

Exhibit 10.1
 

Deal CUSIP: 73107FAD7
Revolving Loan CUSIP: 73107FAE5
Term Loan CUSIP: 73107FAF2
 


FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
 
DATED AS OF JULY 2, 2018
 
AMONG
 
POLARIS INDUSTRIES INC., POLARIS SALES INC., POLARIS SALES EUROPE S. À R.L.,
ONE OR MORE DOMESTIC SUBSIDIARIES DESIGNATED HEREAFTER AS DOMESTIC BORROWERS AND
ONE OR MORE FOREIGN SUBSIDIARIES DESIGNATED HEREAFTER AS FOREIGN BORROWERS,
 
THE LENDERS,
 
U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
 
U.S. BANK NATIONAL ASSOCIATION,
AS LEFT LEAD ARRANGER AND LEAD BOOK RUNNER,
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC, and
MUFG BANK, LTD.,
AS JOINT LEAD ARRANGERS, JOINT BOOK RUNNERS AND SYNDICATION AGENTS,
 
AND
 
BANK OF THE WEST, BRANCH BANKING & TRUST COMPANY, FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A., PNC BANK, NATIONAL ASSOCIATION, and BMO HARRIS BANK
N.A.,
AS DOCUMENTATION AGENTS
 




 

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
 

      Page     ARTICLE I DEFINITIONS 1          
1.1.
Definitions
1  
1.2.
Loan Classes
34         ARTICLE II THE CREDITS 34          
2.1.
Commitments
34  
2.2.
Determination of Dollar Amounts; Required Payments; Termination
35  
2.3.
Ratable Loans; Types of Advances
35  
2.4.
Swing Line Loans
36  
2.5.
Facility Fees
37  
2.6.
Minimum Amount of Each Advance
37  
2.7.
Reductions in Aggregate Commitment; Optional Principal Payments
37  
2.8.
Method of Selecting Types, Classes and Interest Periods for New Advances
38  
2.9.
Conversion and Continuation of Outstanding Advances; Maximum Number of Interest
Periods
39  
2.10.
Interest Rates
40  
2.11.
Rates Applicable After Event of Default
40  
2.12.
Method of Payment; Repayment of Term Loans
40  
2.13.
Noteless Agreement; Evidence of Indebtedness
42  
2.14.
Telephonic Notices
42  
2.15.
Interest Payment Dates; Interest and Fee Basis
42  
2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
43  
2.17.
Lending Installations
43  
2.18.
Non-Receipt of Funds by the Administrative Agent
43  
2.19.
Facility LCs
44  
2.20.
Replacement of Lender
50  
2.21.
Limitation of Interest
50  
2.22.
Defaulting Lenders
51  
2.23.
Market Disruption
54  
2.24.
Judgment Currency
55  
2.25.
Increase Option
56  
2.26.
Foreign Borrowers
57  
2.27.
Liability of the Borrowers
48  
2.28.
Extensions of Commitments
60         ARTICLE III YIELD PROTECTION; TAXES 61          
3.1.
Yield Protection
61  
3.2.
Changes in Capital Adequacy Regulations
62  
3.3.
Availability of Types of Advances; Adequacy of Interest Rate
62  
3.4.
Funding Indemnification
63  
3.5.
Taxes
64  
3.6.
Selection of Lending Installation; Mitigation Obligations; Lender Statements;
Survival of Indemnity
68  
3.7.
Non-U.S. Reserve Costs or Fees
68  
3.8.
Illegality
69

 
i

--------------------------------------------------------------------------------

 

ARTICLE IV CONDITIONS PRECEDENT 70        
4.1.
Effectiveness
70  
4.2.
Each Credit Extension
72  
4.3.
Initial Advance to Each Borrower
73         ARTICLE V REPRESENTATIONS AND WARRANTIES 74          
5.1.
Existence and Standing
74  
5.2.
Authorization and Validity
74  
5.3.
No Conflict; Government Consent
74  
5.4.
Financial Statements; Internal Control Event
75  
5.5.
Material Adverse Change
75  
5.6.
Taxes
75  
5.7.
Litigation and Guaranty Obligations
75  
5.8.
Non-Bank Rules
75  
5.9.
ERISA
75  
5.10.
Accuracy of Information
77  
5.11.
Intellectual Property
77  
5.12.
EEA Financial Institution
77  
5.13.
Compliance With Laws
77  
5.14.
Ownership of Properties
78  
5.15.
Plan Assets; Prohibited Transactions
78  
5.16.
Environmental Matters
78  
5.17.
Government Regulation
78  
5.18.
Insurance
79  
5.19.
Solvency
79  
5.20.
No Default
79  
5.21.
Foreign Borrowers
79  
5.22.
Foreign Employee Benefit Matters
80  
5.23.
Sanctioned Persons
80         ARTICLE VI COVENANTS 80          
6.1.
Financial Reporting
80  
6.2.
Material Subsidiaries
83  
6.3.
Use of Proceeds
83  
6.4.
Notice of Material Events
83  
6.5.
Conduct of Business
84  
6.6.
Taxes
84  
6.7.
Insurance
84  
6.8.
Compliance with Laws and Material Contractual Obligations
84  
6.9.
Maintenance of Properties
85  
6.10.
Books and Records; Inspection
85  
6.11.
Payment of Obligations
85  
6.12.
Indebtedness
85  
6.13.
Guaranty Obligations
86  
6.14.
Merger
86  
6.15.
Sale of Assets
87  
6.16.
Investments
87

 
ii

--------------------------------------------------------------------------------

 

 
6.17.
Liens
88  
6.18.
Affiliates
90  
6.19.
Sale and Leaseback Transactions
90  
6.20.
[Reserved.]
90  
6.21.
Fiscal Year; Accounting; Organizational Documents
90  
6.22.
No Other Negative Pledges
90  
6.23.
PAI Assets
91  
6.24.
No Limitations
91  
6.25.
Financial Covenants
91  
6.26.
Anti-Corruption Compliance
91  
6.27.
Non-Bank Rules
91  
6.28.
Most-Favored Lender
92         ARTICLE VII DEFAULTS 93         ARTICLE VIII ACCELERATION, WAIVERS,
AMENDMENTS AND REMEDIES 96          
8.1.
Acceleration; Remedies
96  
8.2.
Application of Funds
97  
8.3.
Amendments
97         ARTICLE IX GENERAL PROVISIONS 99          
9.1.
Survival of Representations
99  
9.2.
Governmental Regulation
99  
9.3.
Headings
99  
9.4.
Entire Agreement
99  
9.5.
Several Obligations; Benefits of this Agreement
99  
9.6.
Expenses; Indemnification
100  
9.7.
Numbers of Documents
101  
9.8.
Accounting
101  
9.9.
Severability of Provisions
102  
9.10.
Nonliability of Lenders
102  
9.11.
Confidentiality
102  
9.12.
Nonreliance
103  
9.13.
Disclosure
103  
9.14.
USA PATRIOT ACT NOTIFICATION
103  
9.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
103         ARTICLE X THE ADMINISTRATIVE AGENT 104          
10.1.
Appointment; Nature of Relationship
104  
10.2.
Powers
104  
10.3.
General Immunity
104  
10.4.
No Responsibility for Loans, Recitals, etc
104  
10.5.
Action on Instructions of Lenders
105  
10.6.
Employment of Administrative Agents and Counsel
105  
10.7.
Reliance on Documents; Counsel
105  
10.8.
Administrative Agent’s Reimbursement and Indemnification
106  
10.9.
Notice of Event of Default
106  
10.10.
Rights as a Lender
106

 
iii

--------------------------------------------------------------------------------

 

 
10.11.
Lender Credit Decision, Legal Representation
107  
10.12.
Successor Administrative Agent
107  
10.13.
Administrative Agent and Arranger Fees
108  
10.14.
Delegation to Affiliates
108  
10.15.
Collateral Releases
108  
10.16.
Co-Agents, Documentation Agent, Syndication Agent, etc
108  
10.17.
No Advisory or Fiduciary Responsibility
108  
10.18.
Certain ERISA Matters
109       109 ARTICLE XI SETOFF; RATABLE PAYMENTS 111          
11.1.
Setoff
111  
11.2.
Ratable Payments
111         ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 111  
       
12.1.
Successors and Assigns
111  
12.2.
Participations
112  
12.3.
Assignments
114  
12.4.
Dissemination of Information
116  
12.5.
Tax Treatment
116         ARTICLE XIII NOTICES 116          
13.1.
Notices; Effectiveness; Electronic Communication
116         ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC
EXECUTION; ELECTRONIC RECORDS 117          
14.1.
Counterparts; Effectiveness
117  
14.2.
Electronic Execution of Assignments
118  
14.3.
Electronic Records
118         ARTICLE XV EFFECT OF AMENDMENT 118        
15.1.
Effect of Amendment and Restatement
118         ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY
TRIAL 119          
16.1.
CHOICE OF LAW
119  
16.2.
CONSENT TO JURISDICTION
119  
16.3.
WAIVER OF JURY TRIAL
119

 
iv

--------------------------------------------------------------------------------

 
EXHIBITS
 
EXHIBIT A – Form of Opinion
 
EXHIBIT B – Form of Compliance Certificate
 
EXHIBIT C – Form of Assignment and Assumption Agreement
 
EXHIBIT D – Form of Borrowing Notice
 
EXHIBIT E-1 – Form of Domestic Borrower Revolving Note
 
EXHIBIT E-2 – Form of Foreign Borrower Revolving Note
 
EXHIBIT E-3 – Form of Domestic Borrower Term Note
 
EXHIBIT E-4 – Form of Foreign Borrower Term Note
 
EXHIBIT F – Form of Increasing Lender Supplement
 
EXHIBIT G – Form of Augmenting Lender Supplement
 
EXHIBIT H – Form of Assumption Letter
 
SCHEDULES
 
PRICING SCHEDULE
 
SCHEDULE 1.1 – Commitments
 
SCHEDULE 2.1.1 – Existing Loans
 
SCHEDULE 5.14 – Properties
 
SCHEDULE 6.16 – Investments
 
SCHEDULE 6.17 – Liens
 
 
v

--------------------------------------------------------------------------------

 
 
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
 
This Agreement, dated as of July 2, 2018, is among Polaris Industries Inc.,
Polaris Sales Inc., any other Domestic Subsidiary that hereafter becomes a party
to this Agreement as a Domestic Borrower, Polaris Sales Europe S. à r.l., as a
Foreign Borrower, any other Foreign Subsidiary that hereafter becomes a party to
this Agreement as a Foreign Borrower, the Lenders and U.S. Bank National
Association, a national banking association, as LC Issuer, Swing Line Lender and
as Administrative Agent.  The parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1.            Definitions.
 
As used in this Agreement:
 
“10 Non-Bank Rule” means the rule that the aggregate number of Lenders under
this Agreement (or respectively under any Class of Loan if the Swiss Federal Tax
Administration has confirmed that each applicable Class of Loans can be
considered as a separate financing for Swiss Withholding Tax purposes) which are
not Qualifying Banks must not at any time exceed ten (10), all in accordance
with the meaning of the Guidelines or legislation or explanatory notes
addressing the same issues that are in force at such time.
 
“20 Non-Bank Rule” means the rule that the aggregate number of creditors
(including the Lenders), other than Qualifying Banks, of a Swiss Borrower under
all its outstanding debts relevant for classification as debenture
(Kassenobligation) must not at any time exceed twenty (20), all in accordance
with the meaning of the Guidelines or legislation or explanatory notes
addressing the same issues that are in force at such time.
 
“Acceptance Partnership” means Polaris Acceptance, an Illinois general
partnership.
 
“Acceptance Partnership Agreement” means that certain Amended and Restated
Partnership Agreement, dated as of February 28, 2011, between PAI and CDF Joint
Ventures, Inc., pursuant to which the Acceptance Partnership is governed, as the
same may be amended, restated or otherwise modified from time to time.
 
“Acquisition” means the acquisition by any Person of (a) all or substantially
all of the Equity Interests of another Person, (b) all or substantially all of
the assets of another Person or (c) all or substantially all of a line of
business of another Person, in each case whether or not involving a merger or
consolidation with such other Person.
 
“Adjusted Covenant Holiday” means, in connection with any Material Acquisition,
the Company’s written request (sent by the Company to the Administrative Agent
at least ten (10) Business Days’ prior to consummating such Material
Acquisition) to increase the Leverage Ratio then in effect to the level set
forth in the proviso in Section 6.25.2; provided, that (i) the Borrower may not
request an Adjusted Covenant Holiday until there has been at least two (2) full
fiscal quarters since the last Adjusted Covenant Period ended, (ii) no Default
or Event of Default shall be in existence immediately before or after (including
for the avoidance of doubt, after giving effect to the increase in the Leverage
Ratio level then in effect pursuant to such requested Adjusted Covenant Holiday)
the consummation of the applicable Material Acquisition, (iii) such request
shall be given effect concurrently with the consummation of the applicable
Material Acquisition and (iv) no more than three (3) such increases may occur
during the term of this Agreement.
 

--------------------------------------------------------------------------------

 
“Adjusted Covenant Period” is defined in Section 6.25.2.
 
“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.
 
“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and Class and, in the
case of Eurocurrency Loans, for the same Interest Period.  The term “Advance”
shall include Swing Line Loans unless otherwise expressly provided.
 
“Affected Lender” is defined in Section 2.20.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries.  A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of Equity Interests of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of Equity
Interests, by contract or otherwise.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.  As of the
Effective Date, the Aggregate Commitment is $1,880,000,000.
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
 
“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.
 
“Aggregate Outstanding Term Loan Credit Exposure” means, at any time, the
aggregate of the Outstanding Term Loan Credit Exposure of all the Lenders.
 
“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all the Lenders, as reduced from time to time pursuant to the
terms hereof.  As of the Effective Date, the Aggregate Revolving Commitment is
$700,000,000.
 
“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Lenders.  As of the Effective Date, the Aggregate Term
Loan Commitment is $1,180,000,000.
 
2

--------------------------------------------------------------------------------

 
“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, Pounds Sterling, Canadian Dollars, Swiss Francs, Euros and
Australian Dollars, and (iii) any other Eligible Currency which the Borrowers
request the Administrative Agent to include as an Agreed Currency hereunder and
which is acceptable to all of the Lenders.
 
“Agreement” means this Fourth Amended and Restated Credit Agreement, as it may
be amended or modified and in effect from time to time.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% per annum and (iii) the Daily
Eurocurrency Base Rate on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the Daily Eurocurrency Base Rate for any day shall be
based on the rate reported by the applicable financial information service at
approximately 11:00 a.m. London time on such day.
 
“Anti-Corruption Laws” means, all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries, if any, from time to
time concerning or relating to bribery or corruption.
 
“Applicable Facility Fee Rate” means, at any time, the percentage rate per annum
at which Facility Fees are accruing on the Revolving Commitment (without regard
to usage) at such time as set forth in the Pricing Schedule.
 
“Applicable Insolvency Laws” is defined in Section 2.27.9.
 
“Applicable Margin” means, with respect to Advances of any Type and any Class at
any time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type and such Class as set forth in the Pricing
Schedule.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Administrative Agent from time to time.
 
“Arranger” means U.S. Bank, and its successors, in its capacity as Lead Arranger
and Lead Book Runner.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assumption Letter” means a letter of a Foreign Subsidiary of the Company
addressed to the Lenders in substantially the form of Exhibit H hereto pursuant
to which such Foreign Subsidiary agrees to become a Foreign Borrower and agrees
to be bound by the terms and conditions hereof as applicable to a Foreign
Borrower and as if originally a party hereto.
 
3

--------------------------------------------------------------------------------

 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease, (c) in respect of any Securitization
Transaction of such Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).
 
“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for Australian
dollars bills of exchange with a tenor equal in length to such Interest Period
as displayed on page BBSY of the Reuters screen or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion, shall be
the greater of (i) zero percent (0%) and (ii) a rate as selected by the
Administrative Agent from time to time in its reasonable discretion.
 
“Augmenting Lender” is defined in Section 2.25.
 
“Australian Dollars,” “AUD” and “A$” denote the lawful currency of the
Commonwealth of Australia.
 
“Authorized Officer” means, with respect to any Borrower, any of the president,
chief financial officer, vice president of finance, treasurer or assistant
treasurer of such Borrower, acting singly.
 
“Auto-Extension Facility LC” means a Facility LC that includes provisions to
provide for the automatic extension of the expiry date thereof without further
action by the LC Issuer.
 
“Available Aggregate Revolving Commitment” means, at any time, the Aggregate
Revolving Commitment then in effect minus the Aggregate Outstanding Revolving
Credit Exposure at such time.
 
“Available Aggregate Term Loan Commitment” means, at any time, the Aggregate
Term Loan Commitment then in effect minus the Aggregate Outstanding Term Loan
Credit Exposure at such time.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
4

--------------------------------------------------------------------------------

 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate or the Applicable Margin changes.
 
“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
 
“Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
 
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Boat Holdings Deferred Payments” means the deferred payments payable under
Section 2.5 of the Boat Holdings Merger Agreement when and in the amount
payable.
 
“Boat Holdings Merger Agreement” means that certain Agreement and Plan of Merger
among Polaris Industries Inc., Polaris Sales Inc., Beam Merger Sub, LLC, Boat
Holdings, LLC and Jonathan Victor as the Holder Representative dated as of May
29, 2018.
 
“BofA” means Bank of America, N.A., a national banking association (or any
subsidiary or affiliate of BofA designated by BofA).
 
“Borrowers” means the Domestic Borrowers and the Foreign Borrowers.
 
“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.
 
“Borrowing Notice” is defined in Section 2.8.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York, Minneapolis,
Minnesota, London, England and, in the case of Eurocurrency Advances made in
Canadian Dollars, Toronto, Ontario, for the conduct of substantially all of
their commercial lending activities, interbank wire transfers can be made on the
Fedwire system and dealings in Dollars are carried on in the London interbank
market and (ii) for all other purposes, a day (other than a Saturday or Sunday)
on which banks generally are open in New York City, New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
 
“Canadian Dollar” and “CAD” means the lawful currency of Canada.
 
5

--------------------------------------------------------------------------------

 
“Capital Lease” of a Person means any lease of Property by such Person as lessee
which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the LC Issuer.  “Cash Collateral” shall have a meaning
correlative to the foregoing  and shall include the proceeds of such cash
collateral and other credit support.
 
“Cash Equivalent Investments” means (i) securities issued directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (ii) time and demand deposits,
certificates of deposit and banker’s acceptances of (a) any Lender, (b) any
commercial bank (whether domestic or foreign) having capital and surplus in
excess of $500,000,000 or any bank whose short-term commercial paper rating from
S&P is at least A‑1 or the equivalent thereof or from Moody’s I at least P-1 or
the equivalent thereof (any such bank being an “Approved Bank”),
(iii) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A‑1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better from Moody’s,
(iv) repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which a Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (v) Investments in tax exempt municipal bonds rated AA
(or the equivalent thereof) or better by S&P or Aa2 (or the equivalent thereof)
or better by Moody’s, (vi) Investments, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (i) through (v) and (vii) shares of money market mutual
funds that are rated at least “AAAm” or “AAA-G” by S&P or “P-1” or better by
Moody’s.
 
“Cash Management Services” means any banking services that are provided to the
Company or any of its Subsidiaries by the Administrative Agent or any of its
Affiliates (other than pursuant to this Agreement) or any other Lender or any of
its Affiliates, including without limitation:  (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) stored value
cards, (f) automated clearing house or wire transfer services, or (g) treasury
management, including controlled disbursement, consolidated account, lockbox,
overdraft, return items, sweep and interstate depository network services.
 
6

--------------------------------------------------------------------------------

 
“CDOR Rate” means, with respect to the relevant Interest Period, the per annum
rate equal to the greater of (a) zero percent (0%) and (b) arithmetic average of
the annual yield rates applicable to Canadian Dollar bankers’ acceptances for
such Interest Period (or if such Interest Period is not equal to a number of
months, for a term equivalent to the number of months closest to such Interest
Period) on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Services (or if the CDOR Page (or substitution therefor)  is
not available to the Administrative Agent for any reason, such other generally
recognized financial information service reporting Canadian interbank bid rates
for Canadian Dollar bankers’ acceptances as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) two (2) Business Days prior to the commencement of such Interest Period;
provided, that if such CDOR rate is unavailable at any time pursuant to the
foregoing methodology, such rate shall be the greater of (i) zero percent (0%)
and (ii) an alternative published interest rate reported by a generally
recognized financial information service selected by the Administrative Agent
using its reasonable judgment.
 
“Change in Law” means the adoption of or change in any law, governmental or
quasi- governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or the LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency.
 
“Change of Control” means either of the following events:  (a) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act) has
become, directly or indirectly, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), by way of merger, consolidation or
otherwise of 25% or more of the voting Equity Interests of the Company on a
fully-diluted basis, after giving effect to the conversion and exercise of all
outstanding warrants, options and other securities of the Company convertible
into or exercisable for voting Equity Interests of the Company (whether or not
such securities are then currently convertible or exercisable); (b) during any
period of twelve calendar months, individuals who at the beginning of such
period constituted the board of directors of the Company together with any new
members of such board of directors whose elections by such board of directors or
whose nomination for election by the stockholders of the Company was approved by
a vote of a majority of the members of such board of directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved cease for any
reason to constitute a majority of the directors of the Company then in office,
or (c) the Company shall cease to own, directly or indirectly, 100% of the
Equity Interests of each other Borrower.
 
“Class” when used in reference to any Loan or Advance, refers to whether such
Loan, or the Loans comprising such Advance, are Revolving Loans or Term Loans.
 
7

--------------------------------------------------------------------------------

 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral Shortfall Amount” is defined in Section 8.1(a).
 
“Commitments” means, for each Lender, the sum of such Lender’s Revolving
Commitment and Term Loan Commitment.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
 
“Company” means Polaris Industries Inc., a Minnesota corporation, and its
successors and assigns.
 
“Computation Date” means each date that is (a) three (3) Business Days prior to
a Borrowing Date, (b) three (3) Business Days prior to the date of the
conversion or continuation of an Advance, (c) three (3) Business Days prior to
the issuance or Modification of a Facility LC, (d) three (3) Business Days prior
to any Non-Extension Notice Date (e) the date of any draw under a Facility LC,
(f) the last Business Day of each month, or (g) any other Business Day elected
by the Administrative Agent in its discretion or upon instruction by the
Required Lenders.
 
“Consolidated EBIT” means, for any period, Consolidated Net Income for such
period (excluding the effect of any extraordinary or other non-recurring gains
or losses (including any gain or loss from the sale of Property)) plus, to the
extent deducted from revenues in determining Consolidated Net Income for such
period (excluding the effect of any extraordinary or other non- recurring gains
or losses (including any gain or loss from the sale of Property)),
(i) Consolidated Interest Expense for such period, and (ii) total Federal,
state, foreign or other income taxes for such period for the Company and its
Subsidiaries on a consolidated basis.
 
“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period
plus, to the extent deducted from revenues in determining Consolidated Net
Income for such period, depreciation and amortization for such period.  If,
during the period for which Consolidated EBITDA of the Company is being
calculated, the Company or any Subsidiary has (x) acquired sufficient Equity
Interests of a Person to cause such Person to become a Subsidiary; (y) acquired
all or substantially all of the assets or operations, division or line of
business of a Person; or (z) disposed of one or more Subsidiaries (or disposed
of all or substantially all of the assets or operations, division or line of
business of a Subsidiary or other Person), Consolidated EBITDA shall be
calculated after giving pro forma effect thereto as if all such acquisitions and
dispositions had occurred on the first day of such period.
 
“Consolidated Funded Indebtedness” means at any time, without duplication, the
sum of principal amount of all obligations of the Company and its Subsidiaries
for borrowed money, all purchase money Indebtedness of the Company and its
Subsidiaries, (c) the principal portion of all obligations of the Company and
its Subsidiaries under Capital Leases and (d) all drawn but unreimbursed amounts
under all Letters of Credit (other than Letters of Credit supporting trade
payables in the ordinary course of business) issued for the account of the
Company or any of its Subsidiaries.
 
8

--------------------------------------------------------------------------------

 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Company and its Subsidiaries for such period determined
in accordance with GAAP.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.
 
“Consolidated Net Worth” means stockholders’ equity of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Revenue” means, with reference to any period, the revenue of the
Company and its Subsidiaries for such period calculated on a consolidated basis.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
 
“Daily Eurocurrency Base Rate” means the greater of (a) zero percent (0.0%) and
(b) the applicable interest settlement rate for deposits in Dollars for one
month administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) appearing on Reuters Screen LIBOR 01
(or on any successor or substitute page on such screen) as of 11:00 a.m. (London
time) on a Business Day; provided, that, if Reuters Screen LIBOR 01 (or on any
successor or substitute page) is not available to the Administrative Agent for
any reason, the applicable Daily Eurocurrency Base Rate shall instead be the
greater of (i) zero percent (0.0%) and (ii) the applicable interest settlement
rate for deposits in Dollars for one month administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) as reported by any other generally recognized financial information
service selected by the Administrative Agent as of 11:00 a.m. (London time) on a
Business Day; provided, further, that, if no such interest settlement rate
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) is available to the Administrative Agent,
the applicable Daily Eurocurrency Base Rate shall instead be the greater of
(A) zero percent (0.0%) and (B) the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of U.S. Bank’s relevant Swing Line Loan and having a maturity equal to
one month.  For purposes of determining any interest rate hereunder or under any
other Loan Document which is based on the Daily Eurocurrency Base Rate, such
interest rate shall change as and when the Daily Eurocurrency Base Rate shall
change.
 
“Daily Eurocurrency Loan” means a Swing Line Loan which, except as otherwise
provided in Section 2.11, bears interest at the Daily Eurocurrency Rate.
 
“Daily Eurocurrency Rate” means, with respect to a Swing Line Loan, the sum of
(a) the quotient of (i) the Daily Eurocurrency Base Rate, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to an Interest
Period of one month, plus (b) the Applicable Margin.
 
9

--------------------------------------------------------------------------------

 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuer, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Facility
LCs or Swing Line Loans) within two (2) Business Days after the date when due,
(b) has notified the Borrowers, the Administrative Agent, the LC Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrowers), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrowers, the LC Issuer, the Swing Line
Lender and each Lender.
 
10

--------------------------------------------------------------------------------

 
“Deposits” is defined in Section 11.1.
 
“Designated Currencies” means, with respect to (a) Polaris Sales Europe S. à
r.l., Dollars, Swiss Francs and Euros and (b) each other Foreign Borrower, the
Agreed Currencies designated for such Foreign Borrower in the Assumption Letter
applicable to such Foreign Borrower.
 
“Discretionary Currency” means any currency other than an Agreed Currency which
is requested by the Borrowers and acceptable to an LC Issuer in its sole
discretion at the time of each issuance of a Facility LC to be denominated in
such other currency.  For the avoidance of doubt, the decision by an LC Issuer
to issue a Facility LC denominated in a particular currency (other than an
Agreed Currency) shall not imply any agreement by such LC Issuer to issue future
Facility LCs in the same currency.
 
“Dollar,” “$” and “USD” means the lawful currency of the United States of
America.
 
“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount and (b) with respect to any amount in an Agreed
Currency or Discretionary Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 2.2 using the
Exchange Rate with respect to such Agreed Currency or Discretionary Currency at
the time in effect or determined by the LC Issuer pursuant to Section 2.12(a)
based on its actual cost of funds and in accordance with its standard practices.
 
“Domestic Borrower” means the Company, Polaris Sales, Inc., a Minnesota
corporation, and each other Subsidiary of the Company incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia that is approved as a Domestic Borrower by the Required
Lenders, and any such Domestic Borrower’s respective successors and assigns.
 
“Domestic Borrower Obligations” means all Obligations, including without
limitation all unpaid principal of and accrued and unpaid interest on any
Advances made to any Borrower, all LC Obligations, all obligations in connection
with Cash Management Services, all Rate Management Obligations, all accrued and
unpaid fees related to any of the foregoing and all expenses, reimbursements,
indemnities and other obligations of the Borrowers to the Lenders or to any
Lender, the Administrative Agent, the LC Issuer or any indemnified party arising
under the Loan Documents.
 
“Domestic Subsidiary” means a Subsidiary of the Company incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
11

--------------------------------------------------------------------------------

 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Effective Date” means July 2, 2018.
 
“Eligible Assignee” means (i) a Lender; (ii) an Approved Fund; (iii) a
commercial bank organized under the laws of the United States, or any state
thereof, and having total assets in excess of $3,000,000,000, calculated in
accordance with the accounting principles prescribed by the regulatory authority
applicable to such bank in its jurisdiction of organization; (iv) a commercial
bank organized under the laws of any other country that is a member of the
Organisation for Economic Co-operation and Development (“OECD”), or a political
subdivision of any such country, and having total assets in excess of
$3,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); or (v) the central bank of any country that is
a member of the OECD; provided, however, that none of the following shall
qualify as an Eligible Assignee:  the Company, any Affiliate of the Company, any
Defaulting Lender or any of its Subsidiaries, or any natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person).
 
“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated.  If, after the designation by the
Lenders of any currency as an Agreed Currency, currency control or other
exchange regulations are imposed in the country in which such currency is
issued, or any other event occurs, in each case with the result that different
types of such currency are introduced, such country’s currency is (i) in the
determination of the Administrative Agent, no longer readily available or freely
traded, or (ii) as to which, in the determination of the Administrative Agent, a
Dollar Amount is not readily calculable a “Disqualifying Event”), then the
Administrative Agent shall promptly notify the Lenders, the Domestic Borrowers
and any applicable Foreign Borrower, and such country’s currency shall no longer
be an Agreed Currency until such time as the Disqualifying Event(s) no longer
exist, but in any event within five (5) Business Days of receipt of such notice
from the Administrative Agent, the Domestic Borrowers or such applicable Foreign
Borrower shall repay all Loans in such currency to which the Disqualifying Event
applies or convert such Loans into the Dollar Amount of Loans in Dollars,
subject to the other terms contained in Article II.
 
“Environmental Claim” means any claim for injury, damages or harm to the
environment, natural resource damages, personal injury, clean-up costs, clean-up
work, corrective action, or any other remedy available under Environmental Laws
or other applicable laws related to the release or threatened release of
Hazardous Materials, including, but not limited to any remedy under civil,
criminal or administrative laws and procedures.
 
12

--------------------------------------------------------------------------------

 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of Hazardous Materials in, on or
about surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Materials or the clean-up or other
remediation thereof.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“Equivalent Amount” of any currency at any date means the equivalent in U.S.
Dollars of such currency, calculated on the basis of the arithmetic mean of the
buy and sell spot rates of exchange of the Administrative Agent in the London
interbank market (or other market where the Administrative Agent’s foreign
exchange operations in respect of such currency are then being conducted) for
such other currency at or about 11:00 a.m. (local time applicable to the
transaction in question) on the date on which such amount is to be determined,
rounded up to the nearest amount of such currency as determined by the
Administrative Agent from time to time; provided, however, that if at the time
of any such determination, for any reason, no such spot rate is being quoted,
the Administrative Agent may use any reasonable method it deems appropriate to
determine such amount, and such determination shall be conclusive absent
manifest error.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary of the Company, is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) any failure by any
Plan to satisfy the minimum funding standard (within the meaning of Section 412
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 304(i)4 of ERISA); (e) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its Subsidiaries or ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal of the
Company or any of its ERISA Affiliates from any Plan or Multiemployer Plan;
(h) the receipt by the Company, any Subsidiary of the Company or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company, any Subsidiary of the Company or any ERISA Affiliate of any notice,
concerning the imposition upon the Company, any Subsidiary of the Company or any
ERISA Affiliate of withdrawal liability under Sections 4201 or 4204 of ERISA or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA, or (i) the adoption of an amendment to any Plan requiring the provision
of security to such Plan pursuant to Section 307 of ERISA.
 
13

--------------------------------------------------------------------------------

 
“EU” means the European Union.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time
 
“Euro” and “EUR” means the single currency of the participating member states of
the EU.
 
“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
 
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, (x) in any Agreed Currency other than Canadian Dollars
or Australian Dollars, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in the applicable Agreed
Currency administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) appearing on the applicable Reuters
Screen (or on any successor or substitute page on such screen) for such Agreed
Currency as of 11:00 a.m. (London time) on the Quotation Date for such Interest
Period, and having a maturity equal to such Interest Period; provided, that, if
the applicable Reuters Screen (or on any successor or substitute page) for such
Agreed Currency is not available to the Administrative Agent for any reason, the
applicable Eurocurrency Base Rate for the relevant Interest Period shall instead
be the greater of (i) zero percent (0.0%) and (ii) the applicable interest
settlement rate for deposits in the applicable Agreed Currency administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) as reported by any other generally recognized
financial information service selected by the Administrative Agent as of
11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period; provided, that, if no such
interest settlement rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) is available to
the Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the greater of (A) zero percent (0.0%) and
(B) the rate determined by the Administrative Agent to be the rate at which U.S.
Bank or one of its Affiliate banks offers to place deposits in such Agreed
Currency with first-class banks in the interbank market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, in the approximate amount of U.S. Bank’s relevant Eurocurrency
Loan and having a maturity equal to such Interest Period, (y) in Canadian
Dollars, the CDOR Rate and (z) in Australian Dollars, the AUD Screen Rate.
 
14

--------------------------------------------------------------------------------

 
“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.
 
“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.
 
“Event of Default” is defined in Article VII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on the Reuters WRLD Page
for such currency.  In the event that such rate does not appear on any Reuters
WRLD Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrowers, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two (2) Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), including by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal.
 
15

--------------------------------------------------------------------------------

 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
its overall net income, franchise Taxes, and branch profits Taxes imposed on it,
by the respective jurisdiction under the laws of which such Lender, the LC
Issuer or the Administrative Agent is incorporated or is organized or in which
its principal executive office is located or, in the case of a Lender, in which
such Lender’s applicable Lending Installation is located, (ii) in the case of a
Non-U.S. Lender, any U.S. federal withholding Tax that is imposed on amounts
payable to such Non-U.S. Lender pursuant to the laws in effect at the time such
Non-U.S. Lender becomes a party to this Agreement or designates a new Lending
Installation, except in each case to the extent that, pursuant to
Section 3.5(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Installation, (iii) is
attributable to the Non-U.S. Lender’s failure to comply with Section 3.5(f),
(iv) any U.S. federal withholding Taxes imposed by FATCA and (v) any Swiss
Withholding Taxes to be deducted from payments to a specific Lender (but without
prejudice to the rights of the remaining Lenders) imposed as a direct result of
such Lender having made (or having become a Lender respectively a Participant as
a result of) an assignment or transfer by Participation without the consent of
the Company (if so required pursuant to Section 12) or which would not have been
imposed if on the date on which the payment falls due the Lender had been a
Qualifying Bank, but on that date that Lender is not or has ceased to be a
Qualifying Bank other than as a result of any change after the date it became a
Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or treaty, or any published practice or published
concession of any relevant taxing authority.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Commitment” means the Commitment (as such term is defined in the
Existing Credit Agreement) of an Existing Lender under and pursuant to the
Existing Credit Agreement.
 
“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated November 9, 2016 by and among the Borrowers party thereto, the
Lenders party thereto and U.S. Bank National Association, as administrative
agent and as further amended, supplemented or otherwise modified prior to the
Effective Date.
 
“Existing Lender” means the financial institutions party to the Existing Credit
Agreement as lenders.
 
“Existing Revolving Loans” means the Revolving Loans (as such term is defined in
the Existing Credit Agreement) of an Existing Lender under and pursuant to the
Existing Credit Agreement.
 
“Existing Term Loans” means the Term Loans (as such term is defined in the
Existing Credit Agreement) of an Existing Lender under and pursuant to the
Existing Credit Agreement.
 
“Extended Termination Date” is defined in Section 2.28(a).
 
“Extending Lender” means an Existing Lender that, on or prior to the Effective
Date, executes and delivers to the Administrative Agent (or its counsel) a
counterpart of this Agreement.
 
“Extension” is defined in Section 2.28(a).
 
“Extension Amendments” is defined in Section 2.28(b).
 
16

--------------------------------------------------------------------------------

 
“Extension Offer” is defined in Section 2.28(a).
 
“Facility Fees” means fees payable to the Lenders pursuant to Section 2.5.1.
 
“Facility LC” is defined in Section 2.19.1.
 
“Facility LC Application” is defined in Section 2.19.3.
 
“Facility LC Collateral Account” is defined in Section 2.19.11.
 
“Facility LC Sublimit” means $50,000,000.
 
“Facility Termination Date” means July 2, 2023, or any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
 
“Financial Covenant” is defined in Section 6.28.
 
“Foreign Borrower” means Polaris Sales Europe S. à r.l. and any other Foreign
Subsidiary of the Company which is designated by the Company and has become a
Foreign Borrower pursuant to the terms of Section 2.26 and their respective
successors and assigns.
 
“Foreign Borrower Obligations” means with respect to any given Foreign Borrower
all unpaid principal of and accrued and unpaid interest on any Advances made to
such Foreign Borrower, all LC Obligations associated with Facility LCs for which
such Foreign Borrower is the account party, all obligations in connection with
Cash Management Services provided to such Foreign Borrower, all Rate Management
Obligations of such Foreign Borrower, all accrued and unpaid fees related to any
of the foregoing and all expenses, reimbursements, indemnities and other
obligations of such Foreign Borrower to the Lenders or to any Lender, the
Administrative Agent, the LC Issuer or any indemnified party arising under the
Loan Documents.
 
“Foreign Employee Benefit Plan” means any employee benefit plan as defined in
Section 3(3) of ERISA which is maintained or contributed to for the benefit of
the employees of the Company, any of its Subsidiaries or any members of its
Controlled Group and is not covered by ERISA pursuant to ERISA Section 4(b)(4).
 
17

--------------------------------------------------------------------------------

 
“Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its Subsidiaries or any
member of its Controlled Group, (ii) is not covered by ERISA pursuant to
Section 4(b)(4) of ERISA, and (iii) under applicable local law, is required to
be funded through a trust or other funding vehicle.
 
“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4, subject at all
times to Section 9.8.
 
“Government Acts” is defined in Section 2.19.9.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervisory
Practices or any successor or similar authority to any of the foregoing).
 
“Guarantor” means the Subsidiaries party to the Guaranty from time to time.
 
“Guaranty” means that certain Amended and Restated Guaranty dated as of July 2,
2018 executed by the Guarantors in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as it may be amended or modified (including,
without limitation, by the joinder of additional Guarantors) and in effect from
time to time.
 
18

--------------------------------------------------------------------------------

 
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any Property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to purchase or
lease Property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment or performance of such
Indebtedness, or (d) to otherwise assure or hold harmless the owner of such
Indebtedness against loss in respect thereof.  The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made, or, if less, the maximum amount for which such
Person may be liable under the terms of the instruments evidencing such Guaranty
Obligation.
 
“Guidelines” means, together, guideline S-02.123 in relation to interbank loans
of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von Bankguthaben,
deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September 1986),
guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), guideline S-02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S-02.128
in relation to syndicated credit facilities of January 2000 (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), circular letter No. 34 of 26 July 2011
(1-034-V-2011) in relation to deposits (Kreisschreiben Nr. 34 “Kundenguthaben”
vom 26. Juli 2011) and the circular letter No. 15 of 7 February 2007
(1‑015-DVS-2007) in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss withholding tax
and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und derivative
Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 7. Februar 2007), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.
 
“Hazardous Material” means any pollutant, contaminant, petroleum or petroleum
product, dangerous or toxic substance, hazardous or extremely hazardous
substance or chemical, solid or hazardous waste, special, liquid, industrial or
other waste, asbestos, hazardous material, or other material, substance or
agent, whether in solid, liquid or gaseous form, (i) that is regulated in
connection with the protection of the environment, (ii) the presence of which
requires investigation or remediation under any Environmental Laws, (iii) that
is defined or listed as a “hazardous waste,” “hazardous substance,” “extremely
hazardous substance,” “hazardous or deleterious substance,” “pollutant or
contaminant” or the equivalent under any Environmental Laws; (iv) that is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous (including any substance that contains
polychlorinated biphenols (PCBs), asbestos or urea formaldehyde foam
insulation); or (v) the presence of which causes or threatens to cause a
nuisance or poses or threatens to pose a threat to human health, safety or the
environment.
 
19

--------------------------------------------------------------------------------

 
“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.
 
“Home Country” is defined in Section 5.20.
 
“Increasing Lender” is defined in Section 2.25.
 
“Incremental Term Loan” is defined in Section 2.25.
 
“Incremental Term Loan Amendment” is defined in Section 2.25.
 
“Indebtedness” of a Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to Property purchased by such
Person to the extent of the value of such Property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of Property or services purchased by such Person which would appear as
liabilities on a balance sheet of such Person, (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (f) all Guaranty
Obligations of such Person, (g) the Attributable Indebtedness of such Person,
(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference, plus accrued and unpaid
dividends, (i) all net obligations of such Person in respect of Rate Management
Transactions, (j) the maximum amount of all performance and standby Letters of
Credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), and (k) the aggregate amount of uncollected accounts receivable
of such Person subject at such time to a sale of receivables (or similar
transaction) unless such transaction is effected without recourse to such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
partnership or unincorporated joint venture to the extent such Indebtedness is
recourse to such Person.
 
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.
 
“Intellectual Property” is defined in Section 5.11.
 
“Interest Differential” is defined in Section 3.4.
 
20

--------------------------------------------------------------------------------

 
“Interest Period” means, with respect to a Eurocurrency Advance (a) denominated
in Dollars, a period of seven days or of one, two, three, six or twelve months,
(b) denominated in Swiss Francs or Euros, a period of seven days or of one or
three months and (c) denominated in any other Agreed Currency, a period of one
or three months, in each case commencing on a Business Day selected by the
Borrower of such Advance pursuant to this Agreement; provided, that Interest
Periods of twelve months may only be elected by such Borrower with the consent
of all Lenders.  Any Interest Period of one, two, three, six or twelve months
shall end on the day which corresponds numerically to such date one, two, three,
six or twelve months thereafter; provided, however, that if there is no such
numerically corresponding day in such next, second, third, sixth or twelfth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third, sixth or twelfth succeeding month.  If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided, however, that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Company’s or
any of its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
Property, services, assumption of Indebtedness, securities or otherwise, but
excluding capital expenditures and acquisitions of inventory in the ordinary
course of business) of assets, shares of Capital Stock, bonds, notes,
debentures, partnership, joint ventures or other ownership interests or other
securities of such other Person or (b) any deposit with, or advance, loan or
other extension of credit to, such Person (other than deposits made in
connection with the lease or purchase of equipment, inventory or other assets in
the ordinary course of business) or (c) any other capital contribution to or
investment in such Person, including, without limitation, any Guaranty
Obligation (including any support for a letter of credit issued on behalf of
such Person) incurred for the benefit of such Person.
 
“IRS” means the Internal Revenue Service.
 
“ISP98” means the “International Standby Practices 1998” published by the
International Chamber of Commerce in ICC publication No. 590 (1998), or such
later version thereof as may be in effect at the time of issuance of a Letter of
Credit stated to be governed by the ISP98.
 
“Joint Venture Basket” means Indebtedness incurred by, Guaranties made by, or
Investments made by, the Company or its Subsidiaries to support the Company’s
consumer finance program (other than Acceptance Partnership) or other joint
ventures in an aggregate amount not to exceed the greater of $750,000,000 or
twenty percent (20%) of Consolidated Net Worth.  For the avoidance of doubt, the
Joint Venture Basket shall include obligations to purchase the Property of
another Person from a creditor of such other Person who has repossessed such
Property as a result of a default by such other Person under a retail consumer
finance program financing arrangement with such creditor.
 
“LC Fee” is defined in Section 2.19.4.
 
21

--------------------------------------------------------------------------------

 
“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by U.S. Bank) or BofA in their respective capacities as issuers of
Facility LCs hereunder.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs (including, for the
avoidance of doubt, all Existing Letters of Credit) outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.  For the avoidance of doubt, a Facility LC which would have expired
by its terms, but which has been extended due to the effect of Rule 3.14 of
ISP98, will deemed to be outstanding for the purposes of determining the LC
Obligations.
 
“LC Payment Date” is defined in Section 2.19.5.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or otherwise selected by such Lender or the Administrative
Agent pursuant to Section 2.17.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“Leverage Ratio” means, as of any date of calculation, the ratio of
(i) Consolidated Funded Indebtedness outstanding on such date to
(ii) Consolidated EBITDA for the Company’s then most-recently ended four (4)
fiscal quarters.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capital Lease or other title retention agreement).
 
“Loan” means a Revolving Loan, a Swing Line Loan, a Term Loan or an Incremental
Term Loan.
 
“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Pledge Agreements, any note or notes executed by the Borrowers in
connection with this Agreement and payable to a Lender, and any other document
or agreement, now or in the future, executed by any Borrower for the benefit of
the Administrative Agent or any Lender in connection with this Agreement.
 
“Loan Party” or “Loan Parties” means, individually or collectively, the
Borrowers, the Pledgors and the Guarantors.
 
22

--------------------------------------------------------------------------------

 
“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration (including, without limitation, the assumption of Indebtedness)
by the Company and its Subsidiaries equal to or greater than $250,000,000.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, liabilities (actual and contingent), operations, condition (financial
or otherwise), results of operations, or prospects of the Company and its
Subsidiaries taken as a whole, (ii) the ability of any Loan Party to perform its
obligations under the Loan Documents to which it is a party, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent, the LC Issuer or the Lenders under the
Loan Documents.
 
“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$100,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides a commitment for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).
 
“Material Subsidiary” means a Subsidiary that is a Guarantor or a Pledged
Subsidiary.
 
“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time, (i) with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer in their sole discretion.
 
“Modify” and “Modification” are defined in Section 2.19.1.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Most Favored Lender Notice” means a written notice from the Company to
Administrative Agent delivered promptly, and in any event within five (5)
Business Days after the inclusion of any Financial Covenant or any event of
default, definition or other provision relating to such Financial Covenant in a
Note Agreement (including by way of amendment or other modification of any
existing provision thereof), pursuant to Section 6.28, by an Authorized Officer
of the Company in reasonable detail, including reference to Section 6.28, a
verbatim statement of such Financial Covenant, event of default, definition, or
other provision relating to such Financial Covenant and related to explanatory
calculations, as applicable.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“New Lender” means any Lender that is not an Extending Lender.
 
23

--------------------------------------------------------------------------------

 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Extending Lender” means an Existing Lender that elects not to execute this
Agreement.
 
“Non-Extension Notice Date” is defined in Section 2.19.1(c).
 
“Non-Bank Lender” means any Lender that is not a Qualifying Bank.
 
“Non-Bank Rules” means, together, the 10 Non-Bank Rule and the 20 Non-Bank Rule.
 
“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.
 
“Note” is defined in Section 2.13(d).
 
“Note Agreement” is defined in Section 6.28.
 
“Noteholders” means the holders from time to time of the Company’s Notes (for
purposes of this definition only, as such term is defined in the NPAs) issued
pursuant to the NPAs.
 
“NPAs” means that certain Master Note Purchase Agreement, dated as of
December 13, 2010 between the Company and the holders from time to time of the
notes issued thereunder, as in effect on December 20, 2017, as amended by that
certain First Amendment to Master Note Purchase Agreement, dated as of August
19, 2011, as further amended by that certain Second Amendment to Master Note
Purchase Agreement, dated as of December 28, 2016 and as supplemented by that
certain First Supplement to Note Purchase Agreement dated as of December 19,
2013, as amended by that certain First Amendment to First Supplement to Note
Purchase Agreement dated as of February 24, 2014 and that certain Master Note
Purchase Agreement entered into as of the date hereof or as either may be
modified hereafter without breach of the provisions of this Agreement and such
other Master Note Purchase Agreement as may hereafter be made by the Company and
the holders from time to time of the notes issued thereunder on substantially
the same terms as the initial NPAs or supplement thereto as may be made by the
Company with respect to additional Private Placement Indebtedness issued after
the date hereof not to exceed Two Hundred Million Dollars ($200,000,000) as the
same may thereafter be modified thereafter without breach of the provisions of
this Agreement.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all obligations with respect to Rate Management
Transactions with a Lender or any Affiliate of a Lender, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and other obligations of the
Borrowers to the Lenders or to any Lender, the Administrative Agent, the LC
Issuer or any indemnified party arising under the Loan Documents; provided,
that, “Obligations” shall not, in any event, include Excluded Swap Obligations.
 
“OFAC” means, the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
 
24

--------------------------------------------------------------------------------

 
“Original Currency” is defined in Section 2.12(b).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the Dollar
Amount of the sum of (i) such Lender’s Outstanding Revolving Credit Exposure,
plus (ii) such Lender’s Outstanding Term Loan Credit Exposure.
 
“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
Dollar Amount of the sum of (i) the aggregate principal amount of its Revolving
Loans outstanding at such time, plus (ii) an amount equal to its Pro Rata Share
of the aggregate principal amount of Swing Line Loans outstanding at such time,
plus (iii) an amount equal to its Pro Rata Share of the LC Obligations at such
time.
 
“Outstanding Term Loan Credit Exposure” means, as to any Lender at any time, the
Dollar Amount of the aggregate principal amount of its Term Loans outstanding at
such time.
 
“PAI” means Polaris Acceptance, Inc., a Minnesota corporation.
 
“PAI Basket” means Guaranties made by, or Investments made by, (i) PAI as a
general partner of Acceptance Partnership and (ii) the Company and PAI
consisting of capital contributions or obligations to make capital
contributions, in an amount not to exceed $750,000,000.
 
“Participant Register” is defined in Section 12.2.3.
 
“Participants” is defined in Section 12.2.1.
 
“PATRIOT Act” means, the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.
 
“Payment Date” means the last day of each fiscal quarter of the Company.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” means an Acquisition by the Company or any of its
Subsidiaries with respect to which all of the following are satisfied:  (a) the
Equity Interests, assets or line of business acquired are in a line of business
complementary or similar to or a reasonable extension of the Company’s current
line of business; (b) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition; (c) if the
aggregate consideration to be paid for such Acquisition equals or exceeds
$100,000,000 (including, without limitation, the amount of any Indebtedness
assumed in connection with such Acquisition), the Company shall have delivered
to the Administrative Agent, prior to the closing of such Acquisition, a
certificate of an Authorized Officer of the Company (i) providing calculations
on a pro forma basis of each of the financial covenants set forth in
Section 6.25 after giving effect to such Acquisition both as of the actual date
of such Acquisition and (B) as of the first day of the most recently ended
fiscal quarter, which calculations shall demonstrate that, as of each such date,
the Borrowers are or would have been in compliance with all of the financial
covenants set forth in Section 6.25, and (ii) both before and after giving
effect to such Acquisition, no Default or Event of Default exists; (d) as a
result of the Acquisition, the Company or one of its Wholly-Owned Subsidiaries
becomes the owner of the Equity Interests, assets or line of business acquired
pursuant to the Acquisition; (e) both before and after giving effect to such
Acquisition, no Default or Event of Default exists; (f) the Leverage Ratio, on a
pro forma basis reflecting consummation of such Acquisition shall be in
compliance with Section 6.25.2; (g) the representations and warranties made by
the Loan Parties in any Loan Document shall be true and correct in all material
respects at and as if made as of the date of such Acquisition (after giving
effect thereto) except to the extent such representations and warranties
expressly relate to an earlier date; and (h) such Acquisition is undertaken in
accordance with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees and awards to which any party to such Acquisition may be
subject.
 
25

--------------------------------------------------------------------------------

 
“Permitted Investment” is defined in Section 6.16.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.
 
“Pledge Agreement” means an agreement, however called, incorporating relevant
foreign law to effect the pledge of Equity Interests of a Pledged Subsidiary as
required by Section 6.2 and complying with Section 10.4 of the NPAs.
 
“Pledged Subsidiary” means a Foreign Subsidiary of the Company (i) with respect
to which (A) sixty-five percent (65%) of the voting Equity Interests and (B) one
hundred percent (100%) of the non-voting Equity Interests of such Foreign
Subsidiary has been pledged to the Administrative Agent pursuant to a Pledge
Agreement for the ratable benefit of the Lenders and, to the extent required by
the NPAs, the Noteholders or (ii) which is a Wholly- Owned Subsidiary of a
Pledged Subsidiary.
 
“Pledgor” means the Company or any other Subsidiary of the Company that enters
into a Pledge Agreement.
 
“Pounds Sterling” and “GBP” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.
 
“Pricing Schedule” means the Schedule attached hereto identified as such.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
 
26

--------------------------------------------------------------------------------

 
“Priority Debt” has the meaning provided in the NPAs.
 
“Private Placement Indebtedness” means Indebtedness of the Borrowers incurred
pursuant to the NPAs or a private placement of senior notes after the Effective
Date; provided, that any such Indebtedness issued after the Effective Date shall
be issued either (i) pursuant to the NPAs as in effect on the Effective Date, or
(ii) pursuant to definitive documentation which shall not contain
representations, warranties, covenants or other provisions, including without
limitation financial covenants, more restrictive than the representations,
warranties, covenants and other provisions of this Agreement as of the date such
Indebtedness is incurred, or provisions requiring security for such Indebtedness
other than provisions requiring that such Indebtedness be secured equally and
ratably with the Obligations (which shall be no more favorable to the holders of
such Indebtedness than those set forth in the NPAs as of the Effective Date).
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Pro Rata Share” means, with respect to a Lender, (a) with respect to Revolving
Loans, a portion equal to a fraction the numerator of which is such Lender’s
Revolving Commitment and the denominator of which is the Aggregate Revolving
Commitments, provided, however, if all of the Revolving Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (i) such Lender’s Outstanding Revolving
Credit Exposure at such time by (ii) the Aggregate Outstanding Revolving Credit
Exposure at such time; provided, further, that when a Defaulting Lender shall
exist, “Pro Rata Share” shall mean the percentage of the Aggregate Revolving
Commitment (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment and (b) with respect to Term
Loans, a portion equal to a fraction the numerator of which is such Lender’s
Term Loan Commitment and the denominator of which is the Aggregate Term Loan
Commitment, provided, however, if all of the Term Loan Commitments are
terminated pursuant to the terms of this Agreement, then “Pro Rata Share” means
the percentage obtained by dividing (i) such Lender’s Outstanding Term Loan
Credit Exposure at such time by (ii) the Aggregate Outstanding Term Loan Credit
Exposure at such time; provided, further, that when a Defaulting Lender shall
exist, “Pro Rata Share” shall mean the percentage of the aggregate Term Loan
Commitments of all Term Lenders (disregarding any Defaulting Lender’s Term Loan
Commitment) represented by such Lender’s Term Loan Commitment (except that no
Lender is required to fund Term Loans to the extent that, after giving effect
thereto, the aggregate amount of its outstanding Term Loans and funded would
exceed the amount of its Term Loan Commitment (determined as though no
Defaulting Lender existed)).
 
“Purchasers” is defined in Section 12.3.1.
 
“Qualifying Bank” means any person acting on its own account which is licensed
as a bank under the banking laws in force in its jurisdiction of incorporation
and any branch of a legal entity, which is licensed as a bank under the banking
laws in force in the jurisdiction where such branch is situated, and which, in
each case, exercises as its main purpose a true banking activity, having its own
bank personnel, premises, communication devices and decision making power, all
in accordance with the Guidelines.
 
27

--------------------------------------------------------------------------------

 
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related Advance is denominated in Dollars,
two (2) Business Days before the first day of that Interest Period, (b) if the
related Advance is denominated in Euros, the earlier of three TARGET Days and
three London Business Days (to the extent the two are not the same) before the
first day of such Interest Period, (c) if the related Advance is denominated in
Pounds Sterling, three London Business Days before the first day of such
Interest Period, (d) if the related Advance is denominated in Swiss Francs,
three (3) Business Days before the first day of such Interest Period, (e) if the
related Advance is denominated in Australian Dollars, three Business Days before
the first day of such Interest Period and (f) if the related Advance is
denominated in any other Agreed Currency, the date which is agreed to by the
Lenders when they agree that such currency may be an Agreed Currency.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
 
“Real Properties” is defined in Section 5.16.
 
“Receivables Securitization Transaction” means any sale, factoring or
securitization transaction involving accounts receivable (and related assets)
that may be entered into by the Company or any Subsidiary pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or may grant a
security interest in, any accounts receivable (whether existing on the Effective
Date or arising thereafter) of the Company or any Subsidiary, and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable, all bank accounts specifically designated for the
collection of such accounts receivable, all contracts and all guarantees or
other obligations in respect of such accounts receivable, the proceeds of such
accounts receivable and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
sales, factoring or securitizations involving accounts receivable.  Without
limiting the foregoing, “Receivables Securitization Transaction” includes the
transactions pursuant to the following agreements and any replacement
arrangement with the same economic effect:  (i) Amended and Restated
Manufacturer’s Repurchase Agreement between Acceptance Partnership and the
Company, Polaris Industries Inc., a Delaware corporation, and Polaris Sales
Inc., a Minnesota corporation, dated February 28, 2011, or any amendment,
restatement, renewal, novation or replacement thereof; (ii) Second Amended and
Restated Manufacturer’s Financing Agreement between Polaris Industries Ltd. and
GE Commercial Distribution Finance Canada (a predecessor in interest to Wells
Fargo Capital Finance Corporation Canada)  dated December 7, 2015 or any
amendment, restatement, renewal, novation or replacement thereof; (iii)
Purchase, Sale, Assignment and Amending Agreement by and between Polaris
Industries Ltd. and GE Commercial Distribution Finance Canada dated July 21,
2006 or any amendment, restatement, renewal, novation or replacement thereof;
(iv) Distributor’s Agreement between GE Commercial Corporation (Australia) Pty
Ltd. and Polaris Sales Australia Pty Ltd. dated April 3, 2000, or any amendment,
restatement, renewal, novation or replacement thereof; (v) Financial Agreement
between Wells Fargo Bank International Unlimited Company (as novated from G.E.
Capital Bank Unlimited (previously Transamerica Commercial Finance France)) and
Polaris France S.A. dated April 20, 2001, or any amendment, restatement,
renewal, novation or replacement thereof; (vi) Agreement between Wells Fargo
Bank International Unlimited Company (as novated from G.E. Capital Bank Limited
(previously Transamerica Commercial Finance Limited)) and Polaris Britain
Limited dated June 14, 2002, as supplemented by a Supplemental Agreement dated
June 14, 2002, or any amendment, restatement, renewal, novation or replacement
thereof; (vii) Master Factoring Agreement between Wells Fargo Bank International
Unlimited Company (as novated from G.E. Capital Bank Limited (previously GE
Commercial Distribution Finance Europe Limited)) and Polaris Britain Limited
dated February 29, 2008, or any amendment, restatement, renewal, novation or
replacement thereof; (viii) Finance Sale Agreement between Polaris Scandinavia
AB and Transamerica Commercial Finance Limited (n/k/a GE Commercial Distribution
Finance Europe Limited) dated September 4, 2003 (Sweden), or any amendment,
restatement, renewal, novation or replacement thereof; (ix) Finance Sale
Agreement between Polaris Scandinavia AB and Transamerica Commercial Finance
Limited (n/k/a GE Commercial Distribution Finance Europe Limited) dated
September 4, 2003 (Norway), or any amendment, restatement, renewal, novation or
replacement thereof; (x) Master Factoring Agreement between Wells Fargo Bank
International Unlimited Company (as novated from G.E. Capital Bank Limited
(previously G.E. Commercial Distribution Finance GmbH)) and Polaris Germany GmbH
dated July 27, 2007, or any amendment, restatement, renewal, novation or
replacement thereof;  (xi) Collaboration Agreement dated June 10, 2009 by and
between Banco Español de Credito S.A. and Polaris Sales Spain S. L., or any
amendment, restatement, renewal, novation or replacement thereof; (xii)
Agreement for the Purchase and Sale of Accounts Receivable between Polaris Sales
Inc, a Minnesota Corporation, and Polaris Acceptance, an Illinois general
partnership, dated June 18, 2014, or any amendment, restatement, renewal,
novation or replacement thereof; (xiii) Master Factoring Agreement between
Polaris Limited, China and Wells Fargo CDF Commercial Factoring (China) Company
Limited (previously known as GE Factoring Company Limited) dated June 14, 2013
or any amendment, restatement, renewal, novation or replacement thereof; (xiv)
Distributor Agreement among Wells Fargo International (Australia Pty Limited,
Wells Fargo International Finance (New Zealand) Limited and Polaris Sales
Australia Pty Ltd. dated February 16, 2018, or any amendment, restatement,
renewal, novation or replacement thereof; and (xv) Exclusive Program Agreement,
dated May 1, 2017, by and among the Boat Holdings, LLC, Highwater Marine LLC,
Pontoon Boat, LLC, TCF Inventory Finance, Inc. and TCF Commercial Finance
Canada, Inc., as amended by the First Amendment to Exclusive Program Agreement 
dated August 20, 2017, and as supplemented by that certain Exclusive Program
Letter, dated as of May 1, 2017 or any amendment, restatement, renewal, novation
or replacement thereof.
 
28

--------------------------------------------------------------------------------

 
“Register” is defined in Section 12.3.4.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
29

--------------------------------------------------------------------------------

 
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.
 
“Reports” is defined in Section 9.6(a).
 
“Required Lenders” means Lenders in the aggregate having greater than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding greater than 50% of the Aggregate Outstanding
Credit Exposure.  The Commitments and Outstanding Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed on Eurocurrency liabilities (i) under
Regulation D or (ii) by any governmental or quasi-governmental rule, regulation,
policy, guideline or directive of any jurisdiction outside of the United States
of America or any subdivision thereof (whether or not having the force of law).
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in the Company
or any Subsidiary of the Company other than a Wholly-Owned Subsidiary, or any
payment (whether in cash, securities or other Property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Company or any Subsidiary thereof or any option, warrant or other right to
acquire any such Equity Interests in the Company or any such Subsidiary.
 
“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans to, and participate in Facility LCs issued upon the
application of, the Borrowers in an aggregate amount not exceeding the amount
set forth on Schedule 1.1, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3.3 or as otherwise modified
from time to time pursuant to the terms hereof.
 
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Outstanding Revolving Credit Exposure.
 
30

--------------------------------------------------------------------------------

 
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1(a) (or any
conversion or continuation thereof).
 
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
 
“Sanctioned Country”  means at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.
 
“Sanctioned Person” means at any time, (a) any Person or group listed in any
Sanctions- related list of designated Persons maintained by OFAC or the
U.S. Department of State, the United Nations Security Council, the European
Union, any EU member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person or group operating, organized or resident in a Sanctioned
Country, (c) any agency, political subdivision or instrumentality of the
government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley Act of 2002, in each case as amended, and the rules and
regulations and applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated thereunder.
 
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person or
any other Person.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.
 
31

--------------------------------------------------------------------------------

 
“Specified Lien” is defined in Section 2.27.9.
 
“Stated Rate” is defined in Section 2.21.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.
 
“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries taken as a whole or Property which is
responsible for more than 10% of the Consolidated Net Income of the Company and
its Subsidiaries taken as a whole, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).
 
“Swap Counterparty” means, with respect to any swap with any Lender, any person
or entity that is or becomes a party to such swap.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act between a
Lender and one or more Swap Counterparties.
 
“Swing Line Borrowing Notice” is defined in Section 2.4.2.
 
“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
 
“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.4.
 
“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Company at any one time, which, as
of the Effective Date, is $100,000,000.
 
“Swiss Borrower” means a Borrower that is incorporated in Switzerland or, if
different, is considered to be tax resident in Switzerland for Swiss Withholding
Tax purposes.
 
“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz uber die Verrechnungssteuer vom 13.  Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.
 
32

--------------------------------------------------------------------------------

 
“Swiss Franc” and “CHF” means the lawful currency of the Swiss Confederation.
 
“Swiss Withholding Tax” means the tax imposed based on the Swiss Federal Act on
Withholding Tax of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer).
 
“Synthetic Lease” means any synthetic leases, tax retention operating lease,
off-balance sheet loans or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
 
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“TARGET Day” means any day on which TARGET is open for settlement of payments in
Euro.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.
 
“Term Lender” means, as of any date of determination, a Lender having a Term
Loan Commitment.
 
“Term Loan Commitment” means, for each Lender, the obligation of such Lender to
make Term Loans to the Borrowers in an aggregate amount not exceeding the amount
set forth on Schedule 1.1, as it may be modified as a result of any assignment
that has become effective pursuant to Section 12.3.3 or as otherwise modified
from time to time pursuant to the terms hereof.
 
“Term Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
its commitment to lend set forth in Section 2.1.2 (or any conversion or
continuation thereof).
 
“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.
 
“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.
 
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
 
33

--------------------------------------------------------------------------------

 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2.            Loan Classes.  The foregoing definitions shall be equally
applicable to both the singular and plural forms of the defined terms.  For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”).  Advances also may be
classified and referred to by Class (e.g., a “Revolving Advance”) or by Type
(e.g., a “Eurocurrency Advance”) or by Class and Type (e.g., a “Eurocurrency
Revolving Advance”).
 
ARTICLE II
THE CREDITS
 
2.1.            Commitments.
 
2.1.1.                        Revolving Facility.
 
(a)                As of the Effective Date, the aggregate outstanding principal
amount of the Existing Revolving Loans, other than, for the avoidance of doubt,
any “Swing Line Loans” (under and as defined in the Existing Credit Agreement)
is set forth on Schedule 2.1.1.  The Existing Revolving Loans are held by the
Existing Lenders in the amounts set forth on Schedule 2.1.1.  Subject to the
terms of this Agreement and in reliance on the representations and warranties of
the Borrowers herein, each of the parties hereto hereby agrees that (A) the
Existing Revolving Loans shall be, from and following the Effective Date,
continued and outstanding as the Revolving Loans under this Agreement,
(B) concurrently therewith, the Extending Lenders shall have assigned their
Existing Revolving Loans and Existing Commitments among themselves and to the
New Lenders and hereby direct the Administrative Agent to re-allocate all
Existing Revolving Loans and Existing Commitments and require the extension of
new Revolving Loans, such that, after giving effect to the transactions
contemplated hereby the Revolving Loans and Commitments (prior to giving effect
to any Advances to be made on the Effective Date) shall be allocated among the
Lenders as set forth in Schedule 2.1.1, (C) all “Swing Line Loans” (under and as
defined in the Existing Credit Agreement) and “Letters of Credit” (under and as
defined in the Existing Credit Agreement) outstanding and issued under the
Existing Credit Agreement immediately prior to the Effective Date shall continue
to be outstanding and issued under this Agreement, and (D) on and after the
Effective Date the terms of this Agreement shall govern the rights and
obligations of the Borrowers, the other Loan Parties, the Lenders, the Swing
Line Lender, the LC Issuers and the Administrative Agent with respect thereto.
 
34

--------------------------------------------------------------------------------

 
(b)                From and including the Effective Date and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Loans to the Borrowers
in Agreed Currencies, participate in Facility LCs issued in Agreed Currencies,
and participate in Facility LCs issued in Discretionary Currencies at the
discretion of an LC Issuer, in each case upon the request of the Borrowers;
provided, that (i) after giving effect to the making of each such Revolving Loan
and the issuance of each such Facility LC, the Dollar Amount of each Lender’s
Outstanding Revolving Credit Exposure shall not exceed its Revolving Commitment,
and (ii) all Base Rate Loans shall be made in Dollars.  Subject to the terms of
this Agreement, each Borrower may borrow, repay and reborrow the Revolving Loans
at any time prior to the Facility Termination Date; provided, that a Foreign
Borrower may only borrow in its respective Designated Currencies.  The Revolving
Commitments shall expire on the Facility Termination Date.  The LC Issuer will
issue Facility LCs hereunder on the terms and conditions set forth in
Section 2.19.
 
2.1.2.                        Term Loan Facility.  Subject to the terms and
conditions hereof, each Lender agrees to make available loans in the amount of
such Lender’s Term Loan Commitment to the Borrowers in Dollars (each, a “Term
Loan” and, collectively, the “Term Loans”) on the Effective Date.  Amounts
repaid in respect of Term Loans may not be reborrowed.
 
Each of the Existing Lenders party hereto agrees to roll over all of its
outstanding Existing Term Loans on the Effective Date pursuant to a cashless
settlement mechanism approved by the Company and the Administrative Agent.
 
2.2.            Determination of Dollar Amounts; Required Payments;
Termination.  The Administrative Agent will determine the Dollar Amount of all
outstanding and requested Advances and Facility LCs on each Computation Date. 
If at any time (a) the Dollar Amount of the Aggregate Outstanding Credit
Exposure exceeds the Aggregate Commitment, the Borrowers shall immediately make
a payment on the Obligations sufficient to eliminate such excess and the Dollar
Amount of the aggregate amount of outstanding Facility LCs (less any amount
already held by the Administrative Agent in the Facility LC Collateral Account)
exceeds one hundred five percent (105%) of the Facility LC Sublimit, the
Borrowers shall immediately pay the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the excess of the aggregate amount of outstanding
Facility LCs (less any amount already held by the Administrative Agent in the
Facility LC Collateral Account) over the Facility LC Sublimit.  The Aggregate
Outstanding Credit Exposure and all other unpaid Obligations shall be paid in
full by the Borrowers on the Facility Termination Date or, as to Outstanding
Revolving Credit Exposure as to which there shall have been an Extension, the
Extended Termination Date, as the case may be.
 
2.3.            Ratable Loans; Types of Advances.  Each Revolving Advance
hereunder (other than any Swing Line Loan) shall consist of Revolving Loans made
from the several Revolving Lenders ratably according to their Pro Rata Shares. 
The Revolving Advances may be Base Rate Advances or Eurocurrency Advances, or a
combination thereof, selected by a Borrower in accordance with Sections 2.8 and
2.9, or Swing Line Loans selected by a Borrower in accordance with Section 2.4. 
Each Term Loan Advance hereunder shall consist of Term Loans made from the
several Term Lenders ratably according to their Pro Rata Shares.  The Term Loan
Advances may be Base Rate Advances or Eurocurrency Advances.
 
35

--------------------------------------------------------------------------------

 
2.4.            Swing Line Loans.
 
2.4.1.  Amount of Swing Line Loans.  Subject to the conditions precedent set
forth in Section 4.2 and, if such Swing Line Loan is to be made on the date of
the initial Advance hereunder, the satisfaction of the conditions precedent set
forth in Section 4.1 as well, from and including the date of this Agreement and
prior to the Facility Termination Date, the Company may request that the Swing
Line Lender, on the terms and conditions set forth in this Agreement, make Swing
Line Loans in Dollars to the Company from time to time in an aggregate principal
amount not to exceed the Swing Line Sublimit; provided, that (a) the Aggregate
Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and (b) at no time shall the sum of (i) the Swing Line Lender’s Pro
Rata Share of the Swing Line Loans, plus (ii) the outstanding Revolving Loans
made by the Swing Line Lender pursuant to Section 2.1, plus (iii) the Swing Line
Lender’s Pro Rata Share of the LC Obligations, exceed the Swing Line Lender’s
Revolving Commitment at such time.  Subject to the terms of this Agreement, the
Company may borrow, repay and reborrow Swing Line Loans at any time prior to the
Facility Termination Date.  Swing Line Loans shall only be made in Dollars.  The
making of Swing Line Loans shall be in the discretion of the Swing Line Lender.
 
2.4.2.  Borrowing Notice.  Any request by the Company for a Swing Line Loan
shall be in writing, or by telephone promptly confirmed in writing or by e‑mail
(a “Swing Line Borrowing Notice”), and must be given to the Administrative Agent
and the Swing Line Lender not later than 2:00 p.m. (Central time) on the
Borrowing Date of any requested Swing Line Loan.  The Swing Line Borrowing
Notice must specify (a) the applicable Borrowing Date (which date shall be a
Business Day), (b) the aggregate amount of the requested Swing Line Loan, which
shall be an amount not less than $100,000 or the equivalent amount and
(iii) whether such Swing Line Loan shall bear interest at the Base Rate or the
Daily Eurocurrency Rate.
 
2.4.3.  Making of Swing Line Loans; Participations.  Not later than 3:00 p.m.
(Central time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Company on the Borrowing Date at the Administrative
Agent’s aforesaid address.  Each time that a Swing Line Loan is made by the
Swing Line Lender pursuant to this Section 2.4.3, the Swing Line Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Swing Line Lender a participation in such Swing Line Loan in proportion
to its Pro Rata Share.
 
2.4.4.  Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in
full by the Company on the date selected by the Administrative Agent upon at
least one (1) Business Day’s notice in writing, or by telephone promptly
confirmed in writing or by e- mail to the Company.  In addition, the Swing Line
Lender may at any time in its sole discretion with respect to any outstanding
Swing Line Loan, require each Lender to fund the participation acquired by such
Lender pursuant to Section 2.4.3 or require each Lender (including the Swing
Line Lender) to make a Revolving Loan to the Company in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (including, without limitation,
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan.  Not later than 1:00 p.m. (Central time) on the date of any notice
received pursuant to this Section 2.4.4, each Lender shall make available its
required Revolving Loan, in funds immediately available to the Administrative
Agent at its address specified pursuant to Article XIII.  Revolving Loans made
pursuant to this Section 2.4.4 shall initially be Base Rate Loans and thereafter
may be continued as Base Rate Loans or converted into Eurocurrency Loans in the
manner provided in Section 2.9 and subject to the other conditions and
limitations set forth in this Article II.  Unless a Lender shall have notified
the Swing Line Lender, prior to the Swing Line Lender’s making any Swing Line
Loan, that any applicable condition precedent set forth in Sections 4.1 or 4.2
had not then been satisfied, such Lender’s obligation to make Revolving Loans
pursuant to this Section 2.4.4 to repay Swing Line Loans or to fund the
participation acquired pursuant to Section 2.4.3 shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the
Company, the Administrative Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Company, or
(d) any other circumstances, happening or event whatsoever.  In the event that
any Lender fails to make payment to the Administrative Agent of any amount due
under this Section 2.4.4, interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied.  On the Facility Termination Date, the Borrowers
shall repay in full the outstanding principal balance of the Swing Line Loans.
 
36

--------------------------------------------------------------------------------

 
2.5.            Facility Fees.  The Borrowers agree to pay to the Administrative
Agent for the account of each Lender according to its Pro Rata Share of the
Revolving Loans a Facility Fee at a per annum rate equal to the Applicable
Facility Fee Rate on the average daily Aggregate Revolving Commitment from the
Effective Date to and including the Facility Termination Date, payable in
arrears on each Payment Date hereafter and on the Facility Termination Date.
 
2.6.            Minimum Amount of Each Advance.  Each Eurocurrency Advance shall
be in the minimum amount of $5,000,000 and incremental amounts in integral
multiples of $1,000,000, and each Base Rate Advance (other than an Advance to
repay Swing Line Loans) shall be in the minimum amount of $1,000,000 and
incremental amounts in integral multiples of $1,000,000, provided, however, that
any Revolving Base Rate Advance may be in the amount of the Available Aggregate
Revolving Commitment and any Term Base Rate Advance may be in the amount of the
Available Aggregate Term Loan Commitment.
 
2.7.            Reductions in Aggregate Commitment; Optional Principal
Payments.  The Borrowers may permanently reduce the Revolving Commitment in
whole, or in part ratably among the Lenders, in each case, in integral multiples
of $50,000,000, upon at least five (5) Business Days’ prior written notice to
the Administrative Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Revolving Commitment may
not be reduced below the Aggregate Outstanding Revolving Credit Exposure and the
Term Loan Commitment may not be reduced below the Aggregate Outstanding Term
Loan Credit Exposure.  All accrued Facility Fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Credit Extensions hereunder.  The Borrowers may from time to time pay, without
penalty or premium, all outstanding Base Rate Advances (other than Swing Line
Loans), or, if less, in integral multiples of $1,000,000, any portion of the
outstanding Base Rate Advances (other than Swing Line Loans) upon same day
notice to the Administrative Agent (by 11:00 a.m.(Central time)).  The Borrowers
may at any time pay, without penalty or premium, all outstanding Swing Line
Loans, or any portion of the outstanding Swing Line Loans, with notice to the
Administrative Agent and the Swing Line Lender by 10:00 a.m. (Central time) on
the date of repayment.  The Borrowers may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.4 but
without penalty or premium, all outstanding Eurocurrency Advances, or, in an
aggregate amount of $5,000,000 and incremental amounts in integral multiples of
$1,000,000, any portion of the outstanding Eurocurrency Advances upon three (3)
Business Days’ prior written notice to the Administrative Agent.  All voluntary
prepayments of Term Loans pursuant to this Section 2.7 shall be applied to
scheduled principal installments of the Term Loans as directed by the Borrowers;
provided that, upon the occurrence and during the continuation of any Event of
Default, all voluntary prepayments of Term Loans pursuant to this Section 2.7
shall be applied to scheduled principal installments of the Term Loans in
inverse order of maturity.
 
37

--------------------------------------------------------------------------------

 
2.8.            Method of Selecting Types, Classes and Interest Periods for New
Advances.  The Borrower requesting an Advance shall select the Type and Class of
Advance and, in the case of each Eurocurrency Advance, the Interest Period and
Agreed Currency applicable thereto from time to time.  Such Borrower shall give
the Administrative Agent irrevocable notice in the form of Exhibit D (a
“Borrowing Notice”) not later than 11:00 a.m. (Central time) on the Borrowing
Date of each Base Rate Advance (other than a Swing Line Loan), three (3)
Business Days before the Borrowing Date for each Eurocurrency Advance in Dollars
and four (4) Business Days before the Borrowing Date for each Eurocurrency
Advance in a currency other than Dollars, specifying:
 

(i)
the Borrowing Date, which shall be a Business Day, of such Advance,

 

(ii)
the aggregate amount of such Advance,

 

(iii)
the Type of Advance selected,

 

(iv)
the Class of Advance selected, and

 

(v)
in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto (which in the case of a Foreign Borrower shall be in
one of the Designated Currencies applicable to such Foreign Borrower).

 
Not later than 1:00 p.m. (Central time) on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII.  The
Administrative Agent will make the funds so received from the Lenders available
to such Borrower at the Administrative Agent’s aforesaid address.
 
38

--------------------------------------------------------------------------------

 
2.9.            Conversion and Continuation of Outstanding Advances; Maximum
Number of Interest Periods.  Base Rate Advances shall continue as Base Rate
Advances unless and until such Base Rate Advances (other than Swing Line Loans)
are converted into Eurocurrency Advances pursuant to this Section 2.9 or are
repaid in accordance with Section 2.4.4 or 2.7.  Each Eurocurrency Advance
denominated in Dollars shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time such Eurocurrency
Advance shall be automatically converted into a Base Rate Advance unless
(x) such Eurocurrency Advance is or was repaid in accordance with Section 2.7 or
(y) the Borrower of such Eurocurrency Advance shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for the same or another Interest Period. 
Each Eurocurrency Advance denominated in an Agreed Currency other than Dollars
shall automatically continue as a Eurocurrency Advance in the same Agreed
Currency with an Interest Period of one month (except that a Eurocurrency
Advance in Swiss Francs or Euros with an Interest Period of seven days shall
automatically continue as a Eurocurrency Advance in the same Agreed Currency
with an Interest Period of seven days) unless (x) such Eurocurrency Advance is
or was repaid in accordance with Section 2.7 or (y) the Borrower of such
Eurocurrency Advance shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period or that such Eurocurrency
Advance be converted to an Advance in Dollars.  Subject to the terms of
Section 2.6, the Borrowers may elect from time to time to convert all or any
part of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance.  The Borrower of an Advance shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Base Rate Advance into a Eurocurrency Advance, conversion of a Eurocurrency
Advance to a Base Rate Advance, or continuation of a Eurocurrency Advance not
later than 11:00 a.m. (Central time) at least three (3) Business Days (four (4)
Business Days for Eurocurrency Advances in Agreed Currencies other than Dollars)
prior to the date of the requested conversion or continuation, specifying:
 

(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii)
the Agreed Currency amount and Type of the Advance which is to be converted or
continued, and

 

(iii)
the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

 
After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than ten (10) Interest Periods in effect hereunder; provided that there
shall be no more than five (5) Interest Periods in effect with respect to all of
the Advances denominated in Agreed Currencies (other than Dollars) at any time.
 
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrowers, the Administrative Agent and such Lender.
 
39

--------------------------------------------------------------------------------

 
2.10.            Interest Rates.  Each Base Rate Advance (other than a Swing
Line Loan) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is automatically
converted from a Eurocurrency Advance into a Base Rate Advance pursuant to
Section 2.9, to but excluding the date it becomes due or is converted into a
Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum equal
to the Base Rate for such day.  Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the Base Rate or the Daily Eurocurrency Rate.  Changes in the
rate of interest on that portion of any Advance maintained as a Base Rate
Advance or Daily Eurocurrency Loan will take effect simultaneously with each
change in the Alternate Base Rate, Daily Eurocurrency Base Rate or Applicable
Margins, respectively.  Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurocurrency Advance based upon the Borrower’s selections
under Sections 2.8 and 2.9 and the Pricing Schedule.  No Interest Period may end
after the Facility Termination Date.
 
2.11.            Rates Applicable After Event of Default.  Notwithstanding
anything to the contrary contained in Sections 2.8, 2.9 or 2.10, during the
continuance of a Default or Event of Default the Required Lenders may, at their
option, by notice from the Administrative Agent to the Borrowers (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.3 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurocurrency Advance.  During the continuance of an Event of
Default the Required Lenders may, at their option, by notice from the
Administrative Agent to the Borrowers (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Advance in an Agreed Currency other than Dollars shall be converted to
an Advance in the Approximate Equivalent Amount in Dollars, (ii) each
Eurocurrency Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus
2.00% per annum, (iii) each Base Rate Advance shall bear interest at a rate per
annum equal to the Base Rate in effect from time to time plus 2.00% per annum,
and (iv) the LC Fee shall be increased by 2.00% per annum; provided that, during
the continuance of an Event of Default under Section 7.6 or 7.7, the interest
rates set forth in clauses (ii) and (iii) above and the increase in the LC Fee
set forth in clause (iv) above shall be applicable automatically to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.  After an Event of Default has been cured or waived, the
interest rate applicable to advances and the LC Fee shall revert to the rates
applicable prior to the occurrence of an Event of Default.
 
2.12.            Method of Payment; Repayment of Term Loans.
 
40

--------------------------------------------------------------------------------

 
(a)                Each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made.  All
payments of the Obligations hereunder shall be made, without setoff, deduction,
or counterclaim, in immediately available funds to the Administrative Agent at
the Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation (or Lending Installations in the event different
Lending Installations are designated for Obligations denominated in different
Agreed Currencies) of the Administrative Agent specified in writing by the
Administrative Agent to the Borrowers, by 1:00 p.m. (Central time) on the date
when due and shall (except (i) with respect to repayments of Swing Line Loans,
(ii) in the case of Reimbursement Obligations for which the LC Issuer has not
been fully indemnified by the Lenders, or (iii) as otherwise specifically
required hereunder) be applied ratably by the Administrative Agent among the
Lenders.  Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. 
The Administrative Agent is hereby authorized to charge accounts of the
Borrowers maintained with U.S. Bank for each payment of principal, interest,
Reimbursement Obligations and fees as they becomes due hereunder.  Each
reference to the Administrative Agent in this Section 2.12 shall also be deemed
to refer, and shall apply equally, to the LC Issuer, in the case of payments
required to be made by the Borrowers to the LC Issuer pursuant to
Section 2.19.6.  Notwithstanding anything to the contrary herein, reimbursements
pursuant to Section 2.19.5 and Section 2.19.6 of amounts paid by the LC Issuer
in respect of Facility LCs shall be paid in Dollars in an amount equal to the
Dollar Amount of such amounts determined by such LC Issuer as of the applicable
LC Payment Date.
 
(b)                The Borrowers hereby unconditionally promise to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Facility Termination Date or, as to
Outstanding Revolving Credit Exposure as to which there shall have been an
Extension, the Extended Termination Date, as the case may be.  Beginning with
the first Payment Date occurring after the Effective Date on each Payment Date
thereafter (or, if such date is not a Business Day, on the immediately preceding
Business Day), the Borrowers shall make quarterly payments of principal on the
Term Loans in an amount equal to one and one quarter percent (1.25%) of the
Aggregate Outstanding Term Loan Credit Exposure.  To the extent not previously
paid, all unpaid Term Loans shall be paid in full in cash by the Borrowers on
the Facility Termination Date.
 
(c)                Notwithstanding the foregoing provisions of this Section, if,
after the making of any Advance in any currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the Borrower of such Advance is
not able to make payment to the Administrative Agent for the account of the
Lenders in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.
 
41

--------------------------------------------------------------------------------

 
2.13.            Noteless Agreement; Evidence of Indebtedness.
 
(a)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
 
(b)                The Administrative Agent shall also maintain accounts in
which it will record (i) the amount of each Loan made hereunder, the Agreed
Currency and Type thereof and the Interest Period with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder, (iii) the original stated amount of
each Facility LC and the amount of LC Obligations outstanding at any time, and
(d) the amount of any sum received by the Administrative Agent hereunder from
the Borrowers and each Lender’s share thereof.
 
(c)                The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Obligations in accordance with their terms.
 
(d)                Any Lender may request that its Loans be evidenced by a
promissory note or, in the case of the Swing Line Lender, promissory notes
representing its Revolving Loans, Swing Line Loans and Term Loans, respectively,
substantially in the form of Exhibit E-1 and E-3 in the case of the Domestic
Borrowers or Exhibit E-2 and E-4, in the case of any Foreign Borrower, with
appropriate changes for notes evidencing Swing Line Loans (each a “Note”).  In
such event, the Borrowers shall prepare, execute and deliver to such Lender such
Note or Notes payable to the order of such Lender in a form supplied by the
Administrative Agent.  Thereafter, the Loans evidenced by such Note or Notes and
interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b) (i) and (ii) above.
 
2.14.            Telephonic Notices.  The Borrowers hereby authorize the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Agreed Currencies and Types of Advances and to transfer funds
based on telephonic notices made by any person or persons the Administrative
Agent or any Lender in good faith believes to be acting on behalf of a Borrower,
it being understood that the foregoing authorization is specifically intended to
allow Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  Each Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may include e‑mail) of each telephonic
notice made by such Borrower authenticated by an Authorized Officer.  If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.  The parties agree to
prepare appropriate documentation to correct any such error within ten (10) days
after discovery by any party to this Agreement.
 
2.15.            Interest Payment Dates; Interest and Fee Basis.  Interest
accrued on each Base Rate Advance and each Swing Line Loan shall be payable on
each Payment Date, commencing with the first such Payment Date to occur after
the Effective Date and at maturity.  Interest accrued on each Eurocurrency
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurocurrency Advance is prepaid, whether by acceleration
or otherwise, and at maturity.  Interest accrued on each Eurocurrency Advance
having an Interest Period longer than three (3) months shall also be payable on
the last day of each three (3) month interval during such Interest Period. 
Interest on all Advances and fees shall be calculated for actual days elapsed on
the basis of a 360-day year, except that (i) Interest on Advances denominated in
Pounds Sterling, (ii) Interest on Advances denominated in Australian Dollars and
(iii) Interest at the Base Rate shall each be calculated for actual days elapsed
on the basis of a 365 or 366-day year, as the case may be.  Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 12:00 noon (local time) at the place
of payment.  If any payment of principal of or interest on an Advance shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day.
 
42

--------------------------------------------------------------------------------

 
2.16.            Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  Promptly after notice
from the LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder.  The
Administrative Agent will notify each Lender of the currency and interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.
 
2.17.            Lending Installations.  Each Lender may book its Advances and
its participation in any LC Obligations and the LC Issuer may book the Facility
LCs at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time.  All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation.  Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrowers in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
 
2.18.            Non-Receipt of Funds by the Administrative Agent.  Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of a Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (x) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.
 
43

--------------------------------------------------------------------------------

 
2.19.            Facility LCs.
 
2.19.1.  Issuance; Facility LC Amounts.  (1) Each LC Issuer hereby agrees, on
the terms and conditions set forth in this Agreement, to issue standby and
commercial Letters of Credit denominated in Dollars, any other Agreed Currency,
or any Discretionary Currency acceptable to such LC Issuer (each Letter of
Credit issued on and after the Effective Date pursuant to this Section 2.19, a
“Facility LC”) and to renew, extend, increase, decrease or otherwise modify each
Facility LC (“Modify,” and each such action a “Modification”), from time to time
from and including the Effective Date and prior to the Facility Termination Date
upon the request of a Borrower; provided that immediately after each such
Facility LC is issued or Modified (as confirmed by such LC Issuer with the
Administrative Agent in writing prior to the issuance or Modification of such
Facility LC), (i) the aggregate Dollar Amount of the outstanding LC Obligations
shall not exceed the Facility LC Sublimit and (ii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitment.  Unless approved by
all the Lenders, no Facility LC shall have an expiry date later than one year
after its issuance.
 
(b)                No LC Issuer shall be under any obligation to issue any
Facility LC if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such LC Issuer from
issuing such Facility LC, or any law applicable to such LC Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Facility LC in particular or shall impose upon the LC Issuer with respect to
such Facility LC any restriction, reserve or capital requirement (for which the
LC Issuer is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which the LC Issuer in good
faith deems material to it; or (ii) the issuance of such Facility LC would
violate one or more policies of the LC Issuer applicable to Letters of Credit
generally.
 
(c)                If a Borrower so requests, an LC Issuer may, in its sole and
absolute discretion, agree to issue an Auto-Extension Facility LC; provided that
any such Auto-Extension Facility LC must permit the LC Issuer to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Facility LC) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Facility LC is issued. 
Unless otherwise directed by such LC Issuer, the applicable Borrower shall not
be required to make a specific request to the LC Issuer for any such extension. 
Once an Auto-Extension Facility LC has been issued, the Lenders shall be deemed
to have authorized (but may not require) such LC Issuer to permit the extension
of such Facility LC at any time; provided, however, that the LC Issuer shall not
permit any such extension if (A) the LC Issuer has determined (or has been
advised by the Administrative Agent on or before the day that is seven Business
Days before the Non-Extension Notice Date) that it would not be permitted, or
would have no obligation, at such time to issue such Facility LC in its revised
form (as extended) under the terms hereof (by reason of the provisions of
clause (i) or (ii) of Section 2.19.1(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or any Borrower that
one or more of the applicable conditions specified in Section 4.2 is not then
satisfied, and in each such case directing the LC Issuer not to permit such
extension.
 
44

--------------------------------------------------------------------------------

 
(d)                Unless otherwise specified herein, the amount of a Facility
LC at any time shall be deemed to be the Dollar Amount of the stated amount of
such Facility LC in effect at such time; provided, however, that with respect to
any Facility LC that by its terms provides for one or more automatic increases
in the stated amount thereof, the amount of such Facility LC shall be deemed to
be the Dollar Amount of the maximum stated amount of such Facility LC after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 
2.19.2.  Participations.  Upon the satisfaction of the conditions precedent set
forth in Section 4.l, in the case of the Existing Letters of Credit, or
otherwise upon the issuance or Modification by the LC Issuer of a Facility LC in
accordance with this Section 2.19, the LC Issuer shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably sold
to each Lender, and each Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the LC
Issuer, a participation in such Facility LC (and each Modification thereof) and
the related LC Obligations in proportion to its Pro Rata Share.
 
2.19.3.  Notice.  Subject to Section 2.19.1, a Borrower shall give the
Administrative Agent notice prior to 10:00 a.m. (Central time) at least two (2)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby.  Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender, of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC.  The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that such Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  The LC Issuer shall have no independent duty to ascertain
whether the conditions set forth in Article IV have been satisfied; provided,
however, that the LC Issuer shall not issue a Facility LC if, on or before the
proposed date of issuance, the LC Issuer shall have received notice from the
Administrative Agent or the Required Lenders that any such condition has not
been satisfied or waived.  In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.
 
45

--------------------------------------------------------------------------------

 
2.19.4.  LC Fees.  Each Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC issued for the account of such
Borrower, a letter of credit fee at a per annum rate equal to the Applicable
Margin for Eurocurrency Loans in effect from time to time on the original face
amount of the Facility LC for the period from the date of issuance to the
scheduled expiration date of such Facility LC, such fee to be payable in arrears
on each Payment Date (the “LC Fee”).  Such Borrower shall also pay to the LC
Issuer for its own account (x) a fronting fee in an amount agreed upon between
the LC Issuer and such Borrower and (y) on demand, all amendment, drawing and
other fees regularly charged by the LC Issuer to its letter of credit customers
and all out-of-pocket expenses incurred by the LC Issuer in connection with the
issuance, Modification, administration or payment of any Facility LC.
 
2.19.5.  Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Company and the Borrower for which such Facility LC
was issued and each other Lender as to the amount to be paid by the LC Issuer as
a result of such demand and the proposed payment date (the “LC Payment Date”). 
The responsibility of the LC Issuer to the Company and any such Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in conformity in all material respects with such Facility
LC.  The LC Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer (as determined by
a court of competent jurisdiction by final and nonappealable judgment), each
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Event of Default or any condition precedent whatsoever, to
reimburse the LC Issuer through the Administrative Agent on demand for (i) such
Lender’s Pro Rata Share of the amount of each payment made by the LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Borrowers pursuant to Section 2.19.6 below and there are not funds available in
the Facility LC Collateral Account to cover the same, plus (ii) interest on the
foregoing amount to be reimbursed by such Lender, for each day from the date of
the LC Issuer’s demand for such reimbursement (or, if such demand is made after
11:00 a.m. (Eastern time) on such date, from the next succeeding Business Day)
to the date on which such Lender pays the amount to be reimbursed by it, at a
rate of interest per annum equal to the Federal Funds Effective Rate for the
first three (3) days and, thereafter, at a rate of interest equal to the rate
applicable to Base Rate Advances.
 
2.19.6.  Reimbursement by Borrowers.  The Domestic Borrowers and any Foreign
Borrower for which a Facility LC was issued shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer through the Administrative
Agent on or before the applicable LC Payment Date for any amounts to be paid by
the LC Issuer upon any drawing under any Facility LC, without presentment,
demand, protest or other formalities of any kind; provided that neither any
Domestic Borrower, nor such Foreign Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by such Domestic Borrower, such Foreign Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the LC Issuer (as determined by a court of competent jurisdiction
by final and nonappealable judgment) in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) the LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC.  All such amounts paid by the LC Issuer and
remaining unpaid by any Domestic Borrower or such Foreign Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Base Rate Advances for such day if such day falls
on or before the applicable LC Payment Date and (y) the sum of 2.00% per annum
plus the rate applicable to Base Rate Advances for such day if such day falls
after such LC Payment Date.  The Administrative Agent will pay to each Lender
ratably in accordance with its Pro Rata Share all amounts received by it from a
Domestic Borrower or a Foreign Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Facility LC issued by
the LC Issuer, but only to the extent such Lender has made payment to the LC
Issuer through the Administrative Agent in respect of such Facility LC pursuant
to Section 2.19.5.  Subject to the terms and conditions of this Agreement
(including without limitation the submission of a Borrowing Notice in compliance
with Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Domestic Borrowers or a Foreign Borrower may request
an Advance hereunder for the purpose of satisfying any Reimbursement Obligation.
 
46

--------------------------------------------------------------------------------

 
2.19.7.  Obligations Absolute.  Each of the Domestic Borrower’s and any
applicable Foreign Borrower’s obligations under this Section 2.19 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrowers may have or
have had against the LC Issuer, any Lender or any beneficiary of a Facility LC. 
The Borrowers further agree with the LC Issuer and the Lenders that the LC
Issuer and the Lenders shall not be responsible for, and each Borrower’s
Reimbursement Obligation in respect of its Facility LCs issued shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among such Borrower, any of their Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of any Borrower or of any of
their Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Domestic
Borrowers and each applicable Foreign Borrower agrees that any action taken or
omitted by the LC Issuer or any Lender under or in connection with each Facility
LC and the related drafts and documents, if done without gross negligence or
willful misconduct (as determined by a court of competent jurisdiction by final
and nonappealable judgment), shall be binding upon such Borrower(s) and shall
not put the LC Issuer or any Lender under any liability to any Borrower. 
Nothing in this Section 2.19.7 is intended to limit the right of a Borrower to
make a claim against the LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.19.6.
 
2.19.8.  Actions of LC Issuer.  The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex, teletype or electronic mail message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer.  The LC Issuer shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 
47

--------------------------------------------------------------------------------

 
2.19.9.  Indemnification.  In addition to their other obligations under this
Agreement, the Borrowers hereby agree to protect, indemnify, pay and hold the LC
Issuer harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable counsel fees
and disbursements) that the LC Issuer may incur or be subject to as a
consequence, direct or indirect, of (A) the issuance of any Letter of Credit or
(B) the failure of the LC Issuer to honor a drawing under a Letter of Credit as
a result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions, herein called “Government Acts”).  As between the Borrowers and
the LC Issuer, the Borrowers shall assume all risks of the acts, omissions or
misuse of any Letter of Credit by the beneficiary thereof.  In the absence of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction by final and nonappealable judgment), the LC Issuer shall not be
responsible for:  (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the LC Issuer, including, without limitation, any Government Acts. 
None of the above shall affect, impair, or prevent the vesting of the LC
Issuer’s rights or powers hereunder.
 
48

--------------------------------------------------------------------------------

 
2.19.10.  Lenders’ Indemnification.  Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify the LC Issuer, its Affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC (as
determined by a court of competent jurisdiction by final and nonappealable
judgment) after the presentation to it of a request strictly complying with the
terms and conditions of the Facility LC) that such indemnitees may suffer or
incur in connection with this Section 2.19 or any action taken or omitted by
such indemnitees hereunder.
 
2.19.11.  Facility LC Collateral Account.  The Company agrees that it will, upon
the request of the Administrative Agent or the Required Lenders and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuer or the Lenders in respect of any Facility LC issued for
the account of any Borrower, maintain a special collateral account pursuant to
arrangements satisfactory to the Administrative Agent (each, a “Facility LC
Collateral Account”), in the name of the Company but under the sole dominion and
control of the Administrative Agent, for the benefit of the Lenders and in which
neither the Company nor any other Borrower shall have an interest other than as
set forth in Section 8.1.  The Company hereby pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Lenders
and the LC Issuer, a security interest in all of the Company’s right, title and
interest in and to all funds which may from time to time be on deposit in a
Facility LC Collateral Account to secure the prompt and complete payment and
performance of the Obligations of the Company and the Foreign Borrowers.  The
Administrative Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account in certificates of deposit of U.S. Bank having a
maturity not exceeding thirty (30) days.  No later than the fifth Business Day
prior to the Facility Termination Date, the Borrowers will deposit into the
Facility LC Collateral Account Cash Collateral in an amount equal to the sum of
(a) 105% of the Dollar Amount of LC Obligations with respect to Facility LCs
denominated in Agreed Currencies, plus (b) 115% of the Dollar Amount of LC
Obligations with respect to Facility LCs denominated in Discretionary
Currencies. Except as specifically required in the preceding sentence, nothing
in this Section 2.19.11 shall require, or obligate the Administrative Agent to
require, the Company or any other Borrower to deposit any funds in a Facility LC
Collateral Account, or limit the right of the Administrative Agent to release
any funds held in a Facility LC Collateral Account in each case other than as
required by Section 8.1.
 
2.19.12.  Rights as a Lender.  In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
 
49

--------------------------------------------------------------------------------

 
2.20.            Replacement of Lender.  If the Borrowers are required pursuant
to Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if
any Lender’s obligation to make or continue, or to convert Base Rate Advances
into Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender defaults in its obligation to make a Loan, reimburse the LC Issuer
pursuant to Section 2.19.5 or the Swing Line Lender pursuant to Section 2.4.4 or
declines to approve an amendment or waiver that is approved by the Required
Lenders or otherwise becomes a Defaulting Lender (any Lender so affected an
“Affected Lender”), the Company may elect, if such amounts continue to be
charged or such suspension is still effective, to replace such Affected Lender
as a Lender party to this Agreement; provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement;
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Advances and other Obligations due to the Affected Lender pursuant to an
assignment substantially in the form of Exhibit C and to become a Lender for all
purposes under this Agreement and to assume all obligations of the Affected
Lender to be terminated as of such date and to comply with the requirements of
Section 12.3 applicable to assignments, and (ii) the Borrowers shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrowers hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Sections 3.1, 3.2
and 3.5, and an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.
 
2.21.            Limitation of Interest.  The Borrowers, the Administrative
Agent and the Lenders intend to strictly comply with all applicable laws,
including applicable usury laws.  Accordingly, the provisions of this
Section 2.21 shall govern and control over every other provision of this
Agreement or any other Loan Document which conflicts or is inconsistent with
this Section 2.21, even if such provision declares that it controls.  As used in
this Section 2.21, the term “interest” includes the aggregate of all charges,
fees, benefits or other compensation which constitute interest under applicable
law; provided that, to the maximum extent permitted by applicable law, any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, in equal parts
during the full term of the Obligations.  In no event shall the Borrowers or any
other Person be obligated to pay, or any Lender have any right or privilege to
reserve, receive or retain, (i) any interest in excess of the maximum amount of
non-usurious interest permitted under the applicable laws (if any) of the United
States or of any applicable state, or (ii) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Obligations at the Highest Lawful Rate.  On each day, if any, that the interest
rate (the “Stated Rate”) called for under this Agreement or any other Loan
Document exceeds the Highest Lawful Rate, the rate at which interest shall
accrue shall automatically be fixed by operation of this sentence at the Highest
Lawful Rate for that day, and shall remain fixed at the Highest Lawful Rate for
each day thereafter until the total amount of interest accrued equals the total
amount of interest which would have accrued if there were no such ceiling rate
as is imposed by this sentence.  Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Highest Lawful Rate when
the provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate.  The daily interest rates to be used
in calculating interest at the Highest Lawful Rate shall be determined by
dividing the applicable Highest Lawful Rate per annum by the number of days in
the calendar year for which such calculation is being made.  None of the terms
and provisions contained in this Agreement or in any other Loan Document which
directly or indirectly relate to interest shall ever be construed without
reference to this Section 2.21, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Highest Lawful Rate.  If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Event of Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Highest Lawful Rate, then and in any such event all
of any such excess interest shall be canceled automatically as of the date of
such acceleration, prepayment or other event which produces the excess, and, if
such excess interest has been paid to such Lender, it shall be credited
pro tanto against the then-outstanding principal balance of the Borrowers’
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor.
 
50

--------------------------------------------------------------------------------

 
2.22.            Defaulting Lenders.
 
(a)                Defaulting Lender Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
 

(i)
Waivers and Amendments.  Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders.

 

(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.1 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the LC Issuer and Swing Line Lender hereunder; third, to
Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account (including the Facility LC
Collateral Account) and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the LC Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Facility
LCs issued under this Agreement, in accordance with Section 2.22(d); sixth, to
the payment of any amounts owing to the Lenders, the LC Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the LC Issuer or Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; eighth, if so determined by the Administrative
Agent, distributed to the Lenders other than the Defaulting Lender until the
ratio of the Outstanding Credit Exposure of such Lenders to the Aggregate
Outstanding Credit Exposure of all Revolving Lenders equals such ratio
immediately prior to the Defaulting Lender’s failure to fund any portion of any
Loans or participations in Facility LCs or Swing Line Loans; and ninth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Facility LC issuances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Facility LCs were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments without giving effect to
Section 2.22(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 
51

--------------------------------------------------------------------------------

 

(iii)
Certain Fees.

 
(A)            [reserved];
 
(B)            Each Defaulting Lender shall be entitled to receive a Facility
Fee for any period during which that Lender is a Defaulting Lender only to
extent allocable to the sum of (1) the outstanding principal amount of the
Revolving Loans funded by it, and (2) its ratable share of the stated amount of
Facility LCs for which it has provided Cash Collateral pursuant to
Section 2.22(d);
 
(C)            Each Defaulting Lender shall be entitled to receive LC Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the stated amount of Facility LCs for which it
has provided Cash Collateral pursuant to Section 2.22(d); and
 
(D)            With respect to any fees not required to be paid to any
Defaulting Lender pursuant to clauses  (B) or (C) above, the Borrowers shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the LC
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the LC
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.
 
52

--------------------------------------------------------------------------------

 

(iv)
Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 4.2 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
each Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Outstanding Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non‑Defaulting Lender’s increased exposure following such reallocation.

 

(v)
Cash Collateral, Repayment of Swing Line Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, each Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the LC
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).

 
(b)                Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent, the Swing Line Lender and the LC Issuer agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Facility LCs and Swing
Line Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
53

--------------------------------------------------------------------------------

 
(c)                New Facility LCs.  So long as any Lender is a Defaulting
Lender, the LC Issuer shall not be required to issue, extend, renew or increase
any Facility LC unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
 
(d)                Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or the LC Issuer (with a copy to the Administrative
Agent) the Borrowers shall Cash Collateralize the LC Issuer’s Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.
 

(i)
Grant of Security Interest.  Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below.  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, each Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii)
Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 in respect of
Facility LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such Property as may otherwise be provided for herein.

 

(iii)
Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.22(d)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the LC Issuer that there
exists excess Cash Collateral; provided that, subject to this Section 2.22 the
Person providing Cash Collateral and the LC Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 
2.23.            Market Disruption.  Notwithstanding the satisfaction of all
applicable conditions referred to in Article II and Article IV with respect to
any Advance or Facility LC in any Agreed Currency other than Dollars, if there
shall occur on or prior to the date of such Advance or the date of issuance of
such Facility LC any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Administrative Agent or the Required Lenders
make it impracticable for the Eurocurrency Loans comprising such Advance or
Facility LC to be denominated in the Agreed Currency specified by a Borrower,
then the Administrative Agent shall forthwith give notice thereof to such
Borrower and the Lenders, and such Loans or Facility LC shall not be denominated
in such Agreed Currency but shall be made on such Borrowing Date in Dollars, in
an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Base Rate Loans, unless
such Borrower notifies the Administrative Agent at least one (1) Business Day
before such Borrowing Date (in the event that the Administrative Agent has given
such notice to such Borrower no later than two (2) Business Days prior to such
Borrowing Date and otherwise as soon as practicable in the circumstances but in
any case prior to the making of such Advance or issuance of such Facility LC)
that (i) it elects not to borrow on such date or (ii) it elects to borrow on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Loans would in the opinion of the Administrative Agent and
the Required Lenders be practicable and in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be.
 
54

--------------------------------------------------------------------------------

 
2.24.            Judgment Currency.  If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s offices on the Business Day preceding that on which final,
non-appealable judgment is given.  The obligations of each Borrower in respect
of any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, each Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
 
55

--------------------------------------------------------------------------------

 
2.25.            Increase Option.  The Borrowers may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 or such lower amount as the Borrowers and the Administrative Agent
agree upon, so long as, after giving effect thereto, the aggregate amount of
such increases in the Revolving Commitments and all such Incremental Term Loans
does not exceed $940,000,000.  The Borrowers may arrange for any such increase
or tranche to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Revolving Commitment or to participate in such Incremental Term
Loans, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities that are Eligible Assignees (each such new bank,
financial institution or other entity, an “Augmenting Lender”), agreeing to
increase their existing Revolving Commitments, participate in Incremental Term
Loans, or extend new Revolving Commitments, as the case may be; provided, that
(i) each Augmenting Lender and each Increasing Lender shall be subject to the
reasonable approval of the Company, the Administrative Agent and the LC Issuer
and (ii) (x) in the case of an Increasing Lender, the Borrowers and such
Increasing Lender execute an agreement substantially in the form of Exhibit F
hereto, and (y) in the case of an Augmenting Lender, the Borrowers and such
Augmenting Lender execute an agreement substantially in the form of Exhibit G
hereto.  No consent of any Lender (other than the Lenders participating in the
increase in Revolving Commitments or any Incremental Term Loans) shall be
required for any increase in Revolving Commitments or Incremental Term Loans
pursuant to this Section 2.25.  For the avoidance of doubt, no Lender shall be
under any obligation to become an Increasing Lender and any such decision
whether to increase its Revolving Commitment or make an Incremental Term Loan
shall be in such Lender’s sole and absolute discretion.  Increases and new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.25 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loan, (A) the conditions set
forth in paragraphs (i) and (ii) of Section 4.2 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by an Authorized Officer
of each Borrower and (B) the Borrowers shall be in compliance (on a pro forma
basis reasonably acceptable to the Administrative Agent) with the covenants
contained in Section 6.25 and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the Effective Date as to the
corporate power and authority of the Borrowers to borrow hereunder after giving
effect to such increase.  On the effective date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its Pro
Rata Share of such outstanding Revolving Loans, and (ii) the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrowers, in accordance with
the requirements of Section 2.8).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 3.4 if the deemed payment occurs other than on the
last day of the related Interest Periods.  The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans and the Term Loans,
(b) shall not mature earlier than the Facility Termination Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans and the Term
Loans; provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Facility Termination Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Facility Termination Date
and (ii) the Incremental Term Loans may be priced differently from the Revolving
Loans, Term Loans and from previously issued Incremental Term Loans. 
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.25.  On the effective date of the
issuance of the Incremental Term Loans, each Lender that has agreed to extend
such an Incremental Term Loan shall make its ratable share thereof available to
the Administrative Agent, for remittance to the Borrowers, on the terms and
conditions specified by the Administrative Agent at such time.  Nothing
contained in this Section 2.25 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Commitment
hereunder, or provide Incremental Term Loans, at any time.
 
56

--------------------------------------------------------------------------------

 
This Section shall supersede any provisions in Section 8.3 or 11.2 to the
contrary.
 
2.26.            Foreign Borrowers.  The Company may at any time or from time to
time, with the consent of the Administrative Agent and all of the Lenders, add
as a party to this Agreement any Foreign Subsidiary to be a Foreign Borrower
hereunder by (a) the execution and delivery to the Administrative Agent and the
Lenders of a duly completed Assumption Letter by the Company and such Foreign
Subsidiary (which Assumption Letter shall include a designation of the Agreed
Currencies in which such Foreign Borrower may borrow Advances hereunder), with
the consent and acknowledgement of the Administrative Agent, (b) the
satisfaction of the conditions set forth in Section 4.3 and (c) delivery to the
Administrative Agent and the Lenders of such other opinions, agreements,
documents, certificates or other items as may reasonably be required by the
Administrative Agent.  Upon such execution, delivery and consent, such Foreign
Subsidiary shall for all purposes be a party hereto as a Foreign Borrower,
authorized to borrow in its Designated Currencies, as fully as if it had
executed and delivered this Agreement.  So long as the principal of and interest
on any Advances made to any Foreign Borrower under this Agreement and all other
Foreign Borrower Obligations of such Foreign Borrower under this Agreement shall
have been fully performed, the Company may, by not less than five (5) Business
Days’ prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), terminate such Foreign Subsidiary’s status as a “Foreign
Borrower” (it being understood and agreed that such Foreign Borrower shall
remain liable with respect to indemnification and similar obligations incurred
prior to such termination).  The Administrative Agent shall give the Lenders
written notice of the addition of any Foreign Borrower to this Agreement.
 
57

--------------------------------------------------------------------------------

 
2.27.            Liability of the Borrowers.
 
2.27.1.  Liability.  EACH DOMESTIC BORROWER AGREES THAT IT IS LIABLE FOR THE
PAYMENT OF ALL OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT, AND THAT THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER CAN ENFORCE SUCH
OBLIGATIONS AGAINST ANY DOMESTIC BORROWER IN THEIR SOLE AND UNLIMITED
DISCRETION.  EACH FOREIGN BORROWER IS LIABLE ONLY FOR ITS FOREIGN BORROWER
OBLIGATIONS, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ANY
LOAN DOCUMENT.
 
2.27.2.  Borrowers’ Agent.  Each Borrower, by executing this Agreement or by
entering into an Assumption Letter becoming a party to this Agreement, appoints
the Company as its agent for purposes of carrying out the obligations and
enforcing the rights of the Borrowers hereunder.  All notices to be given to the
Borrowers hereunder may be delivered to the Company as agent for the Borrowers
and all actions to be taken by a Borrower hereunder may be taken by such
Borrower or by the Company as agent for such Borrower.
 
2.27.3.  Waivers of Defenses.  The Obligations of each Domestic Borrower for the
Domestic Borrower Obligations or the Foreign Borrower Obligations shall not be
released, in whole or in part, by any action or thing which might, but for this
provision of this Agreement, be deemed a legal or equitable discharge of a
surety or guarantor, other than irrevocable payment and performance in full of
such Obligations (except for contingent indemnity and other contingent
Obligations not yet due and payable) at a time after any obligation of the
Administrative Agent, the Lenders or the LC Issuer hereunder to extend credit
shall have expired or been terminated.  The purpose and intent of this Agreement
is that the Domestic Borrower Obligations and the Foreign Borrower Obligations
constitute the direct and primary obligations of the Domestic Borrowers, and
that the covenants, agreements and all obligations of the Domestic Borrowers
with respect thereto hereunder be absolute, unconditional and irrevocable.  Each
Borrower shall be and remain liable for any deficiency remaining after
foreclosure of any mortgage, deed of trust or security agreement securing all or
any part of the Obligations for which it is liable, whether or not the liability
of any other Person for such deficiency is discharged pursuant to statute,
judicial decision or otherwise.
 
2.27.4.  Actions Not Required.  Each Borrower, to the extent permitted by
applicable law, hereby waives any and all right to cause a marshaling of the
assets of any other Borrower or any other action by any court or other
governmental body with respect thereto or to cause the Administrative Agent, the
Lenders or the LC Issuer to proceed against any security for the Obligations or
any other recourse which they may have with respect thereto and further waives
any and all requirements that the Administrative Agent, the Lenders or the LC
Issuer institute any action or proceeding at law or in equity, or obtain any
judgment, against any other Borrower or any other Person, or with respect to any
collateral security for the Obligations, as a condition precedent to making
demand on or bringing an action or obtaining and/or enforcing a judgment
against, such Borrower under this Agreement.
 
58

--------------------------------------------------------------------------------

 
2.27.5.  Subrogation.  Notwithstanding any payment or payments made by any
Borrower hereunder or any setoff or application of funds of any Borrower by the
Administrative Agent, the Lenders or the LC Issuer, no Borrower shall be
entitled to be subrogated to any of the rights of the Administrative Agent, the
Lenders or the LC Issuer against any other Borrower or any Guarantor or any
collateral security or guaranty or right of offset held by the Administrative
Agent, any Lender or the LC Issuer for the payment of the Obligations, nor shall
such Borrower seek or be entitled to seek any contribution or reimbursement from
any other Borrower or any Guarantor in respect of payments made by such Borrower
hereunder, until all amounts owing to the Administrative Agent, the Lenders and
the LC Issuer by the Borrowers on account of the Obligations are irrevocably
paid in full.
 
2.27.6.  Recovery of Payment.  If any payment received by the Administrative
Agent, the Lenders or the LC Issuer and applied to the Obligations is
subsequently set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of a Borrower or any other obligor), the Obligations to which
such payment was applied shall, to the extent permitted by applicable law, be
deemed to have continued in existence, notwithstanding such application, and
each Borrower liable on such Obligations shall be jointly and severally liable
for such Obligations as fully as if such application had never been made. 
References in this Agreement to amounts “irrevocably paid” or to “irrevocable
payment” refer to payments that cannot be set aside, recovered, rescinded or
required to be returned for any reason.
 
2.27.7.  Borrowers’ Financial Condition.  Each Domestic Borrower is familiar
with the financial condition of each other Borrower, and each Domestic Borrower
has executed and delivered this Agreement based on its own judgment and not in
reliance upon any statement or representation of the Administrative Agent, any
Lender or the LC Issuer.  None of the Administrative Agent, any Lender or the LC
Issuer shall have any obligation to provide any Borrower with any advice
whatsoever or to inform any Borrower at any time of its actions, evaluations or
conclusions on the financial condition or any other matter concerning the
Borrowers.
 
2.27.8.  Bankruptcy of the Borrowers.  Each Borrower expressly agrees, to the
extent permitted by applicable law, that the liabilities and obligations of that
Borrower under this Agreement shall not in any way be impaired or otherwise
affected by the institution by or against any other Borrower or any other Person
of any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other similar proceedings for relief under any bankruptcy
law or similar law for the relief of debtors and that any discharge of any of
the Obligations pursuant to any such bankruptcy or similar law or other law
shall not diminish, discharge or otherwise affect in any way the Obligations of
that Borrower under this Agreement, and that upon the institution of any of the
above actions, such Obligations shall be enforceable against that Borrower.
 
59

--------------------------------------------------------------------------------

 
2.27.9.  Limitation; Insolvency Laws.  As used in this Section:  (a) the term
“Applicable Insolvency Laws” means the laws of the United States of America or
of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. 547, 548, 550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Agreement
against any Borrower, or any Specified Lien is in issue; and
(b) “Specified Lien” means any security interest, mortgage, lien or encumbrance
granted by the Company or any of its Subsidiaries securing the Obligations, in
whole or in part.  Notwithstanding any other provision of this Agreement, if, in
any proceeding, a court of competent jurisdiction determines that with respect
to the Domestic Borrowers, any of the Obligations or any Specified Lien would,
but for the operation of this Section, be subject to avoidance and/or recovery
or be unenforceable by reason of Applicable Insolvency Laws, the Obligations and
each such Specified Lien shall be valid and enforceable against the Domestic
Borrowers, to the maximum extent that would not cause the Obligations or such
Specified Lien to be subject to avoidance, recovery or unenforceability.  To the
extent that any payment to, or realization by, the Administrative Agent, the
Lenders or the LC Issuer on the Obligations exceeds the limitations of this
Section and is otherwise subject to avoidance and recovery in any such
proceeding, the amount subject to avoidance shall in all events be limited to
the amount by which such actual payment or realization exceeds such limitation,
and this Agreement as limited shall in all events remain in full force and
effect and be fully enforceable against the Domestic Borrowers.  This Section is
intended solely to reserve the rights of the Administrative Agent, the Lenders
and the LC Issuer hereunder against the Domestic Borrowers with respect to the
Foreign Borrower Obligations, in such proceeding to the maximum extent permitted
by Applicable Insolvency Laws and neither the Borrowers, any Guarantor nor any
other Person shall have any right, claim or defense under this Section that
would not otherwise be available under Applicable Insolvency Laws in such
proceeding.
 
2.28.            Extensions of Commitments.
 
(a)                The Borrowers may from time to time, pursuant to the
provisions of this Section 2.28 and with the consent of the Required Lenders,
agree with one or more Revolving Lenders to extend by one year the termination
date of the Revolving Commitments or any portion thereof (each such
modification, an “Extension”) pursuant to one or more written offers (each, an
“Extension Offer”) made from time to time by the Borrowers to all Revolving
Lenders, in each case on a pro rata basis (based on their respective Pro Rata
Shares) and on the same terms to each such Revolving Lender.  The Borrowers
shall not request more than two Extensions; the first Extension may be not be
requested earlier than a date that is more than four years prior to the Facility
Termination Date and the second Extension may be not be requested earlier than a
date that is more than four years prior to the then Extended Termination Date. 
In connection with each Extension, the Borrowers will provide notification to
the Administrative Agent (for distribution to the Lenders), no later than thirty
(30) days prior to the Facility Termination Date of the requested new
termination date for the extended Revolving Commitments (each an “Extended
Termination Date”) and the due date for Lender responses.  In connection with
any Extension, each Lender wishing to participate in such Extension shall, prior
to such due date, provide the Administrative Agent with a written notice thereof
in a form reasonably satisfactory to the Administrative Agent.  Any Lender that
does not respond to an Extension Offer by the applicable due date shall be
deemed to have rejected such Extension.  The Outstanding Revolving Credit
Exposure of any Lender that rejects an Extension shall be paid in full by the
Borrowers (i) as to any Outstanding Revolving Credit Exposure for which there
has been no prior Extension, on the Facility Termination Date, (ii) as to
Outstanding Revolving Credit Exposure for which there shall have been a previous
Extension, on the existing Extended Termination Date for such Outstanding
Revolving Credit Exposure.  The Borrowers shall not make any Extension Offer if
(i) any Default or Event of Default shall have occurred and be continuing, or
(ii) there shall have occurred since the Effective Date a change in the
business, Property, liabilities (actual and contingent), operations, condition
(financial or otherwise), results of operations or prospects of the Company and
its Subsidiaries taken as a whole, which could reasonably be expected to have a
Material Adverse Effect.
 
60

--------------------------------------------------------------------------------

 
(b)                The Administrative Agent, with the consent of the Required
Lenders, may enter into amendments (collectively, “Extension Amendments”) to
this Agreement and the other Loan Documents as may be necessary in order to
establish new classes of Revolving Commitments and Revolving Loans created
pursuant to an Extension, in each case on terms consistent with this
Section 2.28.  Without limiting the foregoing, in connection with any Extension,
the Borrowers and any Subsidiary shall execute such agreements, confirmations or
other documentation as the Administrative Agent shall reasonably request to
accomplish the purposes of this Section 2.28.  This Section 2.28 shall supersede
any provision in Section 8.3 to the contrary.
 
ARTICLE III
YIELD PROTECTION; TAXES
 
3.1.            Yield Protection.  If, on or after the Effective Date, there
occurs any Change in Law which:
 
(a)                subjects any Lender or any applicable Lending Installation,
the LC Issuer, or the Administrative Agent to any Taxes (other than with respect
to Indemnified Taxes, Excluded Taxes, and Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or
 
(b)                imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation or the LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurocurrency Advances and Daily Eurocurrency Loans), or
 
(c)                imposes any other condition (other than Taxes) the result of
which is to increase the cost to any Lender or any applicable Lending
Installation or the LC Issuer of making, funding or maintaining its Eurocurrency
Loans or Daily Eurocurrency Loans, or of issuing or participating in Facility
LCs, or reduces any amount receivable by any Lender or any applicable Lending
Installation or the LC Issuer in connection with its Eurocurrency Loans, or
Daily Eurocurrency Loans, Facility LCs or participations therein, or requires
any Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, or Daily
Eurocurrency Loans, Facility LCs or participations therein held or interest or
LC Fees received by it, by an amount deemed material by such Lender or the LC
Issuer as the case may be, and the result of any of the foregoing is to increase
the cost to such Person of making or maintaining its Loans or Commitment or of
issuing or participating in Facility LCs or to reduce the amount received by
such Person in connection with such Loans or Commitment, Facility LCs or
participations therein, then, within fifteen (15) days after demand by such
Person, the Borrowers shall pay such Person, as the case may be, such additional
amount or amounts as will compensate such Person for such increased cost or
reduction in amount received.  Failure or delay on the part of any such Person
to demand compensation pursuant to this Section 3.1 shall not constitute a
waiver of such Person’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Person pursuant to this
Section 3.1 for any increased costs or reductions suffered more than 90 days
prior to the date that such Person notifies any Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Person’s intention
to claim compensation therefor; provided further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
61

--------------------------------------------------------------------------------

 
3.2.            Changes in Capital Adequacy Regulations.  If a Lender or the LC
Issuer determines that the amount of capital or liquidity required or expected
to be maintained by such Lender or the LC Issuer, any Lending Installation of
such Lender or the LC Issuer, or any corporation or holding company controlling
such Lender or the LC Issuer is increased as a result of (i) a Change in Law or
(ii) any change on or after the Effective Date in the Risk-Based Capital
Guidelines, then, within fifteen (15) days after demand by such Lender or the LC
Issuer, the Borrowers shall pay such Lender or the LC Issuer the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital or liquidity which such Lender or the LC Issuer
determines is attributable to this Agreement, its Outstanding Credit Exposure or
its Commitment to make Loans and issue or participate in Facility LCs, as the
case may be, hereunder (after taking into account such Lender’s or the LC
Issuer’s policies as to capital adequacy or liquidity), in each case that is
attributable to such Change in Law or change in the Risk-Based Capital
Guidelines, as applicable.  Failure or delay on the part of such Lender or the
LC Issuer to demand compensation pursuant to this Section 3.2 shall not
constitute a waiver of such Lender’s or the LC Issuer’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate
any Lender or the LC Issuer pursuant to this Section 3.2 for any shortfall
suffered more than 90 days prior to the date that such Lender or the LC Issuer
notifies any Borrower of the Change in Law or change in the Risk-Based Capital
Guidelines giving rise to such shortfall and of such Lender’s or the LC Issuer’s
intention to claim compensation therefor; provided further, that if the Change
in Law or change in Risk-Based Capital Guidelines giving rise to such shortfall
is retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
3.3.            Availability of Types of Advances; Adequacy of Interest Rate.
 
3.3.1.  If the Administrative Agent or the Required Lenders determine:
 
(a)                 that deposits of a type and maturity appropriate to match
fund Eurocurrency Advances or Daily Eurocurrency Loans are not available to such
Lenders in the relevant market or
 
(b)                the Administrative Agent, in consultation with the Lenders,
determines that the interest rate applicable to Eurocurrency Advances or Daily
Eurocurrency Loans is not ascertainable or does not adequately and fairly
reflect the cost of making or maintaining Eurocurrency Advances or Daily
Eurocurrency Loans,
 
62

--------------------------------------------------------------------------------

 
then the Administrative Agent shall suspend the availability of Eurocurrency
Advances or Daily Eurocurrency Loans and require any affected Eurocurrency
Advances or Daily Eurocurrency Loans to be repaid or converted to Base Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.
 
3.3.2.  Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.3.1(a) have arisen and such
circumstances are unlikely to be temporary, (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in the
applicable Agreed Currency, or (iii) the supervisor for the administrator of the
interest settlement rate described in clause (ii) of this Section 3.3.2 or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrowers shall seek to jointly
agree upon an alternate rate of interest to the Eurocurrency Base Rate and the
Daily Eurocurrency Base Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and the Administrative Agent and the Borrowers shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable. 
Notwithstanding anything to the contrary in Section 8.3, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment.  Until an alternate rate of
interest shall be determined in accordance with this Section 3.3.2, (x) any
request pursuant to Section 2.9 that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurocurrency Advance shall be ineffective
and any such Advance shall be continued as or converted to, as the case may be,
a Base Rate Advance, and (y) if any request pursuant to Section 2.8 requests a
Eurocurrency Advance, such Advance shall be made as a Base Rate Advance.  If the
alternate rate of interest determined pursuant to this Section 3.3.2 shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
 
3.4.            Funding Indemnification.  If (a) any payment of a Eurocurrency
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, (b) a
Eurocurrency Advance is not made on the date specified by the Borrower of such
Advance for any reason other than default by the Lenders, a Eurocurrency Loan is
converted other than on the last day of the Interest Period applicable thereto,
(d) the Borrower of a Eurocurrency Loan fails to borrow, convert, continue or
prepay such Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, or (e) any Eurocurrency Loan is assigned other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower of such Eurocurrency Loan pursuant to Section 2.20, the Domestic
Borrowers and such Borrower will indemnify each Lender for such Lender’s costs,
expenses and Interest Differential (as determined by such Lender) incurred as a
result of such prepayment.  The term “Interest Differential” shall mean that sum
equal to the greater of zero or the financial loss incurred by the Lender
resulting from prepayment, calculated as the difference between the amount of
interest such Lender would have earned (from the investments in money markets as
of the Borrowing Date of such Advance) had prepayment not occurred and the
interest such Lender will actually earn (from like investments in money markets
as of the date of prepayment) as a result of the redeployment of funds from the
prepayment.  Because of the short-term nature of this facility, the Borrowers
agree that Interest Differential shall not be discounted to its present value.
 
63

--------------------------------------------------------------------------------

 
The Borrowers hereby acknowledge that the Borrowers shall be required to pay
Interest Differential with respect to any portion of the principal balance paid
or that becomes due before its scheduled due date, whether voluntarily,
involuntarily, or otherwise, including, without limitation, any principal
payment made following default, demand for payment, acceleration, collection
proceedings, foreclosure, sale or other disposition of collateral, bankruptcy or
other insolvency proceedings, eminent domain, condemnation or otherwise.  Such
prepayment fee shall at all times be an Obligation as well as an undertaking by
the Borrowers to the Lenders whether arising out of a voluntary or mandatory
prepayment.
 
3.5.            Taxes.
 
(a)                Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the applicable Loan Party shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax or Other Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the applicable Lender, the LC
Issuer or the Administrative Agent receives an amount equal to the sum it would
have received had no such deduction or withholding been made; provided, that no
Swiss Borrower shall have any obligation to pay such additional sums with
respect to Swiss Withholding Tax; but provided further, that the foregoing
proviso shall not limit in any way the obligation of the Domestic Borrowers to
pay such additional sums with respect to Swiss Withholding Tax applicable to
payments made by Swiss Borrowers.
 
(b)                The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(c)                The Loan Parties shall indemnify each Lender, each LC Issuer
and the Administrative Agent, within thirty (30) days after demand therefor, for
the full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender, such LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, such LC Issuer or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, that no Swiss Borrower shall
be obligated to indemnify the Lenders, the LC Issuers or the Administrative
Agent with respect to amounts for which they are excluded from liability under
Section 3.5(a) by the first proviso thereof.  A certificate as to the amount of
such payment or liability delivered to any Borrower by a Lender or LC Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.
 
64

--------------------------------------------------------------------------------

 
(d)                Each Lender shall severally indemnify the Administrative
Agent, within thirty (30) days after demand therefor, for (i) any Indemnified
Taxes and Other Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and Other Taxes and without limiting the obligation of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.2.3 relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
 
(e)                As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 3.5, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(f)  (i)            Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent that will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
65

--------------------------------------------------------------------------------

 

(ii)
Without limiting the generality of the foregoing,

 
(A)            any Lender that is a United States Person for U.S. federal income
Tax purposes shall deliver to the Borrowers and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrowers
or the Administrative Agent), executed originals of IRS Form W‑9 certifying that
such Lender is exempt from U.S. federal backup withholding Tax.
 
(B)            any Non-U.S. Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrowers and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:
 
(1)                  in the case of a Non-U.S. Lender claiming the benefits of
an income Tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form W‑8BEN
or IRS Form W‑8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such Tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN or IRS Form W- 8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such Tax treaty;
 
(2)                  executed copies of IRS Form W‑8ECI;
 
(3)                  in the case of a Non-U.S. Lender claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed copies of IRS Form W- 8BEN or IRS Form W‑8BEN-E; or
 
(4)                  to the extent a Non-U.S. Lender is not the beneficial
owner, executed copies of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS
Form W‑8BEN, IRS Form W‑8BEN-E, IRS Form W‑8IMY or IRS Form W‑9, and/or other
certification documents from each beneficial owner, as applicable.
 
66

--------------------------------------------------------------------------------

(C)            any Non-U.S. Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrowers and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and
 
(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
 
(iii)              Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrowers and
the Administrative Agent in writing of its legal inability to do so.
 
(g)                If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.5 (including by the payment of additional
amounts pursuant to this Section 3.5), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.5 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
67

--------------------------------------------------------------------------------

 
(h)                Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
(i)             For purposes of Sections 3.5(d) and (f), the term “Lender”
includes the LC Issuer.
 
(j)             For purposes of determining withholding Taxes imposed under
FATCA, from and after the Effective Date, the Borrowers, the other Loan Parties
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and the Facility LCs as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).
 
(k)                If Swiss Federal Withholding Tax becomes due in respect of
any interest payable by a Swiss Borrower under this Agreement, the applicable
interest rate in relation to that interest payment shall be (i) the interest
rate which would have applied to that interest payment (as provided for in
Sections 2.10 and 2.11 in the absence of this Section 3.5(k) divided by (ii) 1
minus the rate at which the deduction of Swiss Federal Withholding Tax is
required to be made and (a) that the Swiss Borrower shall be obliged to pay the
relevant interest at the adjusted rate in accordance with this Section 3.5(k)
and (b) all references to a rate of interest in Sections 2.10 and 2.11 shall be
construed accordingly.
 
3.6.            Selection of Lending Installation; Mitigation Obligations;
Lender Statements; Survival of Indemnity.  To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurocurrency Loans or Daily Eurocurrency Loan (in the case of Swing Line
Lender) to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances or Daily Eurocurrency Loans under Section 3.3, so long as such
designation is not, in the judgment of such Lender, materially disadvantageous
to such Lender.  Each Lender shall deliver a written statement of such Lender to
the Borrowers (with a copy to the Administrative Agent) as to the amount due, if
any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrowers in the
absence of manifest error.  Determination of amounts payable under such Sections
in connection with a Eurocurrency Loan or Daily Eurocurrency Loan shall be
calculated as though each Lender funded its Eurocurrency Loan and the Swing Line
Lender funded its Daily Eurocurrency Loans through the purchase of a deposit of
the type and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate or Daily Eurocurrency Rate applicable to such
Loan, whether in fact that is the case or not.  Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrowers of such written statement.  The
obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.
 
3.7.            Non-U.S. Reserve Costs or Fees.  If any law or any governmental
or quasi- governmental rule, regulation, policy, guideline or directive of any
jurisdiction outside of the United States of America or any subdivision thereof
(whether or not having the force of law), imposes or deems applicable any
reserve requirement against or fee with respect to assets of, deposits with or
for the account of, or credit extended by, any Lender or any applicable Lending
Installation, and the result of the foregoing is to increase the cost to such
Lender or applicable Lending Installation of making or maintaining its
Eurocurrency Loans to any Foreign Borrower or its Commitment to any Foreign
Borrower or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurocurrency Loans to any Foreign Borrower
or Commitment to any Foreign Borrower, then, within 15 days of demand by such
Lender, such Foreign Borrower shall pay such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction in
amount received; provided that such Foreign Borrower shall not be required to
compensate any Lender for such non-U.S. reserve costs or fees to the extent that
an amount equal to such reserve costs or fees is received by such Lender as a
result of the calculation of the interest rate applicable to Eurocurrency
Advances pursuant to the definition of “Eurocurrency Rate.”
 
68

--------------------------------------------------------------------------------

 
3.8.            Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain, or fund
Advances whose interest is determined by reference to the Eurocurrency Rate, or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurocurrency Advances or to convert Base Rate Advances to Eurocurrency
Advances shall be suspended, and (b) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Advances the interest rate on which
is determined by reference to the Eurocurrency Rate component of the Base Rate,
the interest rate on which Base Rate Advances of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Advances of such Lender to Base Rate Advances (the interest rate on which Base
Rate Advances of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Advances to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Advances and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate.  Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted, together with any additional amounts
required pursuant to Section 3.4.
 
69

--------------------------------------------------------------------------------

 
ARTICLE IV
CONDITIONS PRECEDENT
 
4.1.            Effectiveness.  This Agreement shall be effective as of the
Effective Date upon the satisfaction of each of the following conditions:
 

(i)
The Administrative Agent shall have received a counterpart of this Agreement,
duly executed and delivered on behalf of an Authorized Officer of each Borrower,
the Extending Lenders, any New Lenders, each LC Issuer, the Swing Line Lender
and the Administrative Agent.

 

(ii)
The Administrative Agent shall have received Notes executed by the Domestic
Borrowers and executed by Polaris Sales Europe S. à r.l. in favor of each of the
Lenders, if any, which has requested notes pursuant to Section 2.13(d) of this
Agreement.

 

(iii)
The Administrative Agent shall have received counterparts of the Guaranty, in
form and substance reasonably satisfactory to the Administrative Agent, duly
executed and delivered by each of the Guarantors.

 

(iv)
The Administrative Agent shall have received for the account of the Existing
Lenders unpaid accrued interest on the Existing Revolving Loans and the Existing
Term Loans together with all unpaid accrued fees thereon and other amounts due
and payable with respect thereto (including, for the avoidance of doubt, any
amounts payable with respect to any “Eurocurrency Advances” (under and as
defined in the Existing Credit Agreement) pursuant to Section 3.4 of the
Existing Credit Agreement as a result of the Effective Date occurring on any day
other than the last day of the Interest Period for any such Eurocurrency
Advance).

 

(v)
The Administrative Agent shall have received a certificate of the Secretary or
an Assistant Secretary of the each Domestic Borrower certifying (i) that there
have been no changes in the charter document of such Person, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the by-laws, as attached thereto, of such Person
as in effect on the date of such certification, (iii) resolutions of the Board
of Directors of such Person authorizing the execution, delivery and performance
of this Agreement and each other Loan Document to which it is a party, (iv) the
Good Standing Certificate for such Person from the Secretary of State of the
jurisdiction of its organization, and (v) the names and true signatures of the
incumbent officers of such Person authorized to sign this Agreement and the
other Loan Documents to which it is a party, and authorized to request an
Advance or the issuance of a Facility LC under this Agreement.

 

(vi)
The Administrative Agent shall have received a certificate of the Secretary or
an Assistant Secretary of each Loan Party other than the Domestic Borrowers
certifying that (i)  there have been no changes in the charter document of such
Person, as attached thereto and as certified as of a recent date by the
Secretary of State (or equivalent) of the jurisdiction of its organization,
since the date of the certification thereof by such governmental entity,
(ii) the by-laws (or equivalent), as attached thereto, of such Person as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors of such Person authorizing the execution, delivery and performance of
this Agreement and each other Loan Document to which it is a party, (iv) the
Good Standing Certificate (or equivalent) for such Person from the Secretary of
State (or equivalent) of the jurisdiction of its organization, and (v)  the
names and true signatures of the incumbent officers of such Person authorized to
sign the Loan Documents to which it is a party, and (in the case of Polaris
Sales Europe S. à r.l.) authorized to request an Advance or the issuance of a
Facility LC under this Agreement.

 
70

--------------------------------------------------------------------------------

 

(vii)
The Administrative Agent shall have received a Certificate signed by the chief
financial officer of the Company certifying the following:  on the Effective
Date (1) no Default or Event of Default has occurred and is continuing and
(2) the representations and warranties contained in Article V of this Agreement
are (x) with respect to any representations or warranties that contain a
materiality qualifier, true and correct in all respects and (y) with respect to
any representations or warranties that do not contain a materiality qualifier,
true and correct in all material respects, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

 

(viii)
The Administrative Agent shall have received a written opinion of the Borrowers’
counsel (which may include local counsel and in-house counsel), addressed to the
Lenders substantially covering the opinions set forth in Exhibit A.

 

(ix)
[Reserved].

 

(x)
The Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder.

 

(xi)
There shall not have occurred a change in the business, Property, liabilities
(actual and contingent), operations, condition (financial or otherwise), results
of operations or prospects of the Company and its Subsidiaries taken as a whole,
since December 31, 2017, which could reasonably be expected to have a Material
Adverse Effect.

 

(xii)
The Administrative Agent shall have received all governmental, equity holder and
third party consents and approvals necessary in connection with the contemplated
financing and all applicable waiting periods shall have expired without any
action being taken by any authority that would be reasonably likely to restrain,
prevent or impose any material adverse conditions on the Company and its
Subsidiaries, taken as a whole, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could have such
effect.

 
71

--------------------------------------------------------------------------------

 

(xiii)
No action, suit, investigation or proceeding is pending or, to the knowledge of
the Borrowers, threatened in any court or before any arbitrator or Governmental
Authority that would reasonably be expected to result in a Material Adverse
Effect.

 

(xiv)
The Administrative Agent shall have received:  (a) pro forma financial
statements giving effect to the Credit Extensions contemplated hereby, which
demonstrate, in the Administrative Agent’s reasonable judgment, together with
all other information then available to the Administrative Agent, that the
Company and its Subsidiaries can repay their debts and satisfy their other
obligations as and when they become due, and can comply with the financial
covenants set forth in Section 6.25, (b) such information as the Administrative
Agent may reasonably request to confirm the tax, legal, and business assumptions
made in such pro forma financial statements, and (c) audited consolidated
financial statements of the Company and its Subsidiaries for the fiscal years
ended December 31, 2015, December 31, 2016, and December 31, 2017.  The
Administrative Agent will be deemed to have received the financial statements
described in clauses (c) and (d) if the same are on file with the Securities and
Exchange Commission.

 

(xv)
The Administrative Agent shall have received evidence reasonably satisfactory to
it of current insurance coverage for the Company and its Subsidiaries conforming
to the requirements of Section 5.18.

 

(xvi)
The Administrative Agent shall have received payoff letters from each
Non-Extending Lender in form and substance reasonably acceptable to the Company
and the Administrative Agent.

 

(xvii)
At least five (5) days prior to the Effective Date, if any of Company or Polaris
Sales Europe S. à r.l. qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Company and Polaris Sales Europe S. à r.l.
must deliver a Beneficial Ownership Certification in relation to the Company and
Polaris Sales Europe S. à r.l., as applicable.

 
4.2.            Each Credit Extension.  The Lenders shall not (except as
otherwise set forth in Section 2.4.4 with respect to Revolving Loans for the
purpose of repaying Swing Line Loans) be required to make any Credit Extension
unless on the applicable Borrowing Date:
 

(i)
There exists no Default or Event of Default, nor would a Default or Event of
Default result from such Credit Extension.

 

(ii)
The representations and warranties contained in Article V are (x) with respect
to any representations or warranties that contain a materiality qualifier, true
and correct in all respects and (y) with respect to any representations or
warranties that do not contain a materiality qualifier, true and correct in all
material respects, in each case, as of such Borrowing Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date.

 
72

--------------------------------------------------------------------------------

 
Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Company and the Borrowers
thereof that the conditions contained in Sections 4.2(i) and (ii) have been
satisfied.
 
4.3.            Initial Advance to Each Borrower.  No Lender shall be required
to make any Advance to any Borrower that becomes party to this Agreement after
the Effective Date unless the Company or such Borrower has furnished or caused
to be furnished to the Administrative Agent with sufficient copies for the
Lenders:
 

(i)
The Assumption Letter executed and delivered by such Borrower and containing the
written consent of the Company thereon, as contemplated by Section 2.26;

 

(ii)
Copies of the articles or certificate of incorporation (or the equivalent
thereof) of such Borrower together with all amendments, and a certificate of
good standing (or the equivalent thereof), each certified by the appropriate
governmental officer in its jurisdiction of organization, as well as any other
information required by Section 326 of the USA PATRIOT Act or necessary for the
Administrative Agent or any Lender to verify the identity of such Borrower as
required by Section 326 of the USA PATRIOT Act;

 

(iii)
Copies, certified by the Secretary or Assistant Secretary (or the equivalent
thereof) of such Borrower of its by-laws (or the equivalent thereof) and of its
Board of Directors’ (or the equivalent thereof) resolutions and of resolutions
or actions of any other body authorizing the execution of the Assumption Letter
and the other Loan Documents to which such Borrower is a party;

 

(iv)
An incumbency certificate, executed by the Secretary or Assistant Secretary (or
the equivalent thereof) of such Borrower, which shall identify by name and title
and bear the signature of the officers of such Borrower authorized to sign the
Assumption Letter and the other Loan Documents to which such Borrower, as
applicable, is a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Borrower;

 

(v)
An opinion of counsel to such Borrower in a form reasonably acceptable to the
Administrative Agent and its counsel; and

 

(vi)
Such other instruments, documents or agreements as the Administrative Agent or
its counsel may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 
73

--------------------------------------------------------------------------------

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to the Lenders that:
 
5.1.            Existence and Standing.  The Company and each of its
Subsidiaries (a) is a corporation, partnership (in the case of Subsidiaries
only) or limited liability company (in the case of Subsidiaries only) duly and
properly incorporated or formed, as the case may be and is validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation or organization, (b) is duly qualified
and in good standing as a foreign organization and authorized to do business in
every other jurisdiction where its ownership or operation of Property or the
conduct of its business would require it to be qualified, in good standing and
authorized, unless the failure to be so qualified, in good standing or
authorized would not have or would not reasonably be expected to have a Material
Adverse Effect and (c) has all requisite authority to conduct its business in
each jurisdiction in which its business is now conducted.
 
5.2.            Authorization and Validity.  Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder.  The execution and
delivery by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate, limited liability company or partnership proceedings, and the Loan
Documents to which each Loan Party is a party constitute legal, valid and
binding obligations of such Loan Party enforceable against such Loan Party in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
5.3.            No Conflict; Government Consent.  Neither the execution and
delivery by each Loan Party of the Loan Documents to which it is a party, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will (i) violate, contravene or conflict with any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the Company or any of its Subsidiaries, (ii) violate, contravene or conflict
with the Company’s or any of its Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) violate, contravene or conflict with, or
cause an event of default under, the provisions of any indenture, instrument or
agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or result in, or require,
the creation or imposition of any Lien in, of or on the Property of the Company
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Company or any of its Subsidiaries, is required to be obtained by the Company or
any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Loan Parties of the Obligations or the legality, validity, binding effect
or enforceability of any of the Loan Documents.
 
74

--------------------------------------------------------------------------------

 
5.4.            Financial Statements; Internal Control Event.
 
(a)                The December 31, 2017, audited consolidated financial
statements of the Company and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with GAAP in effect on the date such
statements were prepared and fairly present the consolidated financial condition
and operations of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.
 
(b)                To the best knowledge of the Company, no Internal Control
Event exists or has occurred since the date of the financial statements
delivered pursuant to Section 6.1(i) that has resulted in or could reasonably be
expected to result in a misstatement in any material respect, in any financial
information delivered or to be delivered to the Administrative Agent or the
Lenders, of (i) covenant compliance calculations provided hereunder or (ii) the
assets, liabilities, financial condition or results of operations of the Company
and its Subsidiaries on a consolidated basis.
 
5.5.            Material Adverse Change.  Since December 31, 2017, there has
been no change in the business, Property, liabilities (actual or contingent),
operations, prospects, condition (financial or otherwise) or results of
operations of the Company and its Subsidiaries which would reasonably be
expected to have a Material Adverse Effect.
 
5.6.            Taxes.  The Company and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed by them and have paid all taxes due pursuant to said returns or pursuant
to any assessment received by the Company or any of its Subsidiaries, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes.  The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of any taxes or other governmental
charges are adequate in accordance with GAAP.
 
5.7.            Litigation and Guaranty Obligations.  There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Company or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay this
Agreement or the making of any Credit Extensions.
 
5.8.            Non-Bank Rules.  Each Swiss Borrower represents and warrants
that it is in compliance with the Non-Bank Rules; provided that a Swiss Borrower
shall not be in breach of this representation if its number of creditors in
respect of either the 10 Non-Bank Rule or the 20 Non-Bank Rule is exceeded
solely by reason of a failure by one or more Lenders to comply with its
obligations under Section 12 or having lost its status as Qualifying Bank.  For
the purpose of its compliance with the 20 Non-Bank Rule under this Section 5.8,
the number of Lenders under this Agreement which are not Qualifying Banks shall
be deemed to be ten (10) (irrespective of whether or not there are, at any time,
any such Lenders).
 
5.9.            ERISA.  Except as would not result in or would not reasonably be
expected to result in a Material Adverse Effect.
 
75

--------------------------------------------------------------------------------

 
(a)                (i) No ERISA Event has occurred, and, to the best knowledge
of the Company, each of its Subsidiaries and each ERISA Affiliate, no event or
condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) each Plan has
been maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; (iii) each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge of the Company, each of
its Subsidiaries and each ERISA Affiliate, nothing has occurred which would
prevent, or cause the loss of, such qualification; and (iv) no Lien in favor or
the PBGC or a Plan has arisen or is reasonably likely to arise on account of any
Plan.
 
(b)                The actuarial present value of all “benefit liabilities” (as
defined in Section 4001(a)(16) of ERISA), whether or not vested, under each
Single Employer Plan, as of the last annual valuation date prior to the date on
which this representation is made or deemed made (determined, in each case, in
accordance with Financial Accounting Standards Board Statement 87, utilizing the
actuarial assumptions used in such Plan’s most recent actuarial valuation
report), did not exceed as of such valuation date the fair market value of the
assets of such Plan allocated to such accrued liabilities.
 
(c)                Neither the Company nor any Subsidiary of the Company nor any
ERISA Affiliate has incurred, or, to the best of each such party’s knowledge, is
reasonably expected to incur, any liability under Title IV of ERISA with respect
to any Single Employer Plan (other than contributions to the Plan or premiums to
the PBGC in the ordinary course and without default), or any withdrawal
liability under ERISA to any Multiemployer Plan or Multiple Employer Plan. 
Neither the Company nor any Subsidiary of the Company nor any ERISA Affiliate
would become subject to any withdrawal liability under ERISA if any such party
were to withdraw completely from all Multiemployer Plans and Multiple Employer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made.  Neither the Company nor any Subsidiary
of the Company nor any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or has been
terminated (within the meaning of Title IV of ERISA), and no Multiemployer Plan
is, to the best of each such Person’s knowledge, reasonably expected to be in
reorganization, insolvent, or terminated.  Neither the Company nor any
Subsidiary of the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
 
(d)                No prohibited transaction (within the meaning of Section 406
of ERISA or Section 4975 of the Code) or breach of fiduciary responsibility has
occurred with respect to a Plan which has subjected or may subject the Company,
any Subsidiary of the Company or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Company, any
Subsidiary of the Company or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.  There are no pending or, to
the best knowledge of the Company, each of its Subsidiaries and each ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.
 
76

--------------------------------------------------------------------------------

 
(e)                Neither the Company nor any Subsidiary of the Company nor any
ERISA Affiliate has any material liability with respect to “expected
post-retirement benefit obligations” within the meaning of the Financial
Accounting Standards Board Statement 106.  Each Plan that is a welfare plan (as
defined in Section 3(1) of ERISA) to which Sections 601-609 of ERISA and
Section 4980B of the Code apply has been administered in compliance in all
material respects with such sections.
 
5.10.            Accuracy of Information.
 
5.10.1.  No information, exhibit or report furnished by the Company or any of
its Subsidiaries to the Administrative Agent or to any Lender in connection with
the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
5.10.2.  As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
 
5.11.            Intellectual Property.  The Company and each of its
Subsidiaries owns, or has the legal right to use, all patents, trademarks,
tradenames, copyrights, technology, know-how and processes (the “Intellectual
Property”) necessary for each of them to conduct its business as currently
conducted, except where failure to own or have such legal right to use would not
have or would not reasonably be expected to have a Material Adverse Effect.  No
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property owned by the Company or any of its
Subsidiaries or that the Company or any of its Subsidiaries has a right to use
or the validity or effectiveness of any such Intellectual Property, nor does the
Company or any of its Subsidiaries have knowledge of any such claim, and, to the
knowledge of the Company and its Subsidiaries, the use of any Intellectual
Property by the Company and its Subsidiaries does not infringe on the rights of
any Person, except for such claims and infringements that in the aggregate,
would not have or would not reasonably be expected to have a Material Adverse
Effect.
 
5.12.            EEA Financial Institution.  Neither the Company nor any of its
Subsidiaries is an EEA Financial Institution.
 
5.13.            Compliance With Laws.  The Company and its Subsidiaries are in
compliance in all material respects with all applicable statutes, rules,
regulations, permits, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of their respective businesses or the ownership of their respective
Property.  The Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company, its directors and agents, are in
compliance with Anti- Corruption Laws and applicable Sanctions in all material
respects.  No Credit Extension, use of the proceeds of any Credit Extension or
other transactions contemplated hereby will violate Anti-Corruption Laws or
applicable Sanctions.  The Company and its Subsidiaries are in compliance in all
material respects with the PATRIOT Act.  Neither the making of any Loan nor the
use of the proceeds thereof will violate the PATRIOT Act, the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto or successor
statute thereto.
 
77

--------------------------------------------------------------------------------

 
5.14.            Ownership of Properties.  Except as set forth on Schedule 5.14,
on the Effective Date, the Company and its Subsidiaries will have good title,
free of all Liens other than those permitted by Section 6.17, to all of the
Property and assets reflected in the Company’s most recent consolidated
financial statements provided to the Administrative Agent as owned by the
Company and its Subsidiaries.
 
5.15.            Plan Assets; Prohibited Transactions.  Neither the Company nor
any of its Subsidiaries is an entity deemed to hold “plan assets” within the
meaning of 29 C.F.R. § 2510.3- 101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of Credit Extensions hereunder gives rise to a
prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
 
5.16.            Environmental Matters.  In the ordinary course of its business,
the officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
and its Subsidiaries due to Environmental Laws.  On the basis of this
consideration, the Company has concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.  The Company and its Subsidiaries have adopted procedures that are
reasonably designed to (i) ensure that the Company and its Subsidiaries, and of
their operations and each of the real properties owned, leased or operated by
the Company or any of its Subsidiaries (the “Real Properties”) complies with
applicable Environmental Laws and (ii) minimize any liabilities or potential
liabilities that the Company, any Subsidiary, any of their respective operations
or any of the Real Properties may have under applicable Environmental Laws.
 
5.17.            Government Regulation.
 
(a)                No Borrower is engaged or will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U), or extending credit for the purpose
of purchasing or carrying margin stock.  Following the application of the
proceeds of each Advance or drawing under each Facility LC, not more than 25% of
the value of the assets (either of the applicable Borrower only or of such
Borrower and its Subsidiaries on a consolidated basis) will be margin stock.
 
(b)                No Loan Party is or is required to be registered as an
“investment company” or a company “controlled” by an under the Investment
Company Act of 1940, as amended.
 
78

--------------------------------------------------------------------------------

 
5.18.            Insurance.  The Company maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance companies
that are not Affiliates of the Company insurance on all their Property,
liability insurance and environmental insurance in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or its Subsidiaries operate;
provided, that the Loan Parties and their Subsidiaries may maintain a program of
self-insurance with respect to product liability and worker’s compensation
liability.
 
5.19.            Solvency.
 
(a)                Immediately after the consummation of the transactions to
occur on the Effective Date and immediately following the making of each Credit
Extension, if any, made on the Effective Date and after giving effect to the
application of the proceeds of such Credit Extensions, (a) the fair value of the
assets of the Company and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Company and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the Property of the Company and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Company and its Subsidiaries on a consolidated
basis on their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Company and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured in the normal course of
business; and (d) the Company and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the Effective Date giving due consideration to the prevailing
practice in the industries in which the Company and its Subsidiaries are engaged
or are to engage.  In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
(b)                The Company does not intend to, or to permit any of its
Subsidiaries to, and does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature in their
ordinary course.
 
5.20.            No Default.  No Default or Event of Default has occurred and is
continuing.
 
5.21.            Foreign Borrowers.
 
(a)                To ensure the enforceability or admissibility in evidence of
this Agreement and each other Loan Document to which a Foreign Borrower is a
party in the laws of the jurisdiction of such Foreign Borrower’s organization
(such jurisdiction being hereinafter referred to as the “Home Country”), it is
not necessary that this Agreement or any other Loan Document to which such
Foreign Borrower is a party or any other document be filed or recorded with any
court or other authority in its Home Country or that any stamp or similar tax be
paid to or in respect of this Agreement or any other Loan Document of such
Foreign Borrower, other than documents which have been so filed or recorded and
stamp or similar taxes which have been so paid.
 
79

--------------------------------------------------------------------------------

 
(b)                No Foreign Borrower nor any of their respective assets is
entitled to immunity from suit, execution, attachment or other legal process. 
Each Foreign Borrower’s execution and delivery of the Loan Documents to which it
is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.
 
(c)                It is understood and agreed by the parties hereto that the
representations and warranties in this Section 5.21 of each Foreign Borrower
shall only be applicable to such Foreign Borrower on and after the date of its
execution of its Assumption Letter.
 
5.22.            Foreign Employee Benefit Matters.  (a) Each Foreign Employee
Benefit Plan is in compliance in all material respects with all laws,
regulations and rules applicable thereto and the respective requirements of the
governing documents for such Plan; (b) the aggregate of the accumulated benefit
obligations under all Foreign Pension Plans does not exceed to any material
extent the current fair market value of the assets held in the trusts or similar
funding vehicles for such Plans; (c) with respect to any Foreign Employee
Benefit Plan maintained or contributed to by the Company or any of its
Subsidiaries or any member of its Controlled Group (other than a Foreign Pension
Plan), reasonable reserves have been established in accordance with prudent
business practice or where required by ordinary accounting practices in the
jurisdiction in which such Plan is maintained; and (d) there are no material
actions, suits or claims (other than routine claims for benefits) pending or, to
the knowledge of the Company and its Subsidiaries, threatened against the
Company or any of its Subsidiaries or any member of its Controlled Group with
respect to any Foreign Employee Benefit Plan.  For purposes of this
Section 5.22, the term “material” means any noncompliance or basis for liability
which could reasonably be likely to subject the Company or any of its Subsidiary
to liability, individually or in the aggregate, in excess of $25,000,000.
 
5.23.            Sanctioned Persons.  None of the Company, its Subsidiaries or,
to the knowledge of the Company and its Subsidiaries, any of their respective
directors, officers or employees is a Sanctioned Person.
 
ARTICLE VI
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1.            Financial Reporting.  The Company will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, subject to Section 9.8, and furnish to the Administrative
Agent and the Lenders:
 

(i)
Within ninety (90) days after the close of each of its fiscal years, for the
Company and its Subsidiaries, a consolidated balance sheet and income statement
as of the end of such fiscal year, together with related consolidated statements
of operations, retained earnings, changes in shareholders’ equity and cash flows
for such fiscal year, setting forth in comparative form consolidated figures for
the preceding fiscal year, all such consolidated financial information described
above to be in reasonable form and detail and accompanied by an unqualified
opinion of independent certified public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial condition of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances.

 
80

--------------------------------------------------------------------------------

 

(ii)
Within forty-five (45) days after the close of the first three quarterly periods
of each of its fiscal years, for the Company and its Subsidiaries, an unaudited
consolidated balance sheet and income statement, as of the end of such fiscal
quarter, together with related consolidated statements of operations and
consolidated statements of retained earnings and of cash flows for such fiscal
quarter in each case setting forth in comparative form consolidated figures for
the corresponding period of the preceding fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by an Authorized Officer as fairly presenting, in all
material respects, the financial condition of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year- end adjustments.

 

(iii)
Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit B signed by its
chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Event of Default
exists, or if any Default or Event of Default exists, stating the nature and
status thereof.

 

(iv)
Promptly upon the furnishing thereof to the shareholders of the Company, copies
of all financial statements, reports and proxy statements so furnished.

 

(v)
Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Company or any of
its Subsidiaries files with the Securities and Exchange Commission.

 

(vi)
Upon the Company, any Subsidiary of the Company or any ERISA Affiliate obtaining
knowledge thereof, such Person shall give written notice to the Administrative
Agent and each of the Lenders promptly (and in any event within two (2) Business
Days) of:  (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or might reasonably lead to, an ERISA Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Company,
any Subsidiary of the Company or any ERISA Affiliate, or of a determination that
any Multiemployer Plan is in reorganization or insolvent (both within the
meaning of Title IV of ERISA); (iii) the failure to make full payment on or
before the due date (including extensions) thereof of all amounts which the
Company, any Subsidiary of the Company or any ERISA Affiliate is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) any change in the funding status of any Plan that could have a Material
Adverse Effect; in each case together with a description of any such event or
condition or a copy of any such notice and a statement by an Authorized Officer
of the Company briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, which has been or is being taken
or is proposed to be taken by such Person with respect thereto.  Promptly upon
request, the Company shall furnish the Administrative Agent and the Lenders with
such additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).

 
81

--------------------------------------------------------------------------------

 

(vii)
Environmental.  During the existence of an Event of Default, and upon the
written request of the Administrative Agent, the Company will furnish or cause
to be furnished to the Administrative Agent, at the Company’s expense, a report
of an environmental assessment of reasonable scope, form and depth, including,
where appropriate, invasive soil or groundwater sampling, by a consultant
reasonably acceptable to the Administrative Agent regarding any release or
threat of release of Hazardous Materials on any Real Properties and the
compliance by the Company and its Subsidiaries with Environmental Laws.  If the
Company fails to deliver such an environmental report within seventy-five
(75) days after receipt of such written request, then the Administrative Agent
may arrange for same, and the Company and its Subsidiaries hereby grants to the
Administrative Agent and its representatives access to the Real Properties and a
license of a scope reasonably necessary to undertake such an assessment
(including, where appropriate, invasive soil or groundwater sampling).  The
reasonable cost of any assessment arranged for by the Administrative Agent
pursuant to this provision will be payable by the Borrowers on demand.

 

(viii)
Such other information (including non-financial information and environmental
reports) as the Administrative Agent or any Lender may from time to time
reasonably request.

 
If any information which is required to be furnished to the Lenders under this
Section 6.1 is required by law or regulation to be filed by the Company with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.  Any financial statement
required to be furnished pursuant to Section 6.1(i) or Section 6.1(ii) shall be
deemed to have been furnished on the date on which the Lenders receive notice
that the Company has filed such financial statement with the Securities and
Exchange Commission and is available on the EDGAR website on the Internet at
www.sec.gov or any successor government website that is freely and readily
available to the Administrative Agent and the Lenders without charge; provided,
that the Company shall give notice of any such filing to the Administrative
Agent (who shall then give notice of any such filing to the Lenders), which
notice may be given by e‑mail.  Notwithstanding the foregoing, the Company shall
deliver paper copies of any such financial statement to the Administrative Agent
if the Administrative Agent requests the Company to furnish such paper copies
until written notice to cease delivering such paper copies is given by the
Administrative Agent.
 
82

--------------------------------------------------------------------------------

 
6.2.            Material Subsidiaries.  The Company shall cause Subsidiaries to
be Material Subsidiaries such that, at all times, (a) the Property of the
Company and its Material Subsidiaries shall be at least eighty percent (80%) of
the aggregate Property of the Company and its Subsidiaries on a consolidated
basis, (b) the revenue of the Company and its Material Subsidiaries for the most
recent four (4) fiscal quarters shall be at least eighty percent (80%) of the
Consolidated Revenue for such four (4) fiscal quarters and (c) the net income of
the Company and its Material Subsidiaries for the most recent four (4) fiscal
quarters shall be at least eighty percent (80%) of the Consolidated Net Income
for such four (4) fiscal quarters; provided once a Subsidiary is a Material
Subsidiary it shall remain a Material Subsidiary unless such Material Subsidiary
is the subject of a disposition permitted pursuant to Section 6.15.
 
6.3.            Use of Proceeds.  Each Borrower will and will cause each
Subsidiary to, use the proceeds of the Credit Extensions for working capital,
capital expenditures, share repurchases, other lawful general corporate purposes
in a manner not in conflict with any of any Borrower’s covenants in this
Agreement.  Without limitation of the above sentence, no Borrower will request
any Credit Extension, and no Borrower shall use, and each Borrower shall ensure
that its Subsidiaries, and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Credit Extension (a) to
purchase or carry any “Margin Stock” (as defined in Regulation U), (b) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti- Corruption Laws or (c) in any manner that would result in
the violation of any applicable Sanctions.
 
6.4.            Notice of Material Events.  The Company will, and will cause
each Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within two (2) Business Days, of the
occurrence of any of the following:
 

(i)
any Default or Event of Default;

 

(ii)
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting any Borrower or any Affiliate thereof
that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;

 

(iii)
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred since the Effective Date, would reasonably be expected
to result in a Material Adverse Effect;

 

(iv)
any material change in accounting policies of, or financial reporting practices
by, any Borrower or any Subsidiary;

 
83

--------------------------------------------------------------------------------

 

(v)
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such certification; and

 

(vi)
any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.

 
Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Company setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
6.5.            Conduct of Business.  Except as otherwise permitted by
Section 6.14, the Company will, and will cause each Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same, complementary, similar or reasonably related fields of enterprise as it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.
 
6.6.            Taxes.  The Company will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property; provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, governmental charge or levy if it is being contested in
good faith by appropriate proceedings, with respect to which adequate reserves
have been set aside in accordance with GAAP unless the failure to make any such
payment (i) would give rise to an immediate right to foreclose or collect on a
Lien securing such amounts or (ii) would have or would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
6.7.            Insurance.  The Company will, and will cause each of its
Subsidiaries to, with financially sound and reputable insurance companies that
are not Affiliates of the Company, maintain insurance on all their Property,
liability insurance and environmental insurance in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or its Subsidiaries operate,
and the Borrowers will furnish to any Lender upon request full information as to
the insurance carried; provided, that the Company may maintain a program of
self-insurance with respect to product liability and worker’s compensation
liability.
 
6.8.            Compliance with Laws and Material Contractual Obligations.  The
Company will, and will cause each of its Subsidiaries to, (i) comply in all
material respects with all laws, rules, regulations, orders, permits, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, Anti-Corruption Laws and applicable
Sanctions and (ii) perform in all material respects its obligations under
material agreements to which it is a party to the extent necessary to ensure
that non- compliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
 
84

--------------------------------------------------------------------------------

 
6.9.            Maintenance of Properties.  The Company will, and will cause
each of its Subsidiaries to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition
(ordinary wear and tear and damages from casualty excepted), and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times;
provided, that this Section shall not prevent the Company or any Subsidiary from
discontinuing the operation and maintenance of any of its Property if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
6.10.            Books and Records; Inspection.  (b) The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Subsidiary, as the case may be.
 

(ii)
The Company will, and will cause each of its Subsidiaries to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Company and each of its Subsidiaries, to examine and make copies of the books of
accounts and other financial records of the Company and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and each Subsidiary with, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent or
any Lender may designate.

 
6.11.            Payment of Obligations.  The Company will, and will cause each
of its Subsidiaries to, pay its obligations, that, if not paid, would reasonably
be expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where the validity or amount thereof is being
contested in good faith by appropriate proceedings, with respect to which
adequate reserves have been set aside in accordance with GAAP unless the failure
to make any such payment (i) would give rise to an immediate right to foreclose
or collect on a Lien securing such amounts or (ii) would have or would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
6.12.            Indebtedness.  The Company will not, nor will it permit any of
its Subsidiaries to, create, incur or suffer to exist any:
 

(i)
Priority Debt in an aggregate amount in excess of twenty percent (20%) of
Consolidated Net Worth as of the end of the most recently completed fiscal
quarter of the Company; or

 

(ii)
Any Indebtedness which would cause the Company to violate the provisions of
Section 6.25.

 
85

--------------------------------------------------------------------------------

 
6.13.            Guaranty Obligations.  The Company will not, nor will it permit
any of its Subsidiaries to contract, create, incur, assume or permit to exist
any Guaranty Obligation other than:
 

(i)
Guaranty Obligations with respect to the Obligations;

 

(ii)
Guaranty Obligations constituting part of the PAI Basket;

 

(iii)
Guaranty Obligations constituting Priority Debt permitted pursuant to
Section 6.12(i);

 

(iv)
Guaranty Obligations constituting part of the Joint Venture Basket; and

 

(v)
Guaranty Obligations of any Guarantor with respect to any Private Placement
Indebtedness;

 

(vi)
Guaranty Obligations of any Subsidiary with respect to any letter of credit that
is issued by a Lender or any Affiliate of a Lender for the account of any
Borrower;

 

(vii)
Repurchase obligations in an aggregate amount at any time outstanding not to
exceed $1,000,000,000 of the Company and its Subsidiaries in connection with
Receivables Securitization Transactions; and

 

(viii)
Other Guaranty Obligations of the Company and its Subsidiaries in an aggregate
amount not to exceed $250,000,000.

 
6.14.            Merger.  The Company will not, nor will it permit any of its
Subsidiaries to, merge or consolidate with or into any other Person or
liquidate, wind up or dissolve itself, or suffer any such liquidation, wind-up
or dissolution; provided, that the Company or any of its Subsidiaries may merge
or consolidate with or into, be dissolved or liquidated into, or amalgamate into
another Person if all of the following conditions are satisfied:
 

(i)
The Administrative Agent is given prior written notice of such action;

 

(ii)
If the merger, consolidation, dissolution, liquidation or amalgamation involves
a Loan Party, the surviving entity of such merger, consolidation, dissolution,
liquidation or amalgamation shall either (a) be such Loan Party or (b) be the
Company or a Wholly-Owned Subsidiary of the Company that in either case
expressly assumes in writing all of the obligations of such Loan Party under the
Loan Documents; provided, that if the transaction is between the Company and
another Person, the Company must be the surviving entity;

 

(iii)
The Loan Parties execute and deliver such documents, instruments and
certificates as the Administrative Agent may request;

 

(iv)
Immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing; and

 

(v)
The Company delivers to the Administrative Agent an Authorized Officer’s
certificate stating that such consolidation or merger, and any written agreement
entered into in connection therewith, comply with this Section 6.14.

 
86

--------------------------------------------------------------------------------

 
6.15.            Sale of Assets.  The Company will not, nor will it permit any
of its Subsidiaries to, convey, sell, lease, transfer or otherwise voluntarily
dispose of, in one transaction or a series of transactions, all or any part of
its business or Property whether now owned or hereafter acquired, including,
without limitation, inventory, receivables, equipment, Real Property and
securities, other than a sale, lease, transfer or other disposal:
 

(i)
By a Loan Party of any or all of its assets to another Loan Party;

 

(ii)
Of inventory in the ordinary course of business;

 

(iii)
Of obsolete, slow-moving, idle or worn-out assets no longer used or useful in
the business of such Loan Party or the trade-in of equipment for equipment in
better condition or of better quality;

 

(iv)
Which constitutes a Permitted Investment in the ordinary course of business;

 

(v)
By PAI of its partnership interest in Acceptance Partnership if required by
Section 3.4 of the Acceptance Partnership Agreement (without regard to any
amendment of such section);

 

(vi)
Of accounts receivable pursuant Receivables Securitization Transactions so long
as the repurchase obligations associated with such disposition are permitted
pursuant to Section 6.13(vii); and

 

(vii)
Other leases, sales or other dispositions of its Property; provided, that
(a) the transfer is for fair market value, (b) no Default or Event of Default
exists either prior to or after giving effect thereto and (c) together with all
other Property of the Company and its Subsidiaries previously leased, sold or
disposed of (other than as otherwise permitted by this Section) during the
fiscal year in which any such lease, sale or other disposition occurs, do not
exceed 10% of Total Assets, as determined on the last day of the most recently
ended fiscal year of the Company.

 
Notwithstanding the foregoing provisions of this Section 6.15, the Company may,
or may permit any Subsidiary to, make a disposition and the assets subject to
such disposition shall not be subject to or included in any of the foregoing
limitations or the computation contained in Section 6.15(vii)(c) of the
preceding sentence if the net proceeds from such disposition are, within
270 days of such disposition, reinvested in productive assets used in carrying
on the business of the Company and its Subsidiaries.
 
6.16.            Investments.  The Company will not, nor will it permit any of
its Subsidiaries to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to create any Subsidiary or to become or remain a
partner in any partnership or joint venture, except the following (each, a
“Permitted Investment”):
 
87

--------------------------------------------------------------------------------

 

(i)
Cash and Cash Equivalent Investments;

 

(ii)
Trade accounts receivable created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

 

(iii)
Inventory, raw materials and general intangibles acquired in the ordinary course
of business (including inventory repurchased in connection with wholesale
financing arrangements);

 

(iv)
Investments by a Loan Party in another Loan Party;

 

(v)
Investments in existence on the Effective Date and described in Schedule 6.16;

 

(vi)
Investments constituting Permitted Acquisitions;

 

(vii)
Travel advances to management personnel and employees in the ordinary course of
business;

 

(viii)
Additional Investments in Foreign Subsidiaries;

 

(ix)
Investments constituting part of the PAI Basket;

 

(x)
Boat Holdings Deferred Payments; and

 

(xi)
Other Investments in an aggregate amount, together with any Investments
constituting part of the Joint Venture Basket, not to exceed, collectively,
$750,000,000.

 
6.17.            Liens.  The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Company or any of its Subsidiaries, except:
 

(i)
Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books (and as to which the Property subject to any such
Lien is not yet subject to foreclosure, sale, collection, levy or loss on
account thereof) or the nonpayment of which is permitted by Section 6.6;

 

(ii)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations which are not yet due and payable or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books (and as to which the Property
subject to any such Lien is not yet subject to foreclosure, sale, collection,
levy or loss on account thereof);

 
88

--------------------------------------------------------------------------------

 

(iii)
Liens (other than Liens imposed under ERISA) arising out of pledges or deposits
made in the ordinary course of business under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

 

(iv)
Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, trade contracts and
performance and return-of-money bonds, statutory or regulatory obligations and
other similar obligations incurred in the ordinary course of business (other
than obligations in respect of the payment of borrowed money);

 

(v)
Liens arising from good faith deposits in connection with or to secure
performance of statutory obligations and surety and appeal bonds;

 

(vi)
Utility easements, building restrictions and such other encumbrances or charges
against Real Property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or its Subsidiaries;

 

(vii)
Judgment Liens that would not constitute an Event of Default;

 

(viii)
Liens (a) existing on Property at the time of its acquisition by the Company or
a Subsidiary and not created in contemplation thereof, whether or not the
Indebtedness secured by such Lien is assumed by the Company or a Subsidiary; or
(b) created contemporaneously with the acquisition of Property (including
Capital Leases) or within 180 days of the acquisition or completion of
construction thereof or of improvements thereto to secure or provide for all or
a portion of the acquisition price or cost of construction or improvements of
such Property after the Effective Date; (c) existing on Property of a Person at
the time such Person is merged or consolidated with, or becomes a Subsidiary of,
or substantially all of its assets are acquired by, the Company or a Subsidiary
and not created in contemplation thereof; or (d) securing Indebtedness comprised
of Synthetic Leases, to the extent the related Indebtedness does not exceed, in
the aggregate, ten percent (10%) of the Consolidated Net Worth as of the end of
the most recently completed fiscal quarter of the Company; provided that such
Liens do not extend to additional Property of the Company or any Subsidiary and
that the aggregate principal amount of Indebtedness secured by each such Lien
does not exceed the fair market value of the Property subject thereto;

 

(ix)
Liens securing Priority Debt permitted pursuant to Section 6.12(i);

 

(x)
Liens arising solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution;

 

(xi)
Liens existing on the Effective Date and described in Schedule 6.17 and any
renewals, extensions and replacements thereof not otherwise prohibited by this
Agreement; provided, that with respect to Liens identified on Schedule 6.17,
(a) no such Lien shall extend to any Property other than the Property subject
thereto on the Effective Date and (b) the principal amount of the Indebtedness
secured by such Liens shall not be increased;

 
89

--------------------------------------------------------------------------------

 

(xii)
Liens in favor of the Administrative Agent, securing the Obligations for the
benefit of the Lenders and, to the extent required by the final provision of
Section 10.4 of the NPAs, the obligations of the Company in respect of the
Senior Notes issued thereunder;

 

(xiii)
Liens incidental to the conduct of business or the ownership of the Property
(whether arising by contract or operation of law) incurred in the ordinary
course of business and not in connection with the borrowing of money and that do
not, in the aggregate, materially impair the use of that Property in the
operation of the business of the Company and its Subsidiaries taken as a whole
or the value of such Property for the purpose of such business; and

 

(xiv)
Encumbrances in the nature of leases, subleases, zoning restrictions, easements,
rights of way, minor survey exceptions and other rights and restrictions of
record on the use of Real Property and defects in title arising or incurred in
the ordinary course of business, which, individually and in the aggregate, do
not materially impair the use of such Property or assets subject thereto in the
business of the Company and its Subsidiaries taken as a whole.

 
6.18.            Affiliates.  The Company will not, and will not permit any of
its Subsidiaries to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Company’s or such Subsidiary’s
business and upon fair and reasonable terms, substantially as favorable to the
Company or such Subsidiary as the Company or such Subsidiary would obtain in a
comparable arms-length transaction.
 
6.19.            Sale and Leaseback Transactions.  The Company will not, nor
will it permit any of its Subsidiaries, to enter into or suffer to exist Sale
and Leaseback Transactions, that result in an aggregate amount of Attributable
Indebtedness arising from all such transactions entered into in any fiscal year
to be in excess of $25,000,000.
 
6.20.            [Reserved.]
 
6.21.            Fiscal Year; Accounting; Organizational Documents.  No Borrower
will, nor will it permit its Subsidiaries to, (a) change its fiscal year,
(b) change its accounting procedures, except as a result of changes in GAAP and
in accordance with Section 9.8 or (c) in any manner that would reasonably be
likely to adversely affect the rights of the Lenders, change its organizational
or governing documents.
 
6.22.            No Other Negative Pledges.  Except with respect to any Property
subject to a Lien permitted pursuant to Section 6.17(viii), the Company will
not, nor will it permit its Subsidiaries to, enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for some other obligation except as set forth in (a) the
Loan Documents, (b) the NPAs as in effect on the Effective Date or (c) the
definitive documentation applicable to any other Private Placement Indebtedness,
to the extent no more restrictive than those set forth in the Loan Documents.
 
90

--------------------------------------------------------------------------------

 
6.23.            PAI Assets.  The Company will not, nor will it permit any
Subsidiary to, allow PAI to own any assets other than Equity Interests in
Acceptance Partnership and dividends or other distributions derived therefrom;
provided, that PAI shall transfer any such dividends or distributions to the
Company within fifteen (15) Business Days of receipt.
 
6.24.            No Limitations.  The Company will not, nor will it permit its
Subsidiaries to, directly or indirectly, create or otherwise cause, incur,
assume, suffer or permit to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of any such Person to (a) pay
dividends or make any other distribution on any of such Person’s Equity
Interests, (b) pay any Indebtedness owed to any other Loan Party, (c) make loans
or advances to any other Loan Party or (d) transfer any of its Property to any
other Loan Party, except for encumbrances or restrictions existing under or by
reason of (i) customary non-assignment provisions in any lease governing a
leasehold interest and (ii) this Agreement and the other Loan Documents.
 
6.25.            Financial Covenants.
 
6.25.1.  Interest Coverage Ratio.  The Company will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four (4) fiscal quarters, of (i) Consolidated EBIT to
(ii) Consolidated Interest Expense to be less than 3.00 to 1.0 (or so long as
the ratio in the comparable covenant in the NPAs is higher, such higher ratio).
 
6.25.2.  Leverage Ratio.  The Company will not permit the Leverage Ratio at any
time to be greater than 3.5 to 1.0 (or so long as the ratio in the comparable
covenant in the NPAs is lower, such lower ratio); provided that, if the Adjusted
Covenant Holiday has been exercised and the request therefor has been given
effect, the Company will not permit the Leverage Ratio, determined as of the end
of each of its four (4) consecutive fiscal quarters beginning with the fiscal
quarter in which the applicable Material Acquisition is consummated (the
“Adjusted Covenant Period”), to be greater than 4.0 to 1.0.
 
6.26.            Anti-Corruption Compliance.  The Company and each of its
Subsidiaries shall take such actions reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with Anti-Corruption Laws and the PATRIOT Act.
 
6.27.            Non-Bank Rules.  Each Swiss Borrower shall ensure that it is at
all times in compliance with the Non-Bank Rules; provided that a Swiss Borrower
shall not be in breach of this covenant if its number of creditors in respect of
either the 10 Non-Bank Rule or the 20 Non‑Bank Rule is exceeded solely by reason
of a failure by one or more Lenders to comply with their obligations under
Section 12 or having lost its status as Qualifying Bank.  For the purpose of its
compliance with the 20 Non-Bank Rule under this Section 6.27, the number of
Lenders under this Agreement which are not Qualifying Banks shall be deemed to
be ten (10) (irrespective of whether or not there are, at any time, any such
Lenders).
 
91

--------------------------------------------------------------------------------

 
6.28.            Most-Favored Lender.
 
6.28.1.  If the Borrowers shall at any time amend, supplement or otherwise
modified the NPAs or become a party, as a borrower or guarantor, to any other
credit agreement or other agreement, instrument, or document evidencing or
issuing Indebtedness (collectively with the NPAs, the “Note Agreements”) that,
in either case, requires a Borrower to comply with any financial covenant,
undertaking, restriction, or other provision that limits or measures
indebtedness, interest expense, shareholders’ equity, investment balances, debt
service coverage, fixed charges, net worth, assets, asset sales, sale and
leasebacks, liens, subsidiary indebtedness, restricted payments, dividends, or
any similar items (however expressed and whether stated as a ratio, as a fixed
threshold, as an event of default, as a right to be prepaid or offered to be
prepaid or otherwise) (each a “Financial Covenant”) that is not at such time
included or is more restrictive than what is included in this Agreement, then
the Company shall provide a Most Favored Lender Notice to the Administrative
Agent. Unless waived in writing by the Required Lenders within five (5) Business
Days after the date on which such notice is required to be sent, each such
Financial Covenant and each event of default, definition, and other provision
relating to such Financial Covenant in the Note Agreement shall be deemed to be
incorporated by reference in this Agreement, mutatis mutandis, as if then set
forth herein in full.
 
6.28.2.  The incorporation of any Financial Covenant pursuant to this Section
6.28 shall:
 
(a)            automatically (without any further action being taken by the
Borrowers or any Lender) take effect simultaneously with the effectiveness of
such Financial Covenant under the applicable Note Agreement;
 
(b)            so long as no Default or Event of Default shall then exist under
or in respect of such incorporated Financial Covenant, such financial covenants
automatically (without any further action being taken by the Borrowers or any
Lender other than as set forth below) shall be deleted or further modified if
such Financial Covenant, definition, event of default or other provision
relating thereto is deleted or made less restrictive on the Company and its
Subsidiaries by way of a permanent written amendment or modification of such
Note Agreement (and not by temporary waiver of rights thereunder); provided
that:
 
(i)            if any fee or other consideration is paid or given to any bank or
other party to any Note Agreement in connection with such deletion or
modification, each Lender receives equivalent consideration on a pro rata basis,
and such deletion or modification shall not be effective until such
consideration is received by each such holder; provided, however, that no
consideration shall be due any Lender if the Financial Covenant shall have been
deleted or modified in accordance with the terms of the underlying Note
Agreement as a result of a reduction of the outstanding balance or other
previously agreed to provision of such Note Agreement; and
 
92

--------------------------------------------------------------------------------

 
(ii)            in no event shall any deletion or relaxation of any such
Financial Covenant have the effect of deleting or making less restrictive any
covenant or other provision specifically set forth in this Agreement; and
 
(c)            subject to Section 6.28.2(b), continue in effect regardless of
any subsequent termination of the NPAs.
 
ARTICLE VII
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute an
Event of Default (each an “Event of Default”):
 
7.1            Any representation or warranty made or deemed to be made by or on
behalf of any Borrower or any of their respective Subsidiaries to the Lenders or
the Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be materially false on the date as of
which made or confirmed;
 
7.2            Nonpayment of (i) principal of any Loan when due, (ii) any
Reimbursement Obligation within one (1) Business Day after the same becomes due,
or (iii) interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within three (3) Business Days after
the same becomes due;
 
7.3            The breach by a Borrower of any of the terms or provisions of
Sections 6.2, 6.3, 6.4, 6.5, 6.8, 6.10(ii), 6.12, 6.13, 6.14, 6.15, 6.16, 6.17,
6.18, 6.19, 6.21, 6.22, 6.23, 6.24, 6.25, 6.26 or 6.28;
 
7.4            The breach by a Borrower in the due performance or observance by
it of any term, covenant or agreement contained in Section 6.1 and such default
shall continue unremedied for a period of five (5) Business Days;
 
7.5            The breach by a Borrower (other than a breach which constitutes
an Event of Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied or waived within
thirty (30) days after the earlier of the President, Chief Executive Officer,
Chief Financial Officer or Treasurer of the Company becoming aware of any such
breach or notice thereof given by the Administrative Agent;
 
7.6            (i) Any Loan Party shall default in the due performance or
observance of any term, covenant or agreement in any of the other Loan Documents
and such default shall continue unremedied for a period of at least thirty
(30) days after the earlier of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of the Company, becoming aware of such default or
notice thereof given by the Administrative Agent, (ii) any Loan Document shall
fail to be in full force and effect or any Loan Party shall so assert or
(iii) any Loan Document shall fail to give the Administrative Agent and/or the
Lenders the liens, rights, powers and privileges purported to be created by such
Loan Document;
 
93

--------------------------------------------------------------------------------

 
7.7            The Guaranty or any provision thereof shall cease to be in full
force and effect, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny, disaffirm or revoke such Guarantor’s obligations under
such Guaranty (including without limitation pursuant to Section 19 thereof) or
such Guarantor shall default in the due payment or performance of such Guaranty;
 
7.8            Failure of the Company or any of its Subsidiaries to pay when due
any Material Indebtedness (beyond any applicable grace period with respect
thereto); or the default by the Company or any of its Subsidiaries in the
performance of any term, provision or condition contained in any Material
Indebtedness Agreement (beyond any applicable grace period with respect
thereto), or any other event shall occur or condition exist, the effect of which
default, event or condition is to cause, or to permit the holder(s) of such
Material Indebtedness or the lender(s) under any Material Indebtedness Agreement
to cause, such Material Indebtedness to become due prior to its stated maturity
or any commitment to lend under any Material Indebtedness Agreement to be
terminated prior to its stated expiration date; or any Material Indebtedness of
the Company or any of its Subsidiaries shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Company or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due;
 
7.9            The Company or any of its Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.9, or (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.10;
 
7.10            Without the application, approval or consent of the Company or
any of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Company or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in
Section 7.9(iv) shall be instituted against the Company or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days;
 
7.11            [Reserved];
 
7.12            (a) One or more judgments, orders, or decrees shall be entered
against the Company or any one or more of its Subsidiaries involving a liability
of $100,000,000 (or so long as the comparable default in the NPAs states a
lesser amount, such lesser amount) or more, in the aggregate, (to the extent not
paid or covered by insurance provided by a carrier who has acknowledged
coverage) and such judgments, orders or decrees (i) are the subject of any
enforcement proceeding commenced by any creditor or (ii) shall continue
unsatisfied, undischarged and unstayed for a period ending on the first to occur
of (A) the last day on which such judgment, order or decree becomes final and
unappealable or (B) sixty (60) days;
 
94

--------------------------------------------------------------------------------

 
7.13            If (a) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412 of the Code, (b) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA Section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (c) the aggregate “amount of unfunded benefit liabilities” (within
the meaning of Section 4001(a)(18) of ERISA) under all Plans determined in
accordance with Title IV of ERISA, shall exceed $100,000,000 (or so long as the
comparable default in the NPAs states a lesser amount, such lesser amount),
(d) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(e) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(f) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the company or any Subsidiary thereunder; and
any such event or events described in clauses (a) through (f) above, either
individually or together with any other event or events, would reasonably be
expected to have a Material Adverse Effect;
 
7.14            Nonpayment by the Company or any Subsidiary of any obligation in
connection with a Rate Management Transaction when due or the breach by the
Company or any Subsidiary of any term, provision or condition contained in any
Rate Management Transaction or any transaction of the type described in the
definition of “Rate Management Transactions,” whether or not any Lender or
Affiliate of a Lender is a party thereto (in each case, beyond any applicable
grace period with respect thereto);
 
7.15            Any Change of Control shall occur;
 
7.16            Except as permitted pursuant to Section 8.3.1(iv), any Pledge
Agreement shall for any reason fail to create a valid and perfected first
priority security interest in any collateral purported to be covered thereby,
except as permitted by the terms of any Pledge Agreement, or any Pledge
Agreement shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Pledge Agreement, or any Subsidiary of the Company shall fail to comply with any
of the terms or provisions of any Pledge Agreement to which it is a party; or
 
7.17            All or substantially all of the Property of the Company or any
of its Subsidiaries shall become subject to a condemnation, taking or other
appropriation action by any Governmental Authority.
 
95

--------------------------------------------------------------------------------

 
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.            Acceleration; Remedies.
 
(a)                If any Event of Default described in Section 7.9 or 7.10
occurs with respect to a Borrower, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent, the LC Issuer or any Lender and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the Facility LC Collateral Account, equal to the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”).  If any other
Event of Default occurs, the Required Lenders (or the Administrative Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Borrowers
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.
 
(b)                The Administrative Agent may at any time or from time to time
after funds are deposited in a Facility LC Collateral Account, apply such funds
to the payment of the Obligations and any other amounts as shall from time to
time have become due and payable by the Borrowers to the Lenders or the LC
Issuer under the Loan Documents, as provided in Section 8.2; provided, that
funds deposited in a Facility LC Collateral Account by a Foreign Borrower may
only be applied by the Administrative Agent to the Foreign Borrower Obligations
of such Foreign Borrower.
 
(c)                At any time while any Event of Default is continuing, neither
a Borrower nor any Person claiming on behalf of or through a Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account.  After all of the Obligations have been indefeasibly paid in full and
the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Administrative Agent to
the Company or paid to whomever may be legally entitled thereto at such time.
 
(d)                If, within thirty (30) days after acceleration of the
maturity of the Obligations or termination of the obligations of the Lenders to
make Loans and the obligation and power of the LC Issuer to issue Facility LCs
hereunder as a result of any Event of Default (other than any Event of Default
as described in Section 7.9 or 7.10 with respect to a Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to the Borrowers, rescind and
annul such acceleration and/or termination.
 
(e)                Upon the occurrence and during the continuation of any Event
of Default, the Administrative Agent may, subject to the direction of the
Required Lenders, exercise all rights and remedies under the Loan Documents and
enforce all other rights and remedies under applicable law.
 
96

--------------------------------------------------------------------------------

 
8.2.            Application of Funds.  After the exercise of remedies provided
for in Section 8.1 (or after the Obligations have automatically become
immediately due and payable as set forth in the first sentence of
Section 8.1(a)), any amounts received by the Administrative Agent on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
 
8.2.1.  First, to payment of fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
 
8.2.2.  Second, to payment of fees, indemnities and other amounts (other than
principal, interest, LC Fees, Facility Fees) payable to the Lenders and the LC
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the LC Issuer as required by Section 9.6 and amounts payable under
Article III);
 
8.2.3.  Third, to payment of accrued and unpaid LC Fees, Facility Fees and
interest on the Loans and Reimbursement Obligations, ratably among the Lenders
and the LC Issuer in proportion to the respective amounts described in this
Section 8.2.3 payable to them;
 
8.2.4.  Fourth, to payment of the unpaid principal of the Loans and
Reimbursement Obligations, ratably among the Lenders in proportion to their Pro
Rata Shares;
 
8.2.5.  Fifth, to the Administrative Agent for deposit to the Facility LC
Collateral Account to Cash Collateralize the LC Obligations;
 
8.2.6.  Sixth, to payment of all other Obligations, ratably among the Lenders;
and
 
8.2.7.  Last, the balance, if any, to the Borrowers or as otherwise required by
Law;
 
provided, however, that notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
section.
 
8.3.            Amendments.
 
8.3.1.  Subject to the provisions of this Section 8.3, the Required Lenders (or
the Administrative Agent with the consent in writing of the Required Lenders)
and the Company may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any Event
of Default hereunder; provided, however, that no such supplemental agreement
shall:
 
97

--------------------------------------------------------------------------------

 

(i)
without the consent of each Lender directly affected thereby, extend the final
maturity of any Loan, or extend the expiry date of any Facility LC to a date
after the Facility Termination Date or postpone any regularly scheduled payment
of principal of any Loan or forgive all or any portion of the principal amount
thereof or any Reimbursement Obligation related thereto, or reduce the rate or
extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or increase the amount of the Commitment of such
Lender hereunder;

 

(ii)
without the consent of all of the Lenders other than any Defaulting Lender,
reduce the percentage specified in, or otherwise amend, the definition of
Required Lenders or any other provision of this Agreement specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder;

 

(iii)
without the consent of all of the Lenders other than any Defaulting Lender,
amend this Section 8.3;

 

(iv)
without the consent of all of the Lenders other than any Defaulting Lender,
release all or substantially all of the Guarantors of the Obligations or, all or
substantially all of the Equity Interests pledged pursuant to any Pledge
Agreement; provided that the foregoing shall not imply or be construed to permit
the release of any Domestic Borrower from its obligations under Section 2.27
without the consent of all of the Lenders; provided further that the
Administrative Agent may, without the consent of any Lender, release all of the
Equity Interests pledged pursuant to any Pledge Agreement upon the consent by
the Noteholders to such release, terminate any such Pledge Agreement as
necessary to give effect thereto;

 

(v)
without the consent of all of the Lenders other than any Defaulting Lender,
amend the definition of Pro Rata Share or Sections 2.5, 2.19.4 or 11.2; or

 

(vi)
without the consent of all of the Lenders, amend the definitions of “Agreed
Currencies”, Eligible Currency”, “Foreign Borrower”, or amend Section 2.26.

 
8.3.2.  No amendment of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, and no amendment of any provision relating to the LC
Issuer shall be effective without the written consent of the LC Issuer.  No
amendment to any provision of this Agreement relating to the Swing Line Lender
or any Swing Line Loans shall be affective without the written consent of the
Swing Line Lender.  The Administrative Agent may (i) waive payment of the fee
required under Section 12.3.3 and (ii) implement any flex provisions contained
in the fee letter described in Section 10.13.  Notwithstanding anything to the
contrary herein, the Administrative Agent may, with the consent of the Company
only, amend, modify or supplement this Agreement or any of the other Loan
Documents to cure any ambiguity, omission, mistake, defect or inconsistency of a
technical or immaterial nature, as determined in good faith by the
Administrative Agent.  For the avoidance of doubt, no amendment or amendment and
restatement of this Agreement which is in all other respects approved by the
Lenders in accordance with this Section 8.3 shall require the consent of any
Lender (i) which, immediately after giving effect to such amendment or amendment
and restatement, shall have no Commitment and (ii) which, substantially
contemporaneously with the effectiveness of such amendment or amendment and
restatement, is paid in full all amounts owing to it hereunder.
 
98

--------------------------------------------------------------------------------

 
8.3.3.  Preservation of Rights.  No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrowers to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.
 
ARTICLE IX
GENERAL PROVISIONS
 
9.1.            Survival of Representations.  All representations and warranties
of the Borrowers contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated for so long as any Obligation or the
Commitments hereunder shall remain unpaid, unsatisfied or outstanding.
 
9.2.            Governmental Regulation.  Anything contained in this Agreement
to the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to a Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3.            Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
9.4.            Entire Agreement.  The Loan Documents embody the entire
agreement and understanding among the Borrowers, the Administrative Agent, the
LC Issuer and the Lenders and supersede all prior agreements and understandings
among the Borrowers, the Administrative Agent, the LC Issuer and the Lenders
relating to the subject matter thereof other than those contained in the fee
letter described in Section 10.13, which shall survive and remain in full force
and effect during the term of this Agreement.
 
9.5.            Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set
forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
 
99

--------------------------------------------------------------------------------

 
9.6.            Expenses; Indemnification.
 
(a)                The Domestic Borrowers shall reimburse the Administrative
Agent and the Arranger upon demand for all reasonable out-of-pocket expenses
paid or incurred by the Administrative Agent or the Arranger, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent and the Arranger,
in connection with the due diligence, preparation, administration, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via DebtX and any other internet service selected by the Administrative Agent),
review, amendment and modification of the Loan Documents.  The Borrowers also
agree, subject to Section 2.27.1 with respect to the Foreign Borrowers, to
reimburse the Administrative Agent, the Arranger, the LC Issuer and the Lenders
for any costs, internal charges and out-of-pocket expenses, including, without
limitation, filing and recording costs and fees, costs of any environmental
review, and consultants’ fees, travel expenses and reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent, the Arranger, the
LC Issuer and the Lenders and/or the allocated costs of in-house counsel
incurred from time to time, paid or incurred by the Administrative Agent, the
Arranger, the LC Issuer or any Lender in connection with the collection and
enforcement of the Loan Documents.  Expenses being reimbursed by the Domestic
Borrowers under this Section include, without limitation, costs and expenses
incurred in connection with the Reports described in the following sentence. 
Each Borrower acknowledges that from time to time U.S. Bank may prepare and may
distribute to the Lenders (but shall have no obligation or duty to prepare or to
distribute to the Lenders) certain audit reports (the “Reports”) pertaining to
the assets of the Company and its Subsidiaries for internal use by U.S. Bank
from information furnished to it by or on behalf of the Company and its
Subsidiaries, after U.S. Bank has exercised its rights of inspection pursuant to
this Agreement.
 
(b)                The Borrowers, subject to Section 2.27.1 with respect to the
Foreign Borrowers, hereby further agree to indemnify and hold harmless the
Administrative Agent, the Arranger, the LC Issuer, each Lender, their respective
officers, directors, employees, agents, advisors, controlling persons, members
and successors and assigns (each, an “Indemnified Person”) from and against any
and all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with the Loan Documents or any related transaction or any claim,
litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any such Indemnified Person is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Company or any of its Affiliates or shareholders), and to reimburse each such
Indemnified Person upon written demand for any reasonable legal or other
expenses incurred in connection with investigating or defending any of the
foregoing; provided, that such indemnity shall not, as to any Indemnified
Person, be available to the extent that such losses, claims, damages,
liabilities or expenses (a) are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnified Person, (b) result from a claim
brought by the Company or any Subsidiary against an Indemnified Person for
breach in bad faith of such Indemnified Person’s obligations under the Loan
Documents, if the Company or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (c) are to reimburse an Indemnified Person for any
claims, damages, actual losses, liabilities or expenses related to an
investigation, litigation or proceeding solely between or among Indemnified
Persons.
 
100

--------------------------------------------------------------------------------

 
(c)                The obligations of the Borrowers under this Section 9.6 shall
survive the termination of this Agreement.
 
9.7.            Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
 
9.8.            Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4; provided, however that, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any of its Subsidiaries at
“fair value”, as defined therein, or (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided, that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Company shall provide to the Administrative Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of monthly, quarterly and annual financial statements
required hereunder.  In addition, notwithstanding any other provision contained
herein, in the event of a change of the treatment of operating leases under GAAP
(e.g. Financial Accounting Standards Board Accounting Standards Codification
842), thereafter  the definitions set forth in this Agreement and any financial
calculations required by the Loan Documents shall be computed to exclude any
change to operating lease accounting rules and all lease liabilities and right
of use assets related to operating leases shall be excluded from all
calculations made for the purpose of determining compliance with the financial
ratios and financial covenants contained in this Agreement.
 
101

--------------------------------------------------------------------------------

 
9.9.            Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
 
9.10.            Nonliability of Lenders.  The relationship between the
Borrowers on the one hand and the Lenders, the LC Issuer and the Administrative
Agent on the other hand shall be solely that of borrower and lender.  Neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
any fiduciary responsibilities to the Borrowers.  Neither the Administrative
Agent, the Arranger, the LC Issuer nor any Lender undertakes any responsibility
to the Borrowers to review or inform the Borrowers of any matter in connection
with any phase of the Borrowers’ business or operations.  The Borrowers agree
that neither the Administrative Agent, the Arranger, the LC Issuer nor any
Lender shall have liability to the Borrowers (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrowers in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  Neither the Administrative Agent, the Arranger, the LC
Issuer nor any Lender shall have any liability with respect to, and the
Borrowers hereby waive, release and agree not to sue for, any special, indirect,
consequential or punitive damages suffered by the Borrowers in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.  It is agreed that the Arranger shall, in its capacity as
such, have no duties or responsibilities under the Agreement or any other Loan
Document.  Each Lender acknowledges that it has not relied and will not rely on
the Arranger in deciding to enter into the Agreement or any other Loan Document
or in taking or not taking any action.
 
9.11.            Confidentiality.  The Administrative Agent and each Lender
agrees to hold any confidential information which it may receive from the
Borrowers in connection with this Agreement in confidence, except for disclosure
to (i) its Affiliates and to the Administrative Agent and any other Lender and
their respective Affiliates (it being understood that such Persons to whom
disclosure is made will be informed of the confidential nature of such
information and will be instructed to keep such information confidential),
(ii) legal counsel, accountants, and other professional advisors to the
Administrative Agent or such Lender provided any such parties agree to be bound
by this Section 9.11 or comparable confidentiality provisions (iii) the extent
requested by any regulatory authority purporting to have jurisdiction over it,
(iv) the extent the Administrative Agent or the Lender in good faith believes
that such disclosure is required to effect compliance with any applicable law,
rule, regulation or order or in response to any subpoena or other legal process,
(v) any Person in connection with any legal proceeding to which it is a party,
(vi) its direct or indirect contractual counterparties in swap agreements or to
legal counsel, accountants and other professional advisors to such
counterparties, provided such parties agree to be bound by this Section 9.11 or
comparable confidentiality provisions, (vii) as permitted by Section 12.4,
(viii) to rating agencies if required by such agencies in connection with a
rating relating to the Advances hereunder, (ix) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, and (x) to the extent such information (1) becomes publicly
available other than as a result of a breach of this Section 9.11 or (2) becomes
available to the Administrative Agent, the LC Issuer, the Swing Line Lender or
any other Lender on a non-confidential basis from a source other than the
Borrowers not known by the recipient after due inquiry to be bound by a duty or
other obligation of confidentiality to a Borrower.  Without limiting
Section 9.4, the Borrowers agree that the terms of this Section 9.11 shall set
forth the entire agreement between the Borrowers and the Administrative Agent
and each Lender with respect to any confidential information previously or
hereafter received by the Administrative Agent or such Lender in connection with
this Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by the Borrowers and the Administrative
Agent or any Lender with respect to such confidential information.
 
102

--------------------------------------------------------------------------------

 
9.12.            Nonreliance.  Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) for the repayment of the
Credit Extensions provided for herein.
 
9.13.            Disclosure.  The Borrowers and each Lender hereby acknowledge
and agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates.
 
9.14.            USA PATRIOT ACT NOTIFICATION.  The following notification is
provided to the Borrowers pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318:
 
Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.
 
9.15.            Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:
 

(i)
a reduction in full or in part or cancellation of any such liability;

 

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 
103

--------------------------------------------------------------------------------

 
ARTICLE X
THE ADMINISTRATIVE AGENT
 
10.1.            Appointment; Nature of Relationship.  U.S. Bank National
Association is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Administrative Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Minnesota Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.
 
10.2.            Powers.  The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
10.3.            General Immunity.  Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrowers or
any Borrower, the Lenders or any Lender for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.
 
10.4.            No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Administrative
Agent; (d) the existence or possible existence of any Default or Event of
Default; (e) the validity, enforceability, effectiveness, sufficiency or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Company or any of its Subsidiaries.
 
104

--------------------------------------------------------------------------------

 
10.5.            Action on Instructions of Lenders.  The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.  The Administrative Agent may, at any time, request
instructions from the Required Lenders with respect to any actions or approvals
which, by the terms of this Agreement or any of the Loan Documents, the
Administrative Agent is permitted to take or to grant without consent or
approval from the Required Lenders, and if such instructions are promptly
requested, the Administrative Agent will be absolutely entitled to refrain from
taking any action or to withhold any approval under any of the Loan Documents
and will not have any liability for refraining from taking any action or
withholding any approval under any of the Loan Documents until it has received
such instructions from the Required Lenders.
 
10.6.            Employment of Administrative Agents and Counsel.  The
Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.
 
10.7.            Reliance on Documents; Counsel.  The Administrative Agent shall
be entitled to rely upon any Note, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent.  For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.
 
105

--------------------------------------------------------------------------------

 
10.8.            Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination) (i) for any amounts not reimbursed by the Borrowers for which the
Administrative Agent is entitled to reimbursement by the Borrowers under the
Loan Documents, (ii) for any other expenses incurred by the Administrative Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents;
provided, that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (ii) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.
 
10.9.            Notice of Event of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrowers referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders;
provided that, except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
 
10.10.            Rights as a Lender.  In the event the Administrative Agent is
a Lender, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document with respect to its Commitment and
its Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Company or any of its Subsidiaries in which the Company or such Subsidiary is
not restricted hereby from engaging with any other Person.
 
106

--------------------------------------------------------------------------------

 
10.11.            Lender Credit Decision, Legal Representation.
 
(a)                Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Arranger or any other Lender
and based on the financial statements prepared by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Arranger or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement and the other Loan Documents.  Except for any notice,
report, document or other information expressly required to be furnished to the
Lenders by the Administrative Agent or Arranger hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility
(either initially or on a continuing basis) to provide any Lender with any
notice, report, document, credit information or other information concerning the
affairs, financial condition or business of any Borrower or any of its
Affiliates that may come into the possession of the Administrative Agent or
Arranger (whether or not in their respective capacity as Administrative Agent or
Arranger) or any of their Affiliates.
 
(b)                Each Lender further acknowledges that it has had the
opportunity to be represented by legal counsel in connection with its execution
of this Agreement and the other Loan Documents, that it has made its own
evaluation of all applicable laws and regulations relating to the transactions
contemplated hereby, and that the counsel to the Administrative Agent represents
only the Administrative Agent and not the Lenders in connection with this
Agreement and the transactions contemplated hereby.
 
10.12.            Successor Administrative Agent.
 
  The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrowers, such resignation to be effective upon
the appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time that it constitutes a Defaulting
Lender by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders.  Upon any such resignation or removal, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty (30) days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of the
Borrowers or any Lender, appoint any of its Affiliates which is a commercial
bank as a successor Administrative Agent hereunder.  If the Administrative Agent
has resigned and no successor Administrative Agent has been appointed, the
Lenders may perform all the duties of the Administrative Agent hereunder and the
Borrowers shall make all payments in respect of the Obligations to the
applicable Lender and for all other purposes shall deal directly with the
Lenders.  No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000.  Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents.  After the effectiveness
of the resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  In
the event that there is a successor to the Administrative Agent by merger, or
the Administrative Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.
 
107

--------------------------------------------------------------------------------

 
10.13.            Administrative Agent and Arranger Fees.  The Borrowers agree
to pay to the Administrative Agent and the Arranger, for their respective
accounts, the fees agreed to by the Company, the Administrative Agent and the
Arranger pursuant to that certain letter agreement dated July 2, 2018, or as
otherwise agreed from time to time.
 
10.14.            Delegation to Affiliates.  The Borrowers and the Lenders agree
that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.
 
10.15.            Collateral Releases.  The Lenders hereby empower and authorize
the Administrative Agent to execute and deliver to the Borrowers on their behalf
any agreements, documents or instruments as shall be necessary or appropriate to
effect any releases of Collateral which shall be permitted by the terms hereof
or of any other Loan Document or which shall otherwise have been approved by the
Required Lenders (or, if required by the terms of Section 8.3, all of the
Lenders) in writing.
 
10.16.            Co-Agents, Documentation Agent, Syndication Agent, etc. 
Neither any of the Lenders identified in this Agreement as a “co- agent” nor the
Documentation Agent or the Syndication Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
such Lenders as it makes with respect to the Administrative Agent in
Section 10.11.
 
10.17.            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Company and its Affiliates, on the one hand,
and the Lenders, on the other hand, (B) the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Company or any of its Affiliates, or any other Person
and (B) no Lender has any obligation to the Company or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Company or its Affiliates.  To the fullest extent permitted by
law, each Borrower hereby waives and releases any claims that it may have
against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
108

--------------------------------------------------------------------------------

 
10.18.            Certain ERISA Matters.
 
     10.18.1                          Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and the Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true: (i) such Lender is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code) which is subject to Section 4975 of the
Code in connection with the Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more prohibited transaction
exemptions issued by the Department of Labor (each, a “PTE”), such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.
 
109

--------------------------------------------------------------------------------

 
     10.18.2                          In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that: (i) none of the Administrative Agent or
the Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto), (ii) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Facility LCs, the Commitments and this Agreement is independent (within the
meaning of 29 C.F.R. § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 C.F.R. § 2510.3-21(c)(1)(i)(A)-(E),(iii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Facility
LCs, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations), (iv) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Facility LCs, the Commitments and this Agreement is a fiduciary under
ERISA or the Code, or both, with respect to the Loans, the Facility LCs, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and (v) no fee or other
compensation is being paid directly to the Administrative Agent or the Arranger
or any of their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Facility LCs, the Commitments or
this Agreement.
 
     10.18.3                          The Administrative Agent and the Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Facility LCs, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Facility LCs or the Commitments
for an amount less than the amount being paid for an interest in the Loans, the
Facility LCs or the Commitments by such Lender or (iii) may receive fees or
other payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
 
110

--------------------------------------------------------------------------------

 
ARTICLE XI
SETOFF; RATABLE PAYMENTS
 
11.1.            Setoff.  Each Borrower hereby grants each Lender a security
interest in all deposits, credits and deposit accounts (including all account
balances, whether provisional or final and whether or not collected or
available) of such Borrower with such Lender or any Affiliate of such Lender
(the “Deposits”).  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, such Borrower authorizes each Lender
to offset and apply all such Deposits toward the payment of the Obligations
owing to such Lender, whether or not the Obligations, or any part thereof, shall
then be due and regardless of the existence or adequacy of any collateral,
guaranty or any other security, right or remedy available to such Lender or the
Lenders; provided, that in the event that any Defaulting Lender shall exercise
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  With respect to the Foreign
Borrowers such right of setoff is limited to its Foreign Borrower Obligations.
 
11.2.            Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Outstanding Credit Exposure
held by the other Lenders so that after such purchase each Lender will hold its
Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other protection for its Obligations or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Shares of the Aggregate Outstanding Credit Exposure.  In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustments
shall be made.
 
ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.            Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrowers shall not have the right to assign their rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by Participation must be made in compliance
with Section 12.2.  Any attempted assignment or transfer by any party not made
in compliance with this Section 12.1 shall be null and void, unless such
attempted assignment or transfer is treated as a Participation in accordance
with the terms of this Agreement.  The parties to this Agreement acknowledge
that clause (ii) of this Section 12.1 relates only to absolute assignments and
this Section 12.1 does not prohibit assignments creating security interests,
including, without limitation, (x) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to a Federal
Reserve Bank or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3.  The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
111

--------------------------------------------------------------------------------

 
Any reference in this Agreement or any Loan Document to “Bank of America Merrill
Lynch International Limited” is a reference to its successor in title Bank of
America Merrill Lynch International Designated Activity Company (including,
without limitation, its branches) pursuant to and with effect from the merger
between Bank of America Merrill Lynch International Limited and Bank of America
Merrill Lynch International Designated Activity Company that takes effect in
accordance with the Cross-Border Mergers Directive (2005/56/EC) (as codified) as
implemented in the United Kingdom and Ireland.  Notwithstanding anything to the
contrary in this Agreement or any Loan Document, a transfer of rights and
obligations from Bank of America Merrill Lynch International Limited to Bank of
America Merrill Lynch International Designated Activity Company pursuant to such
merger shall be permitted.
 
12.2.            Participations.
 
12.2.1.  Permitted Participants; Effect.  Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents.  So long as no Event of Default has occurred and is continuing,
the prior written consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required for any transfer by Participation unless
(i) the relationship between the Lender and the Participant is that of a debtor
and creditor (including in the bankruptcy or similar event of the Lender),
(ii) the Participant will have no proprietary interest in the benefit of this
Agreement or in any monies received by the Lender under or in relation to this
Agreement, and (iii) the Participant will under no circumstances (y) be
subrogated to, or substituted in respect of, the Lender’s claims under this
Agreement and (z) have otherwise any contractual relationship with, or rights
against, any Borrower under or in relation to this Agreement; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Outstanding Credit
Exposure and the holder of any Note issued to it in evidence thereof for all
purposes under the Loan Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.  Any purported
participation made without complying with the terms of this Section 12.2.1 shall
be of no effect under this Agreement and such purported participant shall not
have any of the rights of a Participant hereunder and shall be deemed to be only
a creditor to the Lender effecting such purported participation.
 
112

--------------------------------------------------------------------------------

 
12.2.2.  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents provided that each such Lender may agree in
its participation agreement with its Participant that such Lender will not vote
to approve any amendment, modification or waiver with respect to any Outstanding
Credit Exposure or Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section 8.3
or of any other Loan Document.
 
12.2.3.  Benefit of Certain Provisions.  The Borrowers agree that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender. 
The Borrowers further agree that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 12.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the sale of such interest to such
Participant is made with the prior written consent of the Borrowers, and (ii) a
Participant shall not be entitled to receive any greater payment under
Section 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account (A) except to the extent such entitlement to receive a greater payment
results from a change in treaty, law or regulation (or any change in the
interpretation or administration thereof by any Governmental Authority) that
occurs after the Participant acquired the applicable participation and (B), in
the case of any Participant that would be a Non-U.S. Lender if it were a Lender,
such Participant agrees to comply with the provisions of Section 3.5 to the same
extent as if it were a Lender (it being understood that the documentation
required under Section 3.5(f) shall be delivered to the participating Lender). 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in any Outstanding Credit Exposure, any Note, any
Commitment or any other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Outstanding Credit Exposure, any Note, any Commitment or any other obligations
under the Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such Outstanding Credit Exposure, any
Note, any Commitment or any other obligations under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
113

--------------------------------------------------------------------------------

 
12.3.            Assignments.
 
12.3.1.  Permitted Assignments.  Any Lender may at any time assign to one or
more Eligible Assignees (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit C or in such other form reasonably acceptable to the
Administrative Agent as may be agreed to by the parties thereto.  Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate of
a Lender or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Outstanding Credit Exposure of the assigning Lender or
(unless each of the Company and the Administrative Agent otherwise consents) be
in an aggregate amount not less than $5,000,000.  The amount of the assignment
shall be based on the Commitment or Outstanding Credit Exposure (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment.
 
12.3.2.  Consents.  The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender or an Affiliate
of a Lender or an Approved Fund and such Purchaser is a Qualifying Bank;
provided, that the consent of the Company shall not be required if an Event of
Default has occurred and is continuing; provided further that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof.  In such consent request, the
assigning Lender shall indicate whether or not the Purchaser is a Qualifying
Bank, and if no respective indications are made, the Purchaser shall be treated
as a Non‑Bank Lender.  The Company shall have the right to request from the
Lender a tax ruling issued by the Swiss Federal Tax Administration if it has
reasonable doubt to believe that the designated Purchaser is not a Qualifying
Bank or, as the case may be, may count as more than one Non-Bank Lenders.  The
consent of the Administrative Agent shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender or
an Approved Fund.  The consent of the LC Issuer shall be required prior to an
assignment of a Revolving Commitment becoming effective unless the Purchaser is
a Lender with a Revolving Commitment.  Any consent required under this
Section 12.3.2 shall not be unreasonably withheld or delayed, whereas consent
shall not be deemed to have been unreasonably withheld if such transfer would
result in a violation of the 10 Non-Bank Rule.
 
114

--------------------------------------------------------------------------------

 
12.3.3.  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
of an assignment, together with any consents required by Sections 12.3.1 and
12.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent), such assignment shall become effective on the effective date specified
in such assignment.  The assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement constitutes “plan assets” as defined under ERISA and that
the rights and interests of the Purchaser in and under the Loan Documents will
not be “plan assets” under ERISA.  On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrowers, the Lenders or the Administrative Agent.  In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be null and void, ab initio
and the Administrative Agent shall have the right to cause the unwinding of any
such purported assignment.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.3, the transferor Lender, the
Administrative Agent and the Borrowers shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment, and upon return
and cancellation of any existing Notes, as applicable.
 
12.3.4.  Register.  The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
the United States of America, a copy of each assignment agreement delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender, and participations of each Lender in Facility LCs,
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
 
115

--------------------------------------------------------------------------------

 
12.4.            Dissemination of Information.  The Borrowers authorize each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.
 
12.5.            Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5(f).
 
ARTICLE XIII
NOTICES
 
13.1.            Notices; Effectiveness; Electronic Communication.
 
(a)                Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 

(i)
if to any Borrower, to it at 2100 Highway 55, Medina, MN 55340- 9770,
Attention:  Mike Vanyo, Corporate Controller and Treasurer, E‑mail: 
mike.vanyo@polaris.com with a copy to the same street address, Attention:
Michael Speetzen, Executive Vice President-Finance and Chief Financial Officer,
E-mail: mike.speetzen@polaris.com;

 

(ii)
if to the Administrative Agent, to it at 800 Nicollet Mall, Minneapolis, MN
55402, Attention:  Andrew Beckman, Facsimile:  612-303-2265, E‑mail: 
Andrew.beckman@usbank.com;

 

(iii)
if to U.S. Bank, as an LC Issuer, to it at 800 Nicollet Mall, Minneapolis, MN
55402, Attention:  Julie M. Seaton, Facsimile:  612.303-5226, E‑mail: 
julie.seaton@usbank.com;

 

(iv)
if to BofA, as an LC Issuer, to it at 2001 Clayton Rd., Bldg. B, Concord, CA
94520, Attention:  Saquib Equbal, Facsimile:  312.453.3609, E- mail: 
tradeclientserviceteamus@baml.com;

 

(v)
if to a Lender, to it at its address (or facsimile number) set forth under its
signature to this Agreement.

 
116

--------------------------------------------------------------------------------

 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)                Electronic Communications.  Notices and other communications
to the Lenders and the LC Issuer hereunder may be delivered or furnished by
electronic communication (including e‑mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent or as otherwise
determined by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the LC Issuer pursuant to Article II if such
Lender or the LC Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e‑mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)                Change of Address, Etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto given in the manner set forth in this
Section 13.1.
 
ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS
 
14.1.            Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or pdf shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
117

--------------------------------------------------------------------------------

 
14.2.            Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.
 
14.3.            Electronic Records.  Each Borrower hereby acknowledges the
receipt of a copy of this Agreement and all other Loan Documents.  The
Administrative Agent and each Lender may, on behalf of the Borrowers, create a
microfilm or optical disk or other electronic image of this Agreement and any or
all of the Loan Documents.  The Administrative Agent and each Lender may store
the electronic image of this Agreement and Loan Documents in its electronic form
and then destroy the paper original as part of the Administrative Agent’s and
each Lender’s normal business practices, with the electronic image deemed to be
an original and of the same legal effect, validity and enforceability as the
paper originals.  The Administrative Agent and each Lender are authorized, when
appropriate, to convert any note into a “transferable record” under the Uniform
Electronic Transactions Act.
 
ARTICLE XV
EFFECT OF AMENDMENT
 
15.1.            Effect of Amendment and Restatement.  This Agreement, including
the Schedules and Exhibits hereto, shall, except as otherwise expressly set
forth herein, supersede the Existing Credit Agreement, including the Schedules
and Exhibits thereto, from and after the Effective Date with respect to the
Advances and Facility LCs outstanding under the Existing Credit Agreement as of
the Effective Date.  The parties hereto acknowledge and agree, however, that (a)
this Agreement and all other Loan Documents executed and delivered herewith do
not constitute a novation, payment and reborrowing or termination of the
Obligations (under and as defined in the Existing Credit Agreement) and the
other Loan Documents as in effect prior to the Effective Date and (b) such
Obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and the other Loan Documents.  The parties hereto
further acknowledge and agree that (i)  the guaranties in favor of the
Administrative Agent and the Lenders securing payment of the Obligations (under
and as defined in the Existing Credit Agreement) are in all respects continuing
and in full force and effect with respect to all Obligations and (ii) all
references in the other Loan Documents to the Existing Credit Agreement shall be
deemed to refer without further amendment to this Agreement.
 
118

--------------------------------------------------------------------------------

 
ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
16.1.            CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF
THE STATE OF MINNESOTA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.
 
16.2.            CONSENT TO JURISDICTION.  EACH BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN MINNEAPOLIS, MINNESOTA IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. 
ANY JUDICIAL PROCEEDING BY THE BORROWERS AGAINST THE ADMINISTRATIVE AGENT, THE
LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN MINNEAPOLIS, MINNESOTA.
 
16.3.            WAIVER OF JURY TRIAL.  THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
 
[Signature Pages Follow]
 
 
119

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 
POLARIS INDUSTRIES INC., as Company
 
 
 
 
 
 
 
By:
/s/ Michael T. Speetzen
 
Name:
Michael T. Speetzen
 
Title:
Executive Vice President-Finance and Chief Financial Officer
 
 
 
 
(address)
 
2100 Highway 55
 
Medina, MN 55340-9770
 
 
 
 
Attention:
Michael T. Speetzen
 
Telephone:
(763) 542-0500
 
E-Mail:
mike.speetzen@polarisind.com
 
 
 
 
 
 
 
 
 
 
POLARIS SALES INC., as a Domestic Borrower
 
 
 
 
 
 
 
By:
/s/ Michael T. Speetzen
 
Name:
Michael T. Speetzen
 
Title:
Vice President-Finance, Chief Financial Officer and Treasurer
 
 
 
 
(address)
 
2100 Highway 55
 
Medina, MN 55340-9770
 
 
 
 
Attention:
Michael T. Speetzen
 
Telephone:
(763) 542-0500
 
E-Mail:
mike.speetzen@polarisind.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 
 
POLARIS SALES EUROPE S. À R.L., as a Foreign Borrower
 
 
 
 
 
 
 
By:
/s/ Laurent Kuhlmann
 
Name:
Laurent Kuhlmann
 
Title:
Director
 
 
 
  And By: /s/ Aliki Spanomanoli   Name: Aliki Spanomanoli   Title:  Authorized
Signatory      
 
Address:
 
Polaris Sales Europe Sari Route
 
de l’ EtrazBusiness Center AS
  1180 Rolle Switzerland
 
 
 
  With a copy to: 
 
Attention:
Laurent Kuhlmann
 
E-Mail:
Laurent.Kuhlmann@polaris.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender,
  as an LC Issuer, a Swing Line Lender and as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Andrew Beckman
 
Name:
Andrew Beckman
 
Title:
Senior Vice President
 
 
 
 
Corporate Banking, BC-MN-H03N
 
800 Nicollet Mall
 
Minneapolis, MN 55402
 
 
 
 
Attention:
Andrew Beckman
 
Telephone:
612-303-3779
  Facsimile: 612-303-2265
 
E-Mail:
andrew.beckman@usbank.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

  BANK OF AMERICA, N.A.,   as Lender
 
 
 
 
 
 
 
By:
/s/ Jason Yakabu
 
Name:
Jason Yakabu
 
Title:
Associate
 
 
 
 
540 W. Madison St. IL4-540-22-23
 
Chicago, IL 60661
 
 
 
 
Attention:
Jason Yakabu
 
Telephone:
312-828-5252
  Facsimile: 415-503-5152
 
E-Mail:
jason.yakabu@baml.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Lender
 
 
 
 
 
 
 
By:
/s/ Emma Clifford
 
Name:
Emma Clifford
 
Title:
Director & Portfolio Manager
 
 
 
 
90 South 7th Street
 
Minneapolis, MN 55402
 
 
 
 
Attention:
Emma Clifford
 
Telephone:
612.316.0904
  Facsimile: 612.667.2276
 
E-Mail:
emma.clifford@wellsfargo.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

  MUFG BANK, LTD.,   as Lender
 
 
 
 
 
 
 
By:
/s/ Eric Hill
 
Name:
Eric Hill
 
Title:
Authorized Signatory
 
 
 
 
1251 Avenue of the Americas
 
New York, New York 10020-1104
 
 
 
 
Attention:
US Wholesale Banking
    Scott Ackerman
 
Telephone:
952-473-7897
  Facsimile: 212-782-6440
 
E-Mail:
sackerman@us.mufg.jp

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF THE WEST,   as Lender
 
 
 
 
 
 
 
By:
/s/ Ole Koppang
 
Name:
Ole Koppang
 
Title:
Director
 
 
 
 
250 Marquette Avenue, Suite 575
 
Minneapolis, MN 55401
 
 
 
 
Attention:
Ole Koppang
 
Telephone:
612-359-3600
  Facsimile: 612-339-6362
 
E-Mail:
ole.koppang@bankofthewest.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A.,   as Lender
 
 
 
 
 
 
 
By:
/s/ Sean T. Ball
 
Name:
Sean T. Ball
 
Title:
Director
 
 
 
 
50 South Sixth St, Suite 1000
 
Minneapolis, MN 55402
 
 
 
 
Attention:
Sean Ball
 
Telephone:
(612) 904-8164
  Facsimile: (612) 904-8801
 
E-Mail:
sean.ball@bmo.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,   as Lender
 
 
 
 
 
 
 
By:
/s/ Kurt Marsan
 
Name:
Kurt Marsan
 
Title:
Vice President
 
 
 
  (address)
 
222 South Riverside Plaza
 
Chicago, IL 60606
 
 
 
 
Attention:
Kurt Marsan
 
Telephone:
312-704-6925
 
E-Mail:
Kurt.Marsan@53.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,   as Lender
 
 
 
 
 
 
 
By:
/s/ Richard Barritt
 
Name:
Richard Barritt
 
Title:
Executive Director
 
 
 
 
10 S. Dearborn St.
 
Chicago, IL 60603
 
 
 
 
Attention:
Richard Barritt
 
Telephone:
(312) 325-3218
  Facsimile: (312) 386-7633
 
E-Mail:
Richard.d.barritt@jpmorgan.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

  PNC BANK, NATIONAL ASSOCIATION,   as Lender
 
 
 
 
 
 
 
By:
/s/ Shweta Parthasarathy
 
Name:
Shweta Parthasarathy
 
Title:
Senior Vice President
 
 
 
 
One North Franklin Street, Suite 2800
 
Chicago, IL 60606
 
 
 
 
Attention:
Debbie Hoffenkamp
 
Telephone:
312-338-2218
  Facsimile: 312-338-8129
 
E-Mail:
debra.hoffenkamp@pnc.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

  BRANCH BANKING & TRUST COMPANY,   as Lender
 
 
 
 
 
 
 
By:
/s/ Kurt W. Anstaett
 
Name:
Kurt W. Anstaett
 
Title:
Senior Vice President
 
 
 
 
227 West Monroe Street, Suite 2830
 
Chicago, IL 60606
 
 
 
 
Attention:
Kurt W. Anstaett
 
Telephone:
312-322-1213
  Facsimile: N/A
 
E-Mail:
kanstaett@bbandt.com

 
 
[Signature Page to Fourth Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 
 
PRICING SCHEDULE
 
TERM LOAN ADVANCES
 
APPLICABLE
MARGIN
TIER I
STATUS
TIER II
STATUS
TIER III
STATUS
TIER IV
STATUS
TIER V
STATUS
Eurocurrency Rate
1.75%
1.50%
1.25%
1.125%
1.00%
Base Rate
0.75%
0.50%
0.25%
0.125%
0.0%



 
REVOLVING ADVANCES
 
APPLICABLE
MARGIN
TIER I
STATUS
TIER II
STATUS
TIER III
STATUS
TIER IV
STATUS
TIER V
STATUS
Eurocurrency Rate
1.50%
1.30%
1.10%
1.00%
0.90%
Base Rate
0.50%
0.30%
0.10%
0.00%
0.0%



 
FACILITY FEE
 
APPLICABLE
FEE RATE
TIER I
STATUS
TIER II
STATUS
TIER III
STATUS
TIER IV
STATUS
TIER V
STATUS
Facility Fee
0.25%
0.20%
0.15%
0.125%
0.10%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or (ii).
 
“Status” means either Tier I Status, Tier II Status, Tier III Status, Tier IV
Status or Tier V Status.
 
“Tier I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Borrowers have not
qualified for Tier II Status, Tier III Status, Tier IV Status or Tier V Status.
 
“Tier II Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Borrowers have
not qualified for Tier III Status, Tier IV Status or Tier V Status and (ii) the
Leverage Ratio is less than 3.25 to 1.00.
 
“Tier III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Borrowers have not qualified for Tier IV Status or Tier V Status and (ii) the
Leverage Ratio is less than 2.50 to 1.00.
 

--------------------------------------------------------------------------------

 
“Tier IV Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, (i) the Borrowers have
not qualified for Tier V and (ii) the Leverage Ratio is less than 1.75 to 1.00.
 
“Tier V Status” exists at any date if as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials the Leverage Ratio is
less than 1.00 to 1.00.
 
The Applicable Margin and Applicable Facility Fee Rate shall be determined in
accordance with the foregoing table based on the Borrowers’ Status as reflected
in the then most recent Financials, provided that, the Applicable Margin and
Applicable Facility Fee Rate will be at Tier II Status until Administrative
Agent receives the Compliance Certificate and financial statements delivered for
the fiscal quarter ending September 30, 2018.  Adjustments, if any, to the
Applicable Margin or Applicable Facility Fee Rate shall be effective from and
after the first day of the first fiscal month immediately following the date on
which the delivery of such Financials is required until the first day of the
first fiscal month immediately following the next such date on which delivery of
such Financials of the Company and its Subsidiaries is so required.  If the
Company fails to deliver the Financials to the Administrative Agent at the time
required pursuant to Section 6.1, then the Applicable Margin and Applicable
Facility Fee Rate shall be the highest Applicable Margin and Applicable Facility
Fee Rate set forth in the foregoing table until five (5) days after such
Financials are so delivered.
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1.1 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
 
COMMITMENTS
 
LENDER
 
REVOLVING LOAN COMMITMENT
   
FACILITY LC SUBLIMIT
   
TERM LOAN COMMITMENT
 
U.S. Bank National Association
 
$
111,702,127.66
   
$
8,000,000.00
   
$
188,297,872.34
 
Bank of America, N.A.
 
$
102,393,617.02
   
$
7,300,000.00
   
$
172,606,382.98
 
Wells Fargo Bank, National Association
 
$
80,984,042.56
   
$
5,800,000.00
   
$
136,515,957.44
 
MUFG Bank, Ltd.
 
$
80,984,042.56
   
$
5,800,000.00
   
$
136,515,957.44
 
Bank of the West
 
$
53,989,361.70
   
$
3,850,000.00
   
$
91,010,638.30
 
BMO Harris Bank N.A.
 
$
53,989,361.70
   
$
3,850,000.00
   
$
91,010,638.30
 
Fifth Third Bank
 
$
53,989,361.70
   
$
3,850,000.00
   
$
91,010,638.30
 
JPMorgan Chase Bank, N.A.
 
$
53,989,361.70
   
$
3,850,000.00
   
$
91,010,638.30
 
PNC Bank, National Association
 
$
53,989,361.70
   
$
3,850,000.00
   
$
91,010,638.30
 
Branch Banking & Trust Company
 
$
53,989,361.70
   
$
3,850,000.00
   
$
91,010,638.30
 
Total
 
$
700,000,000.00
   
$
50,000,000.00
   
$
1,180,000,000.00
 

 
 
 
Sch. 1.1

--------------------------------------------------------------------------------

 
SCHEDULE 2.1.1 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
 
 
Existing Revolving Loans (USD)


 

   
Existing Revolving Loans
(USD)
   
Revolving Loans Outstanding
on the Effective Date (USD)
 
U.S. Bank National Association
 
$
34,909,090.91
   
$
38,297,872.34
 
Bank of America, N.A.
 
$
29,454,545.46
   
$
35,106,382.98
 
Bank of the West
 
$
18,545,454.54
   
$
18,510,638.30
 
MUFG Bank, Ltd.
 
$
29,454,545.46
   
$
27,765,957.45
 
BMO Harris Bank N.A.
 
$
18,545,454.54
   
$
18,510,638.30
 
Branch Banking & Trust Company
 
$
13,090,909.09
   
$
18,510,638.30
 
Comerica Bank
 
$
10,909,090.91
     
---
 
Fifth Third Bank
 
$
18,545,454.54
   
$
18,510,638.30
 
JPMorgan Chase Bank, N.A.
 
$
18,545,454.54
   
$
18,510,638.30
 
Wells Fargo Bank, National Association
 
$
18,545,454.54
   
$
18,510,638.30
 
Total
 
$
240,000,000
   
$
240,000,000
 



Existing Letters of Credit (USD)


 

   
Existing Letters of Credit
(USD)
   
Letters of Credit Outstanding
on the Effective Date (USD)
 
U.S. Bank National Association
 
$
54,050.97
   
$
59,297.96
 
Bank of America, N.A.
 
$
45,605.52
   
$
54,356.45
 
Bank of the West
 
$
28,714.59
   
$
28,660.67
 
MUFG Bank, Ltd.
 
$
45,605.50
   
$
42,991.01
 
BMO Harris Bank N.A.
 
$
28,714.57
   
$
28,660.67
 
Branch Banking & Trust Company
 
$
20,269.13
   
$
28,660.67
 
Comerica Bank
 
$
16,890.92
     
---
 
Fifth Third Bank
 
$
28,714.57
   
$
28,660.67
 
JPMorgan Chase Bank, N.A.
 
$
28,714.57
   
$
28,660.67
 
Wells Fargo Bank, National Association
 
$
28,714.57
   
$
28,660.67
 
Total
 
$
371,600.45
   
$
371,600.45
 

 
 
Sch. 2.1.1

--------------------------------------------------------------------------------

 
SCHEDULE 5.14 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT


 
PROPERTIES
 
None.
 
 
 
 
 
Sch. 5.14

--------------------------------------------------------------------------------

 
SCHEDULE 6.16 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
 
 
 
INVESTMENTS
 
 

a.
Polaris Acceptance, Inc., a Minnesota corporation and Wholly-Owned Subsidiary of
the Company, maintains a 50% equity interest in Acceptance Partnership.

 

b.
Polaris Industries Inc. a Delaware corporation and Wholly-Owned subsidiary of
the Company, maintains a 50% equity interest in Eicher Polaris Private Ltd.

 

c.
$76 investment by Polaris Industries Inc. a Delaware corporation in Polaris
Sales Mexico, S.de R.L. de C.V.

 

d.
$20,330,625 investment by Polaris Sales Inc. in Polaris Sales Australia Pty Ltd.

 

e.
$219,942,242 investment by Polaris Sales Inc. in Polaris Industries Holdco LP.

 

f.
$7,780,393 investment by Polaris Sales Europe Inc. in Swissauto Powerspo1ts LLC.

 

g.
$140,040,000 investment by Polaris Industries Inc. a Delaware corporation in
Polaris Luxembourg I Sarl.

 

h.
$190,602 investment by Teton Outfitters, LLC in Klim Europe Aps.

 

i.
$273,789 investment by TAP Worldwide, LLC, a Delaware limited liability company,
in Transamerican (NINGBO) Automotive Technology Company Ltd.

 


As of March 31, 2018
 
 
 
Sch. 6.16

--------------------------------------------------------------------------------

 
SCHEDULE 6.17 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
 
 
EXISTING LIENS
 

 
Debtor
Secured Party
Filing Office and Date
UCC File No.
Collateral Description
Polaris Industries Inc. [MN]
1.
Polaris Industries, Inc.
H.S.  Die & Engineering Inc.
Minnesota Secretary of State on April 5, 2013
·Continuation filed 3-14-18
201331860499
Equipment
2.
Polaris Industries Inc.
IKON Financial Svcs
Minnesota Secretary of State on June 21, 2013
201332832086
Equipment
3.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on June 24, 2013
201332864862
Equipment
4.
Polaris Industries Inc.
IKON Financial Svcs
Minnesota Secretary of State on June 30, 2013
201332941719
Equipment
5.
Polaris Industries Inc.
IKON Financial Svcs
Minnesota Secretary of State on August 28, 2013
201333603933
Equipment
6.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on May 19, 2014
201436650453
Equipment
7.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on July 17, 2014
201437311713
Equipment
8.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on July 23, 2014
201437368310
Equipment
9.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on July 23, 2014
201437368334
Equipment
10.
Polaris Industries Inc.
H.S. Die & Engineering Inc.
Minnesota Secretary of State on August 28, 2014
201437742918
Equipment
11.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on September 16, 2014
201437927454
Equipment
12.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on September 22, 2014
201437989832
Equipment
13.
Polaris Industries Inc.
TCF Equipment Finance, a division of TCF National Bank
Minnesota Secretary of State on October 1, 2014
201438100771
Equipment
14.
Polaris Industries Inc.
First Western Bank & Trust dba All Lines Leasing
Minnesota Secretary of State on January 23, 2015
807479600036
Equipment
15.
Polaris Industries Inc.
Chemetall US Inc.
Minnesota Secretary of State on May 22, 2015
827653600030
Equipment
16.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on September 1, 2015
840336800025
Equipment
17.
Polaris Industries Inc.
IKON Financial Svcs
Minnesota Secretary of State on January 8, 2016
865584401269
Equipment
18.
Polaris Industries Inc.
GE Capital Information Technology Solutions, LLC
Minnesota Secretary of State on January 12, 2016
866457400398
Equipment
19.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on February 29, 2016
875769000027
Equipment

 
 
Sch. 6.17

--------------------------------------------------------------------------------

 
20.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on June 7, 2016
891100700261
Equipment
21.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on January 19, 2017
929625900028
Equipment
22.
Polaris Industries Inc.
IKON Financial Svcs
Minnesota Secretary of State on May 30, 2017
952168500261
Equipment
23.
Polaris Industries Inc.
Die-Tech & Engineering, Inc.
Minnesota Secretary of State on October 11, 2017
973270900021
Equipment
24.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on February 14, 2018
1000690500026
Equipment
25.
Polaris Industries Inc.
J.R. Automation Technologies, LLC
Minnesota Secretary of State on February 21, 2018
1001880900026
Equipment
26.
Polaris Industries Inc.
Die-Tech and Engineering, Inc.
Minnesota Secretary of State on April 16, 2018
1012806900022
Equipment
27.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on April 18, 2018
1013170900582
Equipment
28.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on April 20, 2018
1013519200032
Equipment
29.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on May 2, 2018
1015099900456
Equipment
30.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Minnesota Secretary of State on June 7, 2018
1019890100228
Equipment
Polaris Industries Inc. [DE]
31.
Polaris Industries Inc.
H.S. Die & Engineering Inc.
Delaware Secretary of State on January 15, 2013
·Continuation filed 1-12-18
20130192220
Equipment
32.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on July 18, 2013
20132774850
Equipment
33.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on February 19, 2014
20140649186
Equipment
34.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 9, 2014
20141393776
Equipment
35.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 28, 2014
20141648559
Equipment
36.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on June 23, 2014
20142469807
Equipment
37.
Polaris Industries Inc.
Marco, Inc.
Delaware Secretary of State on August 1, 2014
20143176179
Equipment
38.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on September 23, 2014
·Amendment filed 3-7-18 re collateral
20143799822
Equipment
39.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 8, 2014
20144042503
Equipment
40.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 8, 2014
20144042552
Equipment
41.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 8, 2014
20144042560
Equipment

 
 
Sch. 6.17

--------------------------------------------------------------------------------

 
42.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on November 5, 2014
20144467700
Equipment
43.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on November 13, 2014
20144575312
Equipment
44.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on November 19, 2014
20144681359
Equipment
45.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on December 22, 2014
20145211198
Equipment
46.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on February 5, 2015
20150514850
Equipment
47.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on March 19, 2015
20151160190
Equipment
48.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on March 27, 2015
20151305803
Equipment
49.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 8, 2015
20151496107
Equipment
50.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 29, 2015
20151827087
Equipment
51.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on May 15, 2015
20152100971
Equipment
52.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on June 19, 2015
20152643020
Equipment
53.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on August 10, 2015
20153463535
Equipment
54.
Polaris Industries Inc.
Custom Tool and Die Co.
Delaware Secretary of State on October 22, 2015
20154859574
Equipment
55.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 26, 2015
20154929765
Equipment
56.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on December 18, 2015
20156127533
Equipment
57.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on December 18, 2015
20156128697
Equipment
58.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on February 9, 2016
20160786424
Equipment
59.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on February 9, 2016
20160786457
Equipment
60.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on March 4, 2016
20161329729
Equipment
61.
Polaris Industries Inc.
Marco
Delaware Secretary of State on April 6, 2016
20162046819
Equipment
62.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 11, 2016
20162132866
Equipment
63.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on May 23, 2016
20163078142
Equipment
64.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on August 31, 2016
20165328560
Equipment
65.
Polaris Industries Inc.
TCF Equipment Finance
Delaware Secretary of State on September 12, 2016
·Amendment filed 8-30-17 re collateral
20165553506
Equipment

 
 
Sch. 6.17

--------------------------------------------------------------------------------

 
66.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 5, 2016
·Amendment filed 3-6-18 re collateral
20166108185
Equipment
67.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 7, 2016
20166161176
Equipment
68.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on October 13, 2016
20166299430
Equipment
69.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on December 5, 2016
20167536061
Equipment
70.
Polaris Industries Inc.
Accubilt, Inc.
Delaware Secretary of State on January 4, 2017
20170073186
Equipment
71.
Polaris Industries Inc.
Accubilt, Inc.
Delaware Secretary of State on January 4, 2017
20170073335
Equipment
72.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on January 25, 2017
20170552726
Equipment
73.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on March 2, 2017
20171394714
Equipment
74.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 6, 2017
20172241682
Equipment
75.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on April 6, 2017
20172241716
Equipment
76.
Polaris Industries Inc.
Wells Fargo Bank, N.A.
Delaware Secretary of State on January 31, 2018
20180720314
Equipment
77.
Polaris Industries Inc.
J.R. Automation Technologies, LLC
Delaware Secretary of State on February 21, 2018
20181212097
Equipment
78.
Polaris Industries Inc.
Marco
Delaware Secretary of State on April 13, 2018
20182533061
Equipment
Polaris Sales Inc.
79.
Polaris Sales Inc.
General Motors LLC
Minnesota Secretary of State on May 19, 2014
201436645622
Equipment
80.
Polaris Sales Inc.
Polaris Acceptance
Minnesota Secretary of State on June 20, 2014
·Amendment filed on August 19, 2014 to restate collateral
·Amendment filed on August 19, 2014 to restate collateral
·Amendment filed on September 17, 2014 to restate collateral
·Amendment filed on October 3, 2014 to restate collateral
·Amendment filed on November 6, 2014 to restate collateral
·Amendment filed on December 9, 2014 to restate collateral
201437025839
 
·20143766007
 
·20143766008
 
·20143794568
 
·20143812900
 
·20143849112
 
·798422000116
All accounts

 
 
Sch 6.17

--------------------------------------------------------------------------------

 
 
Teton Outfitters, LLC
81.
Teton Outfitters, LLC
U.S. Bank Equipment Finance
Idaho Secretary of State on August 19, 2013
B2013-1128106-3
Equipment
TAP Automotive Holdings, LLC
82.
TAP Automotive Holdings, LLC
Max-Trac Tire Co., Inc.
Delaware Secretary of State on April 13, 2006
·Amendment filed on 12-15-08
·Amendment filed on 12-16-08
·Continuation filed on 11-15-10
·Amendment filed on 3-5-14 changing Debtor to TAP
  Automotive Holdings, LLC
·Amendment filed on 3-5-14 to add TAP Worldwide, LLC
·Continuation filed on 12-8-15
·Amendment filed on 2-19-18 changing Secured Party
20061253509
Equipment
83.
TAP Automotive Holdings, LLC
Synchrony Bank
Delaware Secretary of State on April 14, 2010
·Continuation filed on 3-5-15
·Amendment filed on 3-5-15 changing Secured Party
20101288392
Accounts
84.
TAP Automotive Holdings, LLC
Continental Tire The Americas, LLC
Delaware Secretary of State on April 20, 2010
·Continuation filed on 11-13-14
20101358617
Inventory and Dealer Allowances
85.
TAP Automotive Holdings, LLC
Raymond Leasing Corporation
Delaware Secretary of State on August 2, 2012
·Amendment filed 6-30-17 re collateral
·Continuation filed 7-27-17
20122991489
Equipment
86.
TAP Automotive Holdings, LLC
Max-Trac Tire Co., Inc. dba Mickey Thompson Tires
Delaware Secretary of State on March 5, 2014
·Amendment filed 2-19-18 re Secured Party name change
20140845578
Equipment
Boat Holdings, LLC
87.
Boat Holdings, LLC
Canon Financial Services, Inc.
Delaware Secretary of State on December 1, 2015
20155708366
Equipment
Highwater Marine LLC
88.
Highwater Marine LLC
Wells Fargo Commercial Distribution Finance, LLC
Delaware Secretary of State on October 21, 2015
·Amendment filed 5-27-16 changing Secured Party
·2nd Amendment filed 5‑27‑16 re collateral
·3rd Amendment filed 8‑10‑16 re collateral
·4th Amendment filed 8-12-16 re collateral
20154834510
All inventory
89.
Highwater Marine LLC
Wells Fargo Bank, N.A.
Delaware Secretary of State on September 21, 2016
20165792500
Equipment
90.
Highwater Marine LLC
IBM Credit LLC
Delaware Secretary of State on June 5, 2017
20173670954
Equipment

 
 
Sch. 6.17

--------------------------------------------------------------------------------

 
Pontoon Boat, LLC
91.
Pontoon Boat, LLC
Wells Fargo Commercial Distribution Finance, LLC
Delaware Secretary of State on January 22, 2010
·Continuation filed 9-15-14
·Amendment filed 11-6-15 re collateral
·2nd Amendment filed 11-6-15 changing Secured Party
·3rd Amendment filed 5-27-16 changing Secured Party
·4th Amendment filed 5-27-16 re collateral
·5th Amendment filed 8-10-16 re collateral
·6th Amendment filed 8-12-16 re collateral
20100229181
All inventory
92.
Pontoon Boat, LLC
Toyota Motor Credit Corporation
Delaware Secretary of State on April 16, 2014
20141498070
Equipment
93.
Pontoon Boat, LLC
Toyota Motor Credit Corporation
Delaware Secretary of State on June 3, 2014
20142154995
Equipment
94.
Pontoon Boat, LLC
Toyota Industries Commercial Finance
Delaware Secretary of State on January 5, 2016
20160056521
Equipment
95.
Pontoon Boat, LLC
Toyota Industries Commercial Finance, Inc.
Delaware Secretary of State on June 16, 2016
20163632054
Equipment
96.
Pontoon Boat, LLC
Toyota Industries Commercial Finance, Inc.
Delaware Secretary of State on July 18, 2016
20164324818
Equipment
97.
Pontoon Boat, LLC
Toyota Industries Commercial Finance, Inc.
Delaware Secretary of State on March 7, 2017
20171515094
Equipment
98.
Pontoon Boat, LLC
Toyota Industries Commercial Finance, Inc.
Delaware Secretary of State on April 19, 2017
20172557962
Equipment
 
NOTE:  A lien search under the name Polaris Acceptance Inc. revealed a UCC
financing statement filed with the Minnesota Secretary of State (942040300030,
filed March 22, 2017), however, the Debtor is Acceptance Partnership.
 
NOTE:  A federal and state tax lien search under the name of Polaris Sales Inc.
revealed two federal tax lien filings with the Minnesota Secretary of State,
however, the tax lien documents name the taxpayer as “Fish Lake Small Engine
Repairs and, a Corporation Polaris Sales Inc.” and list the tax identification
number as 41-1857252 with a residence address of Rte 3, Box 310, Fergus Falls,
MN  56537-9468.  The tax identification number for Polaris Sales Inc. is
41-1921490 and there is no affiliation with the other taxpayer.  Polaris has
notified the IRS of these filing errors.

 
 
Sch. 6.17

--------------------------------------------------------------------------------

 
EXHIBIT A TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
 
 
 

 
July 2, 2018






The Administrative Agent, the Lenders and the LC
Issuers who are parties to the Credit Agreement
described below.


Ladies and Gentlemen:


We are special counsel to Polaris Industries Inc., a Minnesota corporation (the
“Company”), and certain of its Subsidiaries, and have represented the Company
and such Subsidiaries in connection with the execution and delivery of a Fourth
Amended and Restated Credit Agreement dated as of July 2, 2018 (the “Credit
Agreement”) among the Company, Polaris Sales Inc. (“PSI”), any other Domestic
Borrower (as defined in the Credit Agreement) that hereafter becomes a party to
the Credit Agreement, Polaris Sales Europe Sàrl, any other Foreign Borrower (as
defined in the Credit Agreement) that hereafter becomes a party to the Credit
Agreement, the Lenders named therein, U.S. Bank National Association, as
Administrative Agent, Left Lead Arranger and Lead Book Runner, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC, and MUFG Bank,
Ltd., as Joint Lead Arrangers, Joint Book Runners and Syndication Agents, and
Bank of the West, Fifth Third Bank, JP Morgan Chase Bank N.A., PNC Bank,
National Association and BMO Harris Bank N/A., as Documentation Agents. All
capitalized terms used in this opinion and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement.


In rendering this opinion, we have examined executed copies of the following
documents:


(a)
the Credit Agreement, together with the schedules and exhibits thereto; and



(b)
the Amended and Restated Guaranty dated as of July 2, 2018 (the “Guaranty”) made
by the Guarantors in favor of the Administrative Agent for the ratable benefit
of the Lenders.



The documents referenced in (a) and (b) above may be referred to collectively
herein as the “Loan Documents” and individually as a “Loan Document.”


In addition, we have examined such documents, reviewed such questions of law and
received such information from officers and representatives of the Loan Parties
as we have deemed necessary or appropriate for purposes of this opinion.
 
 
Exh. A-1

--------------------------------------------------------------------------------

 
As to questions of fact material to our opinions, we have relied upon
representations made in the Loan Documents and upon certificates of officers of
the Loan Parties and of public officials (including, without limitation, those
certificates delivered to others on the Effective Date). We have also assumed
that there has been no relevant change or development between the dates as of
which the information cited in the preceding sentence was given and the date of
this letter and that information upon which we have relied is accurate and does
not omit disclosures necessary to prevent such information from being
misleading.


In rendering the opinions expressed below, we have also examined originals or
copies, certified or otherwise identified to our satisfaction, of such corporate
records, agreements, documents and other instruments, and such certificates or
comparable documents of public officials and of officers and representatives of
the Loan Parties, and have made such inquiries of such officers and
representatives, as we have deemed relevant and necessary as a basis for the
opinions hereinafter set forth.


In making the examinations described above, we have assumed the genuineness of
all signatures (other than the signatures of the Loan Parties), the capacity of
natural persons, the authenticity of all documents submitted to us as originals,
the conformity to original documents of all documents submitted to us as
certified or photostatic copies and the authenticity of the originals of such
documents. We have also assumed the due authorization, execution and delivery of
the Loan Documents by all parties thereto (other than the Loan Parties) and the
binding effect of such documents on such parties.


Whenever our opinions expressed in this letter are based upon our knowledge of
any particular information or about any information which has or has not come to
our attention, such opinions are based entirely upon the knowledge at the time
this letter is delivered on the part of James Melville and Vilena Nicolet, the
attorneys in this firm who have represented the Loan Parties in connection with
the Loan Documents. We have made no independent inquiry or investigation as to
any facts or circumstances relevant to the opinions set forth herein.
Furthermore, we hereby advise you that we have not regularly represented the
Loan Parties with respect to litigation or regulatory matters and no inference
as to our knowledge with respect to such matters should be drawn from the fact
of our limited representation of the Company.


Based upon the foregoing and subject to the qualifications stated herein, we are
of the opinion that:


l.            The Company and each of its domestic Subsidiaries that is a Loan
Party is a corporation or limited liability company duly incorporated or
organized, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite corporate or company
authority to conduct its business in each jurisdiction in which its business is
conducted.


2.            The execution and delivery by each Loan Party of the Loan
Documents to which it is a party and the performance by such Loan Party of its
obligations thereunder have been duly authorized by proper corporate or company
proceedings on the part of such Loan Party and will not:
 
 
Exh. A-2

--------------------------------------------------------------------------------

 
(a)            require any consent of such Loan Party’s shareholders or members
(other than any such consent as has already been given and remains in full force
and effect);


(b)            (i) violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
(ii) violate, contravene or conflict with the Company’s or any of its
Subsidiary’s articles or certificate of incorporation, articles or certificate
of organization, by-laws, or operating or other management agreement, as the
case may be, or (iii) violate, contravene or conflict with the contractual
provisions of or cause an event of default under the provisions of any
indenture, instrument or agreement to which the Company or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound; or


(c)            result in, or require, the creation or imposition of any Lien in,
of or on the Property of the Company or any of its Subsidiaries pursuant to the
terms of any indenture, instrument or agreement binding upon the Company or any
of its Subsidiaries.


3.            The Loan Documents to which the Company, PSI and Polaris Sales
Europe Sárl are parties have been duly executed and delivered by the Company,
PSI and Polaris Sales Europe Sárl and constitute legal, valid and binding
obligations of the Company, PSI and Polaris Sales Europe Sárl enforceable
against the Company, PSI and Polaris Sales Europe Sárl in accordance with their
terms.


4.            The Guaranty has been duly executed and delivered by the
Guarantors party thereto as of the date hereof and constitutes the legal, valid
and binding obligation of each such Guarantor enforceable against each such
Guarantor in accordance with its terms.


5.            To the best of our knowledge, there is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or threatened against
the Company or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.


6.            No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Company or any of its
Subsidiaries, is required to be obtained by the Company or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under the Agreement, the payment and performance by
the Company and its Subsidiaries of the Obligations, or the legality, validity,
binding effect or enforceability of any of the Loan Documents.


The opinions expressed above are further subject to the following qualifications
and limitations:
 
A.         Our opinions set forth above, insofar as they relate to the
enforceability of the Loan Documents, are subject to the effect of bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws of
general application relating to or affecting creditors’ rights (including,
without limitation, preference and fraudulent conveyance or transfer laws).

 
Exh. A-3

--------------------------------------------------------------------------------

 
B.          The binding effect and enforceability of the Loan Documents and the
availability of injunctive relief or other equitable remedies thereunder are
subject to the effect of general principles of equity, including (without
limitation) concepts of materiality, reasonableness, good faith and fair dealing
and similar doctrines affecting the enforceability of agreements generally
(regardless of whether enforcement is considered in proceedings at law or in
equity).
 
C.          Minnesota Statutes §290.371, Subd. 4 provides that any corporation
required to file a Notice of Business Activities Report does not have a cause of
action upon which it may bring suit under Minnesota law unless the corporation
has filed a Notice of Business Activities Report and provides that the use of
the courts of the State of Minnesota for all contracts executed and all causes
of action that arose before the end of any period for which a corporation failed
to file a required report is precluded.


We are qualified to practice law only in the state of Minnesota and do not
purport to be expert in the laws of any other state or any foreign country or
political subdivision thereof. This opinion is limited to the laws of the state
of Minnesota and to the Federal laws of the United States. With respect to the
opinions in paragraphs 1, 2 and 3 (the “PSE Opinions”) as they relate to Polaris
Sales Europe Sàrl and matters governed by the laws of Switzerland, we have
relied exclusively upon the opinions of CMS von Erlach Poncet Ltd of Zurich,
Switzerland (the “CMS Opinions”) and the PSE Opinions are subject to the same
qualifications and limitations as are set forth in the CMS Opinions, it being
understood that such qualifications or limitations do not affect our opinions
with respect to any other Loan Party.


As to the enforcement of rights against any property or person, we express no
opinion as to the enforceability of provisions of the Loan Documents to the
extent they contain waivers by a party thereto of any right or remedies which
may be constitutionally protected or protected at law or cumulative remedies to
the extent such cumulative remedies purport to compensate or would have the
effect of compensating the party entitled to the benefits thereof in an amount
in excess of the benefit bargained for by such party. Further, our opinions in
paragraphs 3 and 4 above do not mean that (i) any particular remedy is available
upon a material default or (ii) every provision of each of the Loan Documents
will be upheld or enforced in each or any circumstance by a court; it being
understood that unenforceability of a particular provision and/or unavailability
of a particular remedy should not materially interfere with the practical
realization of the general substantive benefits intended to be afforded by the
Loan Documents.


Our opinions are limited to the specific issues addressed and are limited in all
respects to laws and facts existing on the date of this letter. We do not assume
any obligation to provide you with any subsequent opinion by reason of any fact
about which we did not have knowledge at that time, by reason of any change
subsequent to that time of any law, other governmental requirement or
interpretation thereof covered by any of our opinions or advice or for any other
reason.
 
 
Exh. A-4

--------------------------------------------------------------------------------

 
This letter is furnished only to the Administrative Agent, the Lenders, and the
LC Issuers and is solely for their benefit in connection with the transactions
contemplated by the Loan Documents; provided, however, our opinion may be relied
upon by any Person who becomes a Lender under the Agreement pursuant to the
terms of Section 2.25 or Section 12.3 of the Agreement or becomes a successor
Administrative Agent in accordance with the terms of the Agreement. This opinion
is not to be used, circulated, quoted or otherwise relied upon by any other
person or entity or, for any other purpose, without our prior written consent,
except that you may furnish copies of this opinion letter: (i) to any
governmental or regulatory authority with authority over you (including the
National Association of Insurance Commissioners), (ii) to your legal counsel,
and (iii) to any potential successors and permitted assigns as provided in the
Credit Agreement, as applicable; provided that none of the foregoing are
entitled to rely hereon.


 
 
Very truly yours,
 
 
 
 
 
 
KAPLAN, STRANGIS AND KAPLAN, P.A.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
James C. Melville
 

 
 
 
Exh. A-5



--------------------------------------------------------------------------------

 
EXHIBIT B TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT


 
 
 
 
COMPLIANCE CERTIFICATE
 

To:
The Lenders parties to the
Credit Agreement Described Below

 
This Compliance Certificate is furnished pursuant to that certain Fourth Amended
and Restated Credit Agreement dated as of July 2, 2018 (as amended, modified,
renewed or extended from time to time, the “Agreement”) between POLARIS
INDUSTRIES INC., a Minnesota corporation (the “Company”), POLARIS SALES INC., a
Minnesota corporation, POLARIS SALES EUROPE S. À R.L., as a Foreign Borrower,
any other any Foreign Subsidiaries party to the Agreement from time to time as
Foreign Borrowers (together with the Company, the “Borrowers”), the Lenders
party thereto and U.S. Bank National Association, as Administrative Agent for
the Lenders and as LC Issuer.  Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.            I am the duly elected [__________] of the Company;
 
2.            I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements;
 
3.            The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
 
4.            Schedule I attached hereto sets forth financial data and
computations evidencing the Company’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct.
 
5.            Schedule II hereto sets forth the Leverage Ratio and corresponding
Tier Status for purposes of determining the interest rates to be paid for
Advances, the LC Fee rates and the commitment fee rates commencing on the first
day of the first fiscal month following the delivery hereof.
 
6.            Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under the Credit Agreement and the
other Loan Documents and the status of compliance.
 
 
Exh. B-1

--------------------------------------------------------------------------------

 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this        day of
______,____.
 
______________________________
 
 
Exh. B-2

--------------------------------------------------------------------------------

 
 
SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of [                     ], 20[   ] with
Provisions of 6.25.1 and 6.25.2 of
the Agreement
 

1. Interest Coverage Ratio (Section 6.25.1): (i)/(ii) =            
(i)
Consolidated EBIT for the four (4) fiscal quarters ending as of such day (from
Item 3):
$[    ,        ,    ]
 
 
 
 
 
(ii)
Consolidated Interest Expense for the four (4) fiscal quarters ending as of such
day:
$[    ,        ,    ]
            Actual: _. :1.00       Required: ≥ 3.00:1.00  

 

2. Leverage Ratio (Section 6.25.2): (i)/(ii) =            
(i)
Consolidated Funded Indebtedness as of such day (from Item 4):
$[    ,        ,    ]
 
 
 
 
 
(ii)
Consolidated EBITDA for the four (4) fiscal quarters ending as of such day)
(from Item 5):
$[    ,        ,    ]
            Actual: _. :1.00       Required: [≤ 3.50:1.00][≤4.00:1.00]1  

 

3. 
Consolidated EBIT for the four (4) fiscal quarters ending as of such day: ((i) -
(ii)) + (iii) + (iv) =
$[    ,        ,    ]
 
 
 
 
 
(i)
Consolidated Net Income:
$[    ,        ,    ]
          minus,           (ii)
the effect of any extraordinary or other non-recurring gains or losses
(including any gain or loss from the sale of Property), as listed below:
$[    ,        ,    ]
            (a) _______________________________________  $[    ,      ,    ]    
  (b) _______________________________________  $[    ,      ,    ]       (c)
_______________________________________  $[    ,      ,    ]  

 



--------------------------------------------------------------------------------

1 Higher leverage ratio solely permitted during an Adjusted Covenant Period.
 
SCH. I-1

--------------------------------------------------------------------------------

 

 
 
plus, to the extent deducted from revenues in determining Consolidated Net
Income
 
 
 
 
 
 
(iii)
Consolidated Interest Expense for such period (excluding the effect of any
extraordinary or other non-recurring gains or losses (including any gain or loss
from the sale of Property) listed under Item 3(ii)):
$[    ,      ,    ]
          (iv)
Total provision for Federal, state, foreign or other income taxes for such
period for the Company and its Subsidiaries on a consolidated basis (excluding
the effect of any extraordinary or other non-recurring gains or losses
(including any gain or loss from the sale of Property) listed under Item 3(ii)):
$[    ,      ,    ]
 

 

4.
Consolidated Funded Indebtedness as of such day: (i) + (ii) + (iii) + (iv) =
$[    ,      ,    ]
          (i)
Principal amount of all obligations of the Company and its Subsidiaries for
borrowed money: 
$[    ,      ,    ]
          (ii)
All purchase money Indebtedness of the Company and its Subsidiaries:
$[    ,      ,    ]
          (iii)
The principal portion of all obligations of the Company and its Subsidiaries
under Capital Leases: 
$[    ,      ,    ] 
          (iv)
All drawn but unreimbursed amounts under all Letters of Credit (other than
Letters of Credit supporting trade payables in the ordinary course of business)
issued for the account of the Company or any of its Subsidiaries:
$[    ,      ,    ]

 

5.
Consolidated EDITDA for the four (4) fiscal quarters ending as of such day: (i)
+ (ii) + (iii) =
$[    ,      ,    ]
          (i)
Consolidated EBIT for such period (from Item 3):
$[    ,      ,    ]
         
plus, to the extent deducted from revenues in determining Consolidated Net
Income:
 
          (ii)
Depreciation for such period:
$[    ,      ,    ]
          (iii)
Amortization for such period:
$[    ,      ,    ]

 
 
SCH. I-1

--------------------------------------------------------------------------------

 
 
SCHEDULE II TO COMPLIANCE CERTIFICATE
 
Applicable Margin Calculation
 
1.            Leverage Ratio (from Schedule I, Item 2):_____to 1.00
 
2.            Status:  Tier ___
 
 
 
SCH. II-1

--------------------------------------------------------------------------------


 
SCHEDULE III TO COMPLIANCE CERTIFICATE
 
Reports and Deliveries Currently Due
 
 
 
SCH. III-1

--------------------------------------------------------------------------------

 
EXHIBIT C TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT

 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Fourth Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.  In the event of a conflict between the Terms and Conditions and
the Credit Agreement, the terms of the Credit Agreement shall control.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 
1.
Assignor:
______________________________
     
2.
Assignee:
______________________________[and is an Affiliate/ Approved Fund of [identify
Lender]2
     
3.
Borrower(s):
Polaris Industries Inc., Polaris Sales Inc., Polaris Sales Europe S. à r.l. and
any Foreign Subsidiaries or Domestic Subsidiaries that become a party to the
Credit Agreement as a Foreign Borrower or Domestic Borrower, as applicable.
     
4.
Administrative Agent:
U.S. Bank National Association, as the agent under the Credit Agreement.
     
5.
Credit Agreement:
The $1,880,000,000 Fourth Amended and Restated Credit Agreement dated as of July
2, 2018 among the Borrowers, the Lenders party thereto and U.S. Bank National
Association, as Administrative Agent.
     
6.
Assigned Interest:
 

 



--------------------------------------------------------------------------------

2 Select as applicable
 
EXH. C-1

--------------------------------------------------------------------------------

 
 
Facility Assigned
Aggregate Amount
of Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned*
 
Percentage Assigned
of
Commitment/Loans1
Revolving Loans
$[____________]
$
   
[________]%
Term Loans
$[____________]
$
   
[________]%
7.            Trade Date
[______________________________________________________]2



Effective Date:  [____________________, 20[    ] [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER BY THE ADMINISTRATIVE AGENT.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
     
 
By:
 
 
Title:
 
 
 
 
 
 
 
 
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
 
By:
 
 
Title:
 

 
*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
2 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
 
EXH. C-2



--------------------------------------------------------------------------------

 
[Consented to and] 3 Accepted:
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as Administrative Agent
 
 
 
 
By:
 
 
Title:
 
 
 
 
 
[Consented to:] 4
 
 
 
 
POLARIS INDUSTRIES INC.
 
 
 
 
By:
 
 
Title:           POLARIS SALES INC.          By:     Title:           POLARIS
SALES EUROPE S. À R.L.          By:     Title:           By:     Title:    

 
 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrowers is required by the terms of
the Credit Agreement.
 
EXH. C-3

--------------------------------------------------------------------------------

 
 
ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.            Representations and Warranties.
 
1.1            Assignor.  The Assignor represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby.  Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency, perfection, priority,
collectibility, or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Company, any of its Subsidiaries or any
other Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Company, any of its Subsidiaries or any other Person of any of
their respective obligations under any Loan Documents, (v) inspecting any of the
Property, books or records of the Company, any Guarantor, or any other Loan
Party or (vi) any mistake, error of judgment, or action taken or omitted to be
taken in connection with the Loans or the Loan Documents.
 
1.2.            Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non- performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 

--------------------------------------------------------------------------------

 
2.            Payments.  The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee.  From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.            General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy, PDF of electronic communication as
contemplated by Section 13.1(b) of the Credit Agreement shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Minnesota.
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT

 
[FORM OF] BORROWING NOTICE
 
TO:            U.S. Bank National Association, as administrative agent (the
“Administrative Agent”) under that certain Fourth Amended and Restated Credit
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of July 2, 2018 among Polaris Industries
Inc., a Minnesota corporation (the “Company”), Polaris Sales Inc., Polaris Sales
Europe S. à r.l., as a Foreign Borrower, any other Foreign Subsidiaries that
become party thereto as Foreign Borrowers (as each such term is defined in the
Credit Agreement) (together with the Company, the “Borrowers”), the financial
institutions party thereto, as lenders (the “Lenders”), and the Administrative
Agent.
 
Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
 
[                          ], as Borrower, hereby gives to the Administrative
Agent a Borrowing Request pursuant to [Section 2.4.2/Section 2.8] of the Credit
Agreement, and such Borrower hereby requests to borrow on
[                            ], 20[____] (the “Borrowing Date”):
 

a.
from the Lenders, on a pro rata basis, an aggregate principal [Dollar Amount] of
$ [_______] in Revolving Loans as:

 
1.  ☐a Base Rate Advance (in Dollars)
 
2.  ☐a Eurocurrency Advance with the following characteristics:
 
Interest Period of [__________] [days/month(s)]
 
Agreed Currency:  [__________]
 

b.
from the Lenders, on a pro rata basis, an aggregate principal Dollar Amount of
$[_________] in Term Loans as:

 
1.  ☐a Base Rate Advance (in Dollars)
 
2.  ☐a Eurocurrency Advance with the following characteristics:
 
Interest Period of [__________] [days/month(s)]
 

c.
from the Swing Line Lender, a Swing Line Loan [(in Dollars)] of $[__________]
bearing interest at:

 
1.  ☐Base Rate
 
2.  ☐Daily Eurocurrency Rate
 
 
EXH. D-1

--------------------------------------------------------------------------------

 
The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) all of the representations and warranties of the Borrowers set forth in
the Credit Agreement (a) that contain a materiality qualifier are true and
correct in all respects and (b) that do not contain a materiality qualifier are
true and correct in all material respects, in each case, as of the Borrowing
Date hereunder except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct as of such earlier date; (ii) at the
time of and immediately after giving effect to such Advance, no Default or Event
of Default shall have occurred and be continuing; and (iii) all other relevant
conditions set forth in Section 4.2 of the Credit Agreement have been satisfied.
 
******
 
 
 
EXH. D-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
 
Dated:___________________, 20___
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 
 
EXH. D-3

--------------------------------------------------------------------------------

 
EXHIBIT E-1 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT

REVOLVING NOTE
 
[Date]
 
Polaris Industries Inc., a Minnesota corporation, and Polaris Sales Inc., a
Minnesota corporation (collectively, the “Domestic Borrowers”), jointly and
severally, promise to pay to the order of [___________________________] (the
“Lender”) the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to the Borrowers pursuant to Article II of the Agreement (as
hereinafter defined), in immediately available funds at the applicable office of
U.S. Bank National Association, as Administrative Agent, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement.  The Domestic Borrowers shall pay the principal of and accrued
and unpaid interest on the Revolving Loans in full on the Facility Termination
Date or, if the Lender has agreed to an Extension, the Extended Termination Date
applicable to such Extension, as the case may be.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fourth Amended and Restated Credit Agreement dated as of July
2, 2018 (as amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”), among the Borrowers, the lenders party thereto,
including the Lender, the LC Issuer and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is secured pursuant to the Pledge Agreements and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
 
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
 
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
 
EXH. E-1-1

--------------------------------------------------------------------------------

 
 
POLARIS INDUSTRIES INC.
 
 
 
 
 
 
 
By:
 
 
Print Name:
 
 
Title:
 
 
 
 
 
 
 
 
POLARIS SALES INC.
 
 
 
 
 
 
 
By:
 
 
Print Name:
 
 
Title:
 

 
 
 
 
 
EXH. E-1-2
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [________________],
DATED [_________], 20[   ]
 
Date
Principal
Amount of Loan
Maturity of
Interest Period
Principal
Amount Paid
Unpaid Balance

 
 
 
 
 
EXH. E-1-3

--------------------------------------------------------------------------------

 
EXHIBIT E-2 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT

REVOLVING NOTE
 
[Date]
 
[____________________], a [____________________] (the “Foreign Borrower”),
promises to pay to the order of [_________________________] (the “Lender”) the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Foreign Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the applicable office of U.S. Bank
National Association, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Foreign Borrower shall pay the principal of and accrued and
unpaid interest on such Revolving Loans in full on the Facility Termination Date
or, if the Lender has agreed to an Extension, the Extended Termination Date
applicable to such Extension, as the case may be.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fourth Amended and Restated Credit Agreement dated as of July
2, 2018 (as amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”), among the Borrowers, the lenders party thereto,
including the Lender, the LC Issuer and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is secured pursuant to the Pledge Agreements and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
 
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
 
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
 
EXH. E-2-1

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
By:
 
 
Print Name:
 
 
Title:
 

 
 
 
 
 
EXH. E-2-2

--------------------------------------------------------------------------------


 
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [________________],
DATED [_________], 20[   ]
 
Date
Principal
Amount of Loan
Maturity of
Interest Period
Principal
Amount Paid
Unpaid Balance

 
 
 
 
 
EXH. E-2-3

--------------------------------------------------------------------------------

 
EXHIBIT E-3 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT

TERM NOTE
 
[Date]
 
Polaris Industries Inc., a Minnesota corporation, and Polaris Sales Inc., a
Minnesota corporation (collectively, the “Domestic Borrowers”), jointly and
severally, promise to pay to the order of [_____________________________] (the
“Lender”) the aggregate unpaid principal amount of all Term Loans made by the
Lender to the Borrowers pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the applicable office of U.S. Bank
National Association, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Domestic Borrowers shall pay the principal of and accrued and
unpaid interest on the Term Loans in full on the Facility Termination Date.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Term Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fourth Amended and Restated Credit Agreement dated as of July
2, 2018 (as amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”), among the Borrowers, the lenders party thereto,
including the Lender, the LC Issuer and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is secured pursuant to the Pledge Agreements and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
 
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
 
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
 
EXH. E-3-1



--------------------------------------------------------------------------------

 
 
POLARIS INDUSTRIES INC.
 
 
 
 
 
 
 
By:
 
 
Print Name:
 
 
Title:
 
 
 
 
 
 
 
 
POLARIS SALES INC.
 
 
 
 
 
 
 
By:
 
 
Print Name:
 
 
Title:
 



 
 
 
 
EXH. E-3-2

--------------------------------------------------------------------------------

 
 
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [________________],
DATED [_________], 20[   ]
 
Date
Principal
Amount of Loan
Maturity of
Interest Period
Principal
Amount Paid
Unpaid Balance

 
 
 
 
 
EXH. E-3-3

--------------------------------------------------------------------------------

 
EXHIBIT E-4 TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT

TERM NOTE
 
[Date]
 
[____________________], [____________________] (the “Foreign Borrower”),
promises to pay to the order of [_________________________] (the “Lender”) the
aggregate unpaid principal amount of all Term Loans made by the Lender to the
Foreign Borrower pursuant to Article II of the Agreement (as hereinafter
defined), in immediately available funds at the applicable office of U.S. Bank
National Association, as Administrative Agent, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Agreement.  The Foreign Borrower shall pay the principal of and accrued and
unpaid interest on such Term Loans in full on the Facility Termination Date.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Term Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fourth Amended and Restated Credit Agreement dated as of July
2, 2018 (as amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”), among the Borrowers, the lenders party thereto,
including the Lender, the LC Issuer and U.S. Bank National Association, as
Administrative Agent, to which Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is secured pursuant to the Pledge Agreements and
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
 
In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees.  The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.
 
THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.
 
 
EXH. E-4-1

--------------------------------------------------------------------------------

 
 
By:
 
 
Print Name:
 
 
Title:
 

 
 
 
 
 
EXH. E-4-2

--------------------------------------------------------------------------------

 
 
SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [________________],
DATED [_________], 20[   ]
 
Date
Principal
Amount of Loan
Maturity of
Interest Period
Principal
Amount Paid
Unpaid Balance

 
 
 
 
 
EXH. E-4-3

--------------------------------------------------------------------------------

 
EXHIBIT F TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT

FORM OF INCREASING LENDER SUPPLEMENT
 
This INCREASING LENDER SUPPLEMENT, dated [__________], 20[    ] (this
“Supplement”), by and among each of the signatories hereto, is to the Fourth
Amended and Restated Credit Agreement, dated as of July 2, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), among Polaris Industries Inc., a Minnesota corporation (the
“Company”), Polaris Sales Inc., Polaris Sales Europe S. à r.l., as a Foreign
Borrower, any other Person that become party thereto as a Borrower (as each such
term is defined in the Agreement) (the “Borrowers”), the Lenders party thereto
and U.S. Bank National Association, as administrative agent (in such capacity,
the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.25 of the Agreement, the Company has the right,
subject to the terms and conditions thereof, to effectuate from time to time an
increase in the Aggregate Commitment under the Agreement by requesting one or
more Lenders to increase the amount of its Commitment;
 
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.25 of
the Agreement; and
 
WHEREAS, pursuant to Section 2.25 of the Agreement, the undersigned Increasing
Lender now desires to increase the amount of its Commitment under the Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.            The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Agreement, that on the date of this Supplement it shall have
its Commitment increased by $[______], thereby making the aggregate amount of
its total Commitment equal to $[______].
 
2.            The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
 
3.            Terms defined in the Agreement shall have their defined meanings
when used herein.
 
4.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of Minnesota.
 
5.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 
 
 
EXH. F-1

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 

  [INSERT NAME OF INCREASING LENDER]      
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 
Accepted and agreed to as of the date first written above:
 
POLARIS INDUSTRIES INC.
 
     
 
 
 
By:
 
 
Name:     Title:                 POLARIS SALES INC.               By:     Name:
    Title:                 POLARIS SALES EUROPE S. À R.L.               By:    
Name:     Title:                 By:     Name:     Title:    

 
 
EXH. F-2

--------------------------------------------------------------------------------

 
Acknowledged as of the date first written above:
 

U.S. BANK NATIONAL ASSOCIATION  as Administrative Agent        By:     Name:    
Title:    

 
 
 
EXH. F-3

--------------------------------------------------------------------------------

 
EXHIBIT G TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
 


FORM OF AUGMENTING LENDER SUPPLEMENT
 
This AUGMENTING LENDER SUPPLEMENT, dated [__________], 20[    ] (this
“Supplement”), is to the Fourth Amended and Restated Credit Agreement, dated as
of July 2, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among Polaris Industries Inc., a Minnesota
corporation (the “Company”), Polaris Sales Inc., Polaris Sales Europe S. à r.l.,
as a Foreign Borrower, any other Person that becomes party thereto as a Borrower
(as each such term is defined in the Agreement) (the “Borrowers”), the Lenders
party thereto and U.S. Bank National Association, as administrative agent (in
such capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Agreement provides in Section 2.25 thereof that any bank, financial
institution or other entity may [extend Commitments] [[and/or] enter into one or
more tranches of Incremental Term Loans] under the Agreement subject to the
approval of the Company and the Administrative Agent, by executing and
delivering to the Company and the Administrative Agent a supplement to the
Agreement in substantially the form of this Supplement; and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.            The undersigned Augmenting Lender agrees to be bound by the
provisions of the Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Agreement to the same extent
as if originally a party thereto, with a Commitment with respect to [Revolving
Loans][Incremental Term Loans] of $[____________].
 
2.            The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement or any other
instrument or document furnished pursuant hereto or thereto; appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Agreement are required to be performed by it as a
Lender.
 
 
EXH. G-1

--------------------------------------------------------------------------------

 
3.            The undersigned’s address for notices for the purposes of the
Agreement is as follows:
 
[________]
 
4.            The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
 
5.            Terms defined in the Agreement shall have their defined meanings
when used herein.
 
6.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of Minnesota.
 
7.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 
 
 
EXH. G-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 

  [INSERT NAME OF AUGMENTING LENDER]      
 
 
 
 
By:
 
 
Name:
 
 
Title:
 

 
 
Accepted and agreed to as of the date first written above:
 
POLARIS INDUSTRIES INC.
 
     
 
 
 
By:
 
 
Name:     Title:                 POLARIS SALES INC.               By:     Name:
    Title:                 POLARIS SALES EUROPE S. À R.L.               By:    
Name:     Title:                 By:     Name:     Title:    

 
 
Acknowledged as of the date first written above:
 

U.S. BANK NATIONAL ASSOCIATION as Administrative Agent       By:     Name:    
Title:    

 
 
EXH. G-3

--------------------------------------------------------------------------------

 
EXHIBIT H TO
FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT
 
FORM OF ASSUMPTION LETTER
 
[Date]
 
To the Administrative Agent and the Lenders
party to the Credit Agreement
referred to below
Ladies and Gentlemen:
 
Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of July 2, 2018 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among Polaris
Industries Inc., a Minnesota corporation (the “Company”), the undersigned (upon
the effectiveness of this Assumption Letter and the satisfaction of certain
other conditions), Polaris Sales Inc., Polaris Sales Europe S. à r.l., as a
Foreign Borrower, any other Borrowers from time to time parties thereto, the
Lenders from time to time parties thereto and U.S. Bank National Association, as
Administrative Agent.  Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement.
 
[The undersigned, [__________], a[n] [________corporation/limited liability
company/partnership] organized under the laws of [__________] (the “New
Foreign Borrower”), wishes to become a Foreign Borrower, authorized to borrow
Loans denominated in [SPECIFY RELEVANT AGREED CURRENCIES], and accordingly
hereby agrees that, subject to the satisfaction of the conditions set forth in
Sections 2.26 and 4.3 of the Credit Agreement, from the date hereof it shall
become a Foreign Borrower under the Credit Agreement, and until the payment in
full of the principal of and interest on all Loans made to it and performance of
all of its other Foreign Borrower Obligations thereunder, it shall perform,
comply with and be bound by each of the provisions of the Credit Agreement which
are stated to apply to a Foreign Borrower.  Without limiting the generality of
the foregoing, the New Foreign Borrower hereby represents and warrants that: 
(i) the representations and warranties relating to such New Foreign Borrower
and, to the extent applicable, its Subsidiaries, set forth in Article V
(including, without limitation, those set forth in Sections 5.21.  5.22 and 5.23
of the Credit Agreement) are true and correct on and as of the date hereof, and
(ii) it has heretofore received a true and correct copy of the Credit Agreement
(including any amendments or modifications thereof or supplements or waivers
thereto) as in effect on the date hereof.  In addition, the New Foreign Borrower
hereby authorizes the Company to act on its behalf as and to the extent provided
for in Article II or otherwise in the Credit Agreement.]
 
[The undersigned, [__________], a[n] [________corporation/limited liability
company/partnership] organized under the laws of [__________] (the “New
Domestic Borrower”), wishes to become a Domestic Borrower, and accordingly
hereby agrees that, subject to the satisfaction of the conditions set forth in
Section 4.3 of the Credit Agreement, from the date hereof it shall become a
Domestic Borrower under the Credit Agreement, and until the payment in full of
the principal of and interest on all Loans made to the Borrowers and performance
of all other Obligations thereunder, it shall perform, comply with and be bound
by each of the provisions of the Credit Agreement which are stated to apply to a
Domestic Borrower.  Without limiting the generality of the foregoing, the New
Domestic Borrower hereby represents and warrants that:  (i) the representations
and warranties relating to such New Domestic Borrower and, to the extent
applicable, its Subsidiaries, set forth in Article V (including, without
limitation, those set forth in Sections 5.21, 5.22 and 5.23 of the Credit
Agreement) are true and correct on and as of the date hereof, and (ii) it has
heretofore received a true and correct copy of the Credit Agreement (including
any amendments or modifications thereof or supplements or waivers thereto) as in
effect on the date hereof.  In addition, the New Domestic Borrower hereby
authorizes the Company to act on its behalf as and to the extent provided for in
Article II or otherwise in the Credit Agreement.]
 
 
EXH. I-1

--------------------------------------------------------------------------------

 
CHOICE OF LAW.  THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF MINNESOTA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
This Assumption Letter may be executed in any number of counterparts, each of
which shall be an original, but all of which shall together constitute one and
the same agreement.
 
[Remainder of page intentionally left blank]
 
 
 
EXH. I-2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the New Foreign Borrower has duly executed and delivered
this Assumption Letter as of the date and year first above written.
 

[NAME OF NEW BORROWER], as the New   [Foreign][Domestic] Borrower      
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
              Address for Notices under the Credit Agreement:      
[____________]


 
Acknowledged by and consented to:
 
POLARIS INDUSTRIES INC.
 
     
 
 
 
By:
 
 
Name:     Title:                 POLARIS SALES INC.               By:     Name:
    Title:                 POLARIS SALES EUROPE S. À R.L.               By:    
Name:     Title:    

 
 
EXH. I-3

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,   as Administrative Agent and as Lender        
      By:     Name:     Title:                
[_________________________________________________________________________________________________],
  as Lender               By:     Name:     Title:                
[_________________________________________________________________________________________________],
  as Lender               By:     Name:     Title    

 
 
EXH. I-4